


EXHIBIT 10.97


CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION













ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
(Antelope Valley Solar Project 270.18 MW at the Delivery Point)
Dated as of December 28, 2012




By and between




SOLAR STAR CALIFORNIA XX, LLC




And




SUNPOWER CORPORATION, SYSTEMS


Contractor's License No. 890895






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


ARTICLE 1. CONTRACT INTERPRETATION AND EFFECTIVENESS
2


 
1.1
Rules of interpretation
2


 
1.2
Defined terms
3


 
1.3
Order of precedence
21


 
1.4
Entire agreement
21


 
1.5
No agency
21


 
1.6
Invalidity
22


 
1.7
Binding effect
22


 
1.8
Counterparts
22


 
1.9
Effective date
22


 
1.10
Time is of the Essence
22


 
1.11
Notice to Proceed
22


ARTICLE 2. REPRESENTATIONS AND WARRANTIES
22


 
2.1
Representations and Warranties of Contractor
22


 
2.2
Representations and Warranties of Owner
24


ARTICLE 3. CONTRACTOR'S OBLIGATIONS
25


 
3.1
Performance of Work
25


 
3.2
Scope of Work
25


 
3.3
Properly Licensed; Sufficient Qualified Personnel
26


 
3.4
Utilities
26


 
3.5
Contract Documents
26


 
3.6
Record-Keeping
26


 
3.7
Materials and Equipment
27


 
3.8
Compliance and Cooperation With EITC Requirements, Applicable Laws, Applicable
Permits Applicable Codes and Industry Standards
27


 
3.9
Contractor Acquired Permits; Other Approvals
27


 
3.10
Spare Parts
27


 
3.11
Construction Schedule; Progress Reports; Meetings
27


 
3.12
Transportation
29


 
3.13
Security
29


 
3.14
Safety; Quality Assurance
29


 
3.15
Clean-up
29


 
3.16
Suppliers and Subcontractors
30


 
3.17
Insurance
31


 
3.18
Contractor's Personnel
31


 
3.19
Hazardous Materials
31


 
3.20
Contractor Performance Security
31


 
3.21
Business Practices
31


 
3.22
Delay Response Plan
31


 
3.23
Project Labor Agreement; Employees
31


 
3.24
Notification
32





i




--------------------------------------------------------------------------------




 
3.25
Site Conditions
33


 
3.26
Other Reports and Quality Control Documents
33


 
3.27
Construction Methods
33


 
3.28
Cooperation; Access
33


 
3.29
Business Ethics
33


 
3.30
Real Property Rights
34


 
3.31
***
34


 
3.32
***
34


 
3.33
***
34


ARTICLE 4. OWNER'S OBLIGATIONS
35


 
4.1
Access
35


 
4.2
Compliance with Laws and Permits
35


 
4.3
Full Notice to Proceed
35


 
4.4
Owner Exclusive Obligations
35


 
4.5
Owner's Representative
37


 
4.6
Insurance
37


 
4.7
Owner Payment Security
37


 
4.8
Cooperation
37


 
4.9
Extensions to Commercial Operation Deadline***
37


 
4.10
Enforcement and Termination of Leases
37


 
4.11
***
38


ARTICLE 5. REPRESENTATIVES; KEY PERSONNEL
38


 
5.1
Owner's Representative
38


 
5.2
Contractor's Key Personnel
38


 
5.3
Power to Bind
38


 
5.4
Notices
38


ARTICLE 6. INSPECTION
38


 
6.1
Inspection
38


 
6.2
***
39


ARTICLE 7. CONTRACT PRICE
39


 
7.1
Contract Price
39


ARTICLE 8. PAYMENT PROCESS & PERFORMANCE SECURITY
39


 
8.1
Payments
39


 
8.2
Milestone Assessment
40


 
8.3
Application for Payment
40


 
8.4
Lien Releases
40


 
8.5
Release of Liability
41


 
8.6
Overdue Payments
41


 
8.7
Disputed Payments
41


 
8.8
Performance Security
41


 
8.9
Payment Security
41





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


ii




--------------------------------------------------------------------------------




 
8.10
Additional Withholding
42


ARTICLE 9. TAXES
42


 
9.1
Taxes
42


ARTICLE 10. CHANGES AND EXTRA WORK
42


 
10.1
Owner Requested Change Order
42


 
10.2
Contractor Requested Change Order
43


 
10.3
Mandatory Change Order
43


 
10.4
Limitation on Change Orders
43


 
10.5
Determining Change Order
44


 
10.6
Change Order Must Be in Writing
44


ARTICLE 11. FORCE MAJEURE EVENT; EXCUSABLE EVENT; CHANGE IN LAW
44


 
11.1
Certain Events
44


 
11.2
Notice of Force Majeure Event and Excusable Event
44


 
11.3
Force Majeure Event and Excusable Event Conditions
45


 
11.4
Contractor's Remedies
45


ARTICLE 12. HAZARDOUS MATERIALS
46


 
12.1
Use by Contractor
46


 
12.2
Remediation by Contractor
46


 
12.3
Hazardous Materials File
46


 
12.4
Notice of Hazardous Materials
46


 
12.5
Hazardous Materials Disposal System
47


 
12.6
Scope of Contractor Environmental Indemnification
47


 
12.7
Scope of Owner Environmental Indemnification
48


ARTICLE 13. TITLE AND RISK OF LOSS
48


 
13.1
Equipment - Risk of Loss Before Block Substantial Completion
48


 
13.2
Equipment - Risk of Loss After Block Substantial Completion
49


 
13.3
Owner Caused Damage
49


 
13.4
Title.
49


ARTICLE 14. INTELLECTUAL PROPERTY
49


 
14.1
Drawings, Designs, and Specifications
49


 
14.2
License
50


 
14.3
Limitations
50


 
14.4
Disclaimer
52


ARTICLE 15. START-UP, COMMISSIONING & TESTING
52


 
15.1
Start-up and Commissioning
52


 
15.2
Functional Test and Capacity Tests
52


 
15.3
Capacity Test Notice
52


 
15.4
Capacity Test Acceptance
52





iii




--------------------------------------------------------------------------------




 
15.5
Capacity Test Rejection
53


 
15.6
Right to Use Temporary Equipment
53


 
15.7
***
53


ARTICLE 16. BLOCK SUBSTANTIAL COMPLETION; FACILITY SUBSTANTIAL COMPLETION
54


 
16.1
Generally
54


 
16.2
Block Substantial Completion Defined
54


 
16.3
Notice and Certificate of Block Substantial Completion
55


 
16.4
Facility Substantial Completion Defined
55


 
16.5
Notice and Certificate of Facility Substantial Completion
56


 
16.6
Punch List
57


ARTICLE 17. STAGES OF COMPLETION; DELAY AND CAPACITY LIQUIDATED DAMAGES; EITC
AND DEPRECIATION LOSS
58


 
17.1
Block Delay Liquidated Damages
58


 
17.2
Guaranteed Facility Substantial Completion Delay Liquidated Damages
59


 
17.3
Block Capacity Liquidated Damages
59


 
17.4
Netting
60


 
17.5
Final Capacity Liquidated Damages
60


 
17.6
Liquidated Damages Reasonable
60


 
17.7
Energy and Revenues of the Project
61


 
17.8
EITC and Depreciation Loss
61


 
17.9
Enforceability
62


ARTICLE 18. FINAL COMPLETION
62


 
18.1
Generally
62


 
18.2
Certificate of Final Completion
63


 
18.3
Failure to Achieve Final Completion
63


ARTICLE 19. SUSPENSION OF THE WORK
63


 
19.1
Suspension for Non-Payment
63


 
19.2
Contractor Suspension
64


 
19.3
Extended Owner Suspension
64


 
19.4
Resumption of Work After Suspension
64


 
19.5
Costs and Schedule Relief for Contractor-Caused Suspension
65


ARTICLE 20. DEFAULTS AND REMEDIES
65


 
20.1
Contractor Events of Default
65


 
20.2
Owner Rights and Remedies
66


 
20.3
Owner Event of Default
68


 
20.4
Contractor Rights and Remedies
68


 
20.5
Termination Payment
69


 
20.6
Termination Right Not Exclusive
69


 
20.7
Termination Events for Extended Force Majeure.
70


 
20.8
***
70





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
iv




--------------------------------------------------------------------------------




ARTICLE 21. WARRANTIES
70


 
21.1
Sole Warranty
70


 
21.2
No Liens or Encumbrances
70


 
21.3
Defect Warranty
70


 
21.4
Warranty Period
71


 
21.5
Exclusions
71


 
21.6
Correction of Defects
72


 
21.7
Module Warranty and Performance Guaranty Agreement
74


 
21.8
Limitations On Warranties
74


ARTICLE 22. PUBLICITY
75


 
22.1
Signage
75


 
22.2
Press Releases
75


 
22.3
Contractor's Continued Access to Information and the Site.
75


ARTICLE 23. INSURANCE
76


 
23.1
Contractor's Insurance
76


 
23.2
Owner's Insurance
76


 
23.3
Ratings
76


 
23.4
Policy Requirements
76


 
23.5
No Limitation and Release
76


 
23.6
Reduction or Ceasing to be Maintained
76


 
23.7
Expiration
77


ARTICLE 24. INDEMNITY
77


 
24.1
Contractor Indemnity
77


 
24.2
Owner Indemnity
79


 
24.3
Patent Infringement and Other Indemnification Rights
80


 
24.4
Environmental Indemnification
81


 
24.5
Right to Defend
81


 
24.6
Defense to Indemnification Obligations
82


 
24.7
Comparative Fault
82


 
24.8
Survival of Indemnity Obligations
82


ARTICLE 25. CONFIDENTIALITY
83


 
25.1
Dissemination of Confidential Information
83


 
25.2
DAS System Information
84


 
25.3
Return of Confidential Information
84


ARTICLE 26. ASSIGNMENT
84


 
26.1
Prohibition on Assignment
84


 
26.2
Exceptions
85


 
26.3
Indemnitees; Successors and Assigns
85





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
v




--------------------------------------------------------------------------------




ARTICLE 27. NOTICES
86


 
27.1
Notices
86


 
27.2
Effective Time
86


ARTICLE 28. DISPUTE RESOLUTION; GOVERNING LAW
87


 
28.1
Good faith negotiations
87


 
28.2
Optional Arbitration
87


 
28.3
Governing Law/Litigation/Choice of Forum/Waiver of Jury Trial
88


 
28.4
Work to Continue
89


ARTICLE 29. LIMITATION OF LIABILITY
89


 
29.1
Consequential Damages
89


 
29.2
Overall Limitation of Liability
89


ARTICLE 30. SURVIVAL
90


 
30.1
Survival
90


ARTICLE 31. MISCELLANEOUS
90


 
31.1
Severability
90


 
31.2
Third Party Beneficiaries
90


 
31.3
Further Assurances
90


 
31.4
No Waiver
90


 
31.5
Amendments in Writing
90


 
31.6
Books and Record; Retention
91


 
31.7
Attorneys' Fees
91


 
31.8
Inspection, Review and Approval
91


 
31.9
Independent Engineer
91


 
31.10
Financing Matters
92


 
31.11
Set-Off
92


 
31.12
Fees and Expenses
92


 
31.13
Related Contracts
92


 
31.14
Audit Rights
93





EXHIBITS
Exhibit 1
-
Scope of Work
Exhibit 2
-
Site Description
Exhibit 3
-
Technical Specifications
Exhibit 4A
-
Milestone Schedule
Exhibit 4B
-
Guaranteed Block On-line Schedule
Exhibit 4C
-
Module Delivery Schedule
Exhibit 5
-
Key Personnel
Exhibit 6A
-
Contractor Acquired Permits
Exhibit 6B
-
Owner Acquired Permits
Exhibit 7
-
Contractor Submittals



vi




--------------------------------------------------------------------------------




Exhibit 8A
-
Form of Monthly Progress Report (attached separately)
Exhibit 8B
-
Form of Weekly Progress Report
Exhibit 9
-
Payment Schedule
Exhibit 10
-
Form of Application for Payment
Exhibit 11
-
Form of Contractor Performance Security
Exhibit 12
-
Form of Equity Contribution Agreement
Exhibit 13A
-
Form of Conditional Waiver and Release on Progress Payment
Exhibit 13A-1
-
***
Exhibit 13B
-
Form of Conditional Waiver and Release on Final Payment
Exhibit 14
-
Module Warranty
Exhibit 15
-
Insurance Requirements
Exhibit 16A
-
Capacity and Availability Test
Exhibit 16B
-
Performance Guarantee
Exhibit 16C
-
Installed DC Rating Survey
Exhibit 16D
-
Facility Demonstration Test
Exhibit 17
-
Form of Capacity Test Completion Certificate
Exhibit 18
-
Disputed Change Order Methodology
Exhibit 19
-
Form of Certificate of Block Substantial Completion
Exhibit 20
-
Form of Certificate of Facility Substantial Completion
Exhibit 21
-
Form of Certificate of Final Completion
Exhibit 22
-
Form of Safety Plan
Exhibit 23
-
Form of Quality Assurance Plan
Exhibit 24
-
Qualified Major Subcontractors
Exhibit 25
-
EITC and Depreciation Exhibit
Exhibit 26
-
Additional Work
Exhibit 27
-
Functional Test
Exhibit 28
-
Performance Guaranty Agreement
Exhibit 29
-
Right of First Offer
Exhibit 30
-
Spare Parts
Exhibit 31
-
Credit Support Requirements
Exhibit 32
-
Form of Acceptable Letter of Credit
Exhibit 33
-
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
vii








--------------------------------------------------------------------------------




ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT, dated as of December
28, 2012 (this “Agreement”), is entered into by and between SOLAR STAR
CALIFORNIA XX, LLC, a Delaware limited liablity company (“Owner”), and SunPower
Corporation, Systems, a corporation formed under the laws of the State of
Delaware (“Contractor”). Owner and Contractor are each hereinafter sometimes
referred to as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, on December 28, 2012, AVSP 2A, LLC, a Delaware limited liability
company, and AVSP 2B, LLC, a Delaware limited liability company, collectively as
purchasers (“Purchasers”) and Contractor and SunPower Corporation, a Delaware
corporation, collectively as sellers (“Sellers”) entered into that certain
Membership Interest Purchase and Sale Agreement (the “MIPA”) that set forth the
terms and conditions pursuant to which Purchasers would acquire one hundred
percent (100%) of the membership interests of Owner;
WHEREAS, on December 28, 2012, AVSP 1A, LLC, a Delaware limited liability
company, and AVSP 1B, LLC, a Delaware limited liability company, collectively as
purchasers (the “AVSP 1 Purchasers”) and Sellers also entered into that certain
Membership Interest Purchase and Sale Agreement that set forth the terms and
conditions pursuant to which the AVSP 1 Purchasers would acquire one hundred
percent (100%) of the membership interests of Solar Star California XIX, LLC
from Sellers;
WHEREAS, Owner intends to develop a 270.18 MW at the Delivery Point
(approximately 279 MW nameplate capacity) solar photovoltaic power plant located
in Kern County, California (the “Facility”) described in and including all of
the components set forth in Exhibit 3 (the “Technical Specifications”), on the
real property more fully described in Exhibit 2 (the “Site”);
WHEREAS, Solar Star California XIX, LLC intends to develop a 308.97 MW at the
Delivery Point (approximately 318 MW nameplate capacity) solar photovoltaic
power plant located in Kern and Los Angeles Counties, California (the “AVSP 1
Facility”);
WHEREAS, Contractor designs, engineers, supplies, constructs and installs
photovoltaic systems such as the Facility on a turn-key basis, to make available
electrical energy to a transmission interconnection facility;
WHEREAS, Owner desires to engage Contractor to design, engineer, supply,
construct, install, test and commission the Facility at the Site and perform all
other Work under this Agreement (the “Project”) and Contractor desires to carry
out such work or services, all as further defined by and in accordance with the
terms and conditions set forth in this Agreement;
WHEREAS, Owner and Contractor have entered into that certain Management,
Operation and Maintenance Agreement dated as of the date hereof (as the same may
be modified, amended or supplemented from time to time in accordance with the
terms thereof,

1

--------------------------------------------------------------------------------




(the “O&M Agreement”), whereby Contractor, in its role as operations and
maintenance vendor (the “O&M Provider”), will provide certain operating and
maintenance services for the Facility in accordance with the terms and
conditions set forth therein; and
WHEREAS, Contractor and Solar Star California XIX, LLC have separately entered
into that certain Engineering, Procurement and Construction Agreement and that
certain Management, Operation and Maintenance Agreement, each dated as of the
date hereof with respect to the AVSP 1 Facility.
NOW THEREFORE, in consideration of the mutual promises set forth below, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


ARTICLE 1.


CONTRACT INTERPRETATION AND EFFECTIVENESS


1.1    Rules of interpretation. Unless the context requires otherwise: (a)
unless the context clearly intends to the contrary, the singular includes the
plural and vice versa, (b) terms defined in a given number, tense or form shall
have the corresponding meanings when used with initial capitals in another
number, tense or form, (c) unless otherwise stated, words in Exhibits 1, 3, 7,
16, 22, 23, 26 and 27 which have well known technical or construction industry
meanings are used in accordance with such recognized meanings, (d) the words
“include”, “includes” and “including” shall be deemed to be followed by the
words “without limitation” and unless otherwise specified shall not be deemed
limited by the specific enumeration of items, (e) unless otherwise specified,
references to “Sections”, “Schedules” and “Exhibits” are to sections, schedules
and exhibits to this Agreement, (f) the words “herein”, “hereof”, “hereto”,
“hereinafter” “hereunder” and other terms of like import refer to this Agreement
as a whole and not to any particular section or subsection of this Agreement,
(g) a reference to a Person in this Agreement or any other agreement or document
shall include such Person's successors and permitted assigns, (h) references to
this Agreement include a reference to all schedules and exhibits hereto, as the
same may be amended, modified, supplemented or replaced from time to time, (i)
without adversely impacting Contractor's remedies regarding a Change In Law,
references to Applicable Law or Applicable Permit are references to the
Applicable Law or Applicable Permit, as applicable, as now or at any time
hereafter may be in effect, together with all amendments and supplements thereto
and any Applicable Law or Applicable Permit substituted for or superseding such
statute or regulation, (j) without adversely impacting the rights of either
Party with respect to the amendment, restatement or replacement of any agreement
under which such Party shall be liable hereunder, references to agreements,
certificates, documents and other legal instruments include all subsequent
amendments thereto, and changes to, and restatements or replacements of, such
agreements, certificates or instruments that are duly entered into and effective
against the parties thereto or their successors and permitted assigns, (k) a
reference to a Governmental Authority includes an entity or officer that or who
succeeds to substantially the same functions as performed by such Governmental
Authority as of the date hereof, (l) “shall” and “will” mean “must” and have
equal force and effect and express an obligation, (m) this Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by

2

--------------------------------------------------------------------------------




virtue of the authorship of any provision in this Agreement, (n) the word “or”
in this Agreement is disjunctive but not necessarily exclusive, (o) references
in this Agreement to time periods in terms of a certain number of Days mean
calendar Days unless expressly stated herein to be Business Days, (p) headings
used in this Agreement are for ease of reference only and shall not be taken
into account in the interpretation or construction of the provisions of this
Agreement, and (q) the words “dollar”, “dollars” or “money” and the symbol “$”
each mean United States Dollars.


1.2    Defined terms. Unless otherwise stated in this Agreement, capitalized
terms used in this Agreement have the following meanings:


“Abandons” means, other than in the event of a Force Majeure Event or an
Excusable Event, Contractor abandons, ceases to perform the Work or leaves the
Site for a period longer than four (4) continuous months.
“AAA” means the American Arbitration Association.
“Acceptable Letter of Credit” means, at any time on or after the Effective Date,
an irrevocable standby letter of credit substantially in the form attached
hereto as Exhibit 32, issued at such time by a Qualified Financial Institution
of which Owner is the beneficiary that: (a) has a stated expiration date of not
earlier than three hundred sixty-four (364) Days (or such longer term as may be
commercially available) after the date of the original issuance or any renewal
thereof, (b) automatically renews or permits Owner, on the signature of an
authorized representative, to draw on sight all or any portion of the stated
amount if not renewed (or replaced by Contractor with another Acceptable Letter
of Credit) on or prior to the *** prior to the stated expiration date, (c) ***,
(d) the principal office of such issuing bank, the location for the submittal of
documents required for draws under such letter of credit and the location for
disbursements under such letter of credit being New York, New York or such other
location as may be mutually agreed in writing by Contractor and Owner, (e) is
payable in Dollars in immediately available funds, (f) is governed by the
International Standby Practices (ISP 98), and, to the extent not governed by the
foregoing, the laws of the State of the New York and (g) is drawable upon
issuance of a drawing certificate signed by an authorized representative of
Owner.
“Acceptance” has the meaning set forth in Section 15.4.
“Action” has the meaning set forth in Section 14.3(e).
“Actual Tax Basis” means, with respect to a Block, the tax basis as determined
in the Basis Determination as to such Block.
***
“Affiliate” means, when used with reference to a specified Person, any Person
directly or indirectly Controlling, Controlled by, or under common Control with
the specified Person.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



3

--------------------------------------------------------------------------------




“Agreement” has the meaning set forth in the preamble, including all Exhibits
hereto, as the same may be modified, amended or supplemented from time to time
in accordance with the terms hereof.
“Applicable Codes” means codes, standards or criteria, such as the National
Electric Code and those codes, standards or criteria promulgated by the American
Society of Mechanical Engineers, Underwriters Laboratories and Institute of
Electrical and Electronics Engineers, and other recognized standards
institutions, which are generally recognized as applicable to the Work or the
Facility.
“Applicable Laws” means, with respect to any Governmental Authority, any
constitutional provision, law, statute, rule, regulation, ordinance, treaty,
order, decree, judgment, decision, certificate, injunction, registration,
license, permit, authorization, guideline, governmental approval, consent or
requirement of such Governmental Authority, as construed from time to time by
any Governmental Authority, including Environmental Laws.
“Applicable Permits” means each and every national, regional and local license,
authorization, consent, ruling, exemption, variance, order, judgment,
certification, filing, recording, permit or other approval with or of any
Governmental Authority, including each and every environmental, construction or
operating permit and any agreement, consent or approval from or with any other
Person that is required by any Applicable Law or that is otherwise necessary for
the performance of, in connection with or related to the Work or the design,
construction or operation of the Facility, including those set forth on Exhibits
6A and 6B.
“Applicable Tax Basis” means for each Block the lesser of (a) the tax basis of
such Block as reflected in Exhibit 25 and (b) the Actual Tax Basis.
“Application for Payment” means an application for payment in the form attached
hereto as Exhibit 10.
“Arbitration Rules” has the meaning set forth in Section 28.2(b).
“Availability Test” means the test to determine the availability of the Block as
described in Exhibit 16A.
***
***
“AVSP 1 Facility” has the meaning set forth in the Recitals.
“AVSP 1 Purchasers” has the meaning set forth in the Recitals.
***
***


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



4

--------------------------------------------------------------------------------




“Basis Determination” means the actual tax basis (or as applicable the actual
EITC eligible tax basis) of any Block as Owner and Contractor shall reasonably
agree, or if they are unable to agree as determined by *** (so long as they are
not the accounting firm used by either Party) or another independent nationally
recognized accounting firm selected by Owner and reasonably acceptable to
Contractor. Such accounting firm shall be provided financial and engineering
records as they shall reasonably request from Owner, Contractor or their
respective Affiliates, subject to customary confidentiality arrangements. Absent
manifest error, the determination of such accounting firm shall be final and
binding. The payment of the fees and expenses of such accounting firm shall be
divided equally between Owner and Contractor.
“Block” means a delineated group of Modules and applicable connected inverters,
trackers, mounting structures, interconnecting equipment and other Equipment
directly supporting the operation of and energy generation output by such
Modules.
“Block Actual Maximum EITCs” means for each Block the lesser of the (a) maximum
amount of EITCs for which such Block could have been capable of qualifying,
assuming (i) that each Block achieved Block Substantial Completion on its actual
Block Substantial Completion Date and (ii) Block Substantial Completion is
equivalent to Placed in Service for each applicable Block, and (b) *** of the
Applicable Tax Basis of such Block.
“Block Capacity Liquidated Damages” has the meaning set forth in Section 17.3.
“Block Delay Liquidated Damages” has the meaning set forth in Section 17.1(a).
“Block Maximum EITCs” means for each Block the lesser of the (a) maximum amount
of EITCs for which such Block could have been capable of qualifying, assuming
(i) that each Block achieved Block Substantial Completion by its Guaranteed
Block Substantial Completion Date (as in effect on the Effective Date and
without giving effect to any extensions thereof under this Agreement) and (ii)
Block Substantial Completion is equivalent to Placed in Service for each
applicable Block, and (b) *** of the Applicable Tax Basis of such Block.
“Block Measured Capacity” means, with respect to a Block, the aggregate
electrical capacity of the Modules comprising such Block, as measured pursuant
to the provisions of Exhibit 16A.
“Block Substantial Completion” has the meaning set forth in Section 16.2.
“Block Substantial Completion Date” has the meaning set forth in Section 16.3.
“Business Day” means a Day, other than a Saturday or Sunday or a public holiday,
on which banks are generally open for business in the State of California.
“CAISO” means the California Independent System Operator Corporation.
“CAISO Tariff” means the CAISO Operating Agreement and Tariff, including the
rules, protocols, procedures and standards attached thereto, as the same may be
amended or modified from time-to-time and approved by the Federal Energy
Regulatory Commission.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

5

--------------------------------------------------------------------------------




“Capacity LD Amount” means the amount of Development Security that SCE has the
right to retain under the PPA associated with the reduction in capacity.
“Capacity Shortfall” has the meaning set forth in Exhibit 16A.
“Capacity Test” means, with respect to each Block, the test and commissioning of
such Block as described in Exhibit 16A.
“Capacity Test Certificate” means the certificate in the form of Exhibit 17 to
be issued by Contractor after completion of a Capacity Test.
“Certificate of Block Substantial Completion” means a certificate delivered by
Contractor pursuant to Section 16.3 and substantially in the form attached as
Exhibit 19.
“Certificate of Facility Substantial Completion” means a certificate delivered
by Contractor pursuant to Section 16.5 and substantially in the form attached as
Exhibit 20.
“Certificate of Final Completion” means a certificate delivered by Contractor
pursuant to Section 18.2 and substantially in the form attached as Exhibit 21.
“Change in Law” means the enactment, adoption, promulgation, modification
(including a written or oral change in interpretation by a Governmental
Authority) or repeal of any Applicable Law or Applicable Permit after the
Effective Date that has or will have an adverse effect on Contractor's costs
and/or schedule for performing the Work; provided, however, that no Change in
Law pursuant to this Agreement shall arise by reason of (a) any national,
federal, state or provincial income Tax law (or any other Tax law based on
income), (b) any federal law imposing a custom, duty, levy, impost, fee, royalty
or similar charge for which Contractor is responsible hereunder with respect to
the importation of Facility Equipment from outside of the United States, (c) a
labor wage law or other Applicable Law that affects Contractor's or its
Subcontractor's costs of employment, (d) a change of law outside of the United
States of America, including any change in law that affects the cost of goods,
manufacturing, shipping or other transportation of any Facility Equipment and
(e) the final enactment, modification, amendment or repeal of an Applicable Law
prior to the Effective Date with an effective date of such action that falls
after the Effective Date.
“Change in Project Agreement” means any amendment, restatement or replacement,
after the Effective Date, of the following agreements: Interconnection
Agreement, PPA, any agreement relating to the Real Property Rights, or any other
agreement or document to which Owner is or becomes a party and under which
Contractor has any obligation to comply with (directly or indirectly) hereunder;
provided, however, that Contractor shall be required to comply with the
amendments, restatements or replacements to the agreements or documents
contemplated in the MIPA or in Exhibit 26 without a Change Order or other cost
or schedule relief and such amendments, restatements or replacements shall not
be considered Changes in Project Agreements.
“Change in Tax Law” means, after the Effective Date (a) any change in or
amendment to the Code or another applicable federal income tax statute other
than a reduction in an income tax rate of less than ***, (b) ***, (c) the
issuance of *** final Treasury Regulations, (d) ***, (e) any


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

6

--------------------------------------------------------------------------------




change in the interpretation of the Code or Treasury Regulations by a decision,
judgment, or opinion of the United States Tax Court, United States District
Court that would have had jurisdication over Purchaser, United States Court of
Appeals or United States Supreme Court, or (f) ***.
“Change Order” means a written document signed by Owner and Contractor or
otherwise placed into effect under Article 10, authorizing an addition, deletion
or revision to the Work, an adjustment of the Contract Price or Construction
Schedule, and/or any other obligation of Owner or Contractor under this
Agreement, which document is issued after execution of this Agreement.
“Claim Notice” has the meaning set forth in Section 24.5.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercial Operation Deadline” has the meaning set forth in the PPA.
“Confidential Information” has the meaning set forth in Section 25.1.
“Construction Equipment” means all equipment, machinery, tools, consumables,
temporary structures or other items as may be required for Contractor to
complete the Work but which will not become a permanent part of the Facility.
“Construction Schedule” means the schedule based on and consistent with the
provisions set forth in Exhibit 4A and Exhibit 4B attached hereto for the
prosecution of the Work by Contractor for the Project (including the achievement
of the Guaranteed Facility Substantial Completion Date and the Guaranteed Final
Completion Date), created in accordance with Section 3.11 and as updated from
time to time pursuant to the terms of this Agreement.
“Contract Documents” means this Agreement, the exhibits and schedules hereto,
and Contractor Submittals.
“Contract Price” means the sum of ***, as the same may be modified from time to
time in accordance with the terms of this Agreement.
“Contractor” has the meaning set forth in the preamble.
“Contractor Acquired Permits” means those Applicable Permits to be acquired by
Contractor and designated on Exhibit 6A and any other Applicable Permits, other
than Owner Acquired Permits.
“Contractor Critical Path Items” means those items that are designated as
“Contractor Critical Path Items” in the Construction Schedule.
“Contractor Event of Default” has the meaning set forth in Section 20.1.
“Contractor Lien” means any right of retention, mortgage, pledge, assessment,
security interest, lease, advance claim, levy, claim, lien, charge or
encumbrance on the Work, the Facility


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



7

--------------------------------------------------------------------------------




Equipment, the Project, the Site or any part thereof directly or indirectly
created, incurred, assumed or suffered to be created by Contractor Party (other
than in accordance with any other Project Transaction Document), any
Subcontractor, any Supplier, or any of their respective employees, laborers or
materialman.
“Contractor Party” or “Contractor Parties” means each of Contractor, SunPower
Corporation, and any of their respective present and future subsidiaries and
Affiliates and their respective directors, officers, employees, shareholders,
agents, representatives, successors and permitted assigns.
“Contractor Performance Security” means a corporate guaranty from SunPower
Corporation, in the form attached hereto as Exhibit 11.
“Contractor Submittals” means the drawings, specifications, plans, calculations,
model, designs and other deliverables described in Exhibit 7.
“Contractor's Insurance” has the meaning set forth in Section 23.1, as further
described in Part I of Exhibit 15.
“Contractor's Representative” means the individual designated by Contractor in
such capacity set forth on Exhibit 5 in accordance with Section 5.2.
“Control” means (including with correlative meaning the terms “Controlled”,
“Controls” and “Controlled by”), as used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Cumulative MW” means, as of the date of determination, the aggregate Block
Measured Capacities of all the Blocks that have achieved Block Substantial
Completion.
“DAS System” means the data acquisition system installed by Contractor in the
Facility, as more specifically described in Exhibit 3 under “SCADA System”.
“Day” means calendar Day unless it is specified that it means a Business Day.
“Defect Warranty” has the meaning given in Section 21.3(a).
“Defect Warranty Period” has the meaning given in Section 21.4(a).
“Delay Response Plan” has the meaning set forth in Section 3.22.
“Delivery Point” means the point of interconnection at the Whirlwind Substation,
identified as Q408, as set forth in the single-line diagram in Exhibit 1.
“Depreciation Benefit” means the most accelerated depreciation available under
Sections 167 and 168 of the Code, assuming the utilization of the shortest
available recovery period, the most accelerated depreciation method available,
the half-year convention and a full first taxable year (however, in no event
shall the depreciation be more accelerated than *** declining balance


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

8

--------------------------------------------------------------------------------




depreciation (without application of Section 168(k) of the Code or any successor
thereto). The recovery periods applicable to each Block shall be determined
using the depreciation class percentage allocations derived from costs by class
divided by the total costs for each Block listed on Exhibit 25. In determining
the Depreciation Benefit, a *** tax rate shall be applied. Further, in
accordance with Section 50(c) of the Code tax basis for purposes of calculating
depreciation shall be deemed to be reduced by *** of the Maximum EITCs.
***
***
“Development Security” has the meaning set forth in the PPA.
“Direct Costs” means the costs that are incurred by Contractor as a result of
the event requiring the Change Order for the following items: (a) payroll wages
paid for labor in the direct employ of Contractor at the Site; (b) cost of
materials and permanent equipment; (c) payments made by Contractor to
Subcontractors; (d) rental charges of machinery and equipment for the Work; (e)
permit fees; (f) costs of mobilization and/or demobilization; (g) associated
standard indirect field costs; and (h) associated engineering costs, if any,
directly related to Work implemented under the Change Order.
“Disclosing Party” has the meaning set forth in Section 25.1.
“Dispute” has the meaning set forth in Section 28.1.
“Dispute Initiator” has the meaning set forth in Section 3.11(b).
“Dollar” and “$” means the lawful currency of the United States of America.
“Effective Date” has the meaning set forth in Section 1.9.
“EITC” means the tax credit for energy property described in Section
48(a)(3)(A)(i) of the Code.
“EITC Applicable Percentage” means *** with respect to any Block; provided,
however, with respect to any Block if its Block Substantial Completion Date is
after December 31, 2016, then with respect to such Block it shall be the *** of
(a) *** and (b) the federal investment tax credit (or successor thereto)
percentage for utility scale solar available under then Applicable Law for such
Block.
“EITC Timing Determinate” means the time value difference between when each
Block Maximum EITC was contemplated to be reflected in Owner's estimated tax
payments in accordance with the definition of Block Maximum EITC and the tax
basis (by category) as reflected in Exhibit 25 and when Block Actual Maximum
EITCs for each Block is deemed to be reflected in Owner's estimated tax
payments. It is determined assuming Owner will pay its estimated taxes based on
the annualized income installment method of Section 6655(e)(2) of the Code
(using the annualization periods set forth in Sections 6655(e)(2)(A) and (B) of
the Code)),


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



9

--------------------------------------------------------------------------------




and using as the interest rate the Wall Street Journal “prime rate” as of the
first Business Day preceding the date of such first estimated tax installment
payment.
“Eligible SunPower Competitor” means ***.
“Emergency” means an event occurring at the Site or any adjoining property that
poses actual or imminent risk of serious personal injury to any Person or
material physical damage to the Project requiring, in the good faith
determination of Contractor, immediate preventative or remedial action.
“Environmental Laws” means any federal, state, or local law, regulation,
ordinance, standard, guidance, or order pertaining to the protection of the
environment and human health, including the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601, et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. 6901, et seq.; the Toxic Substances
Control Act, 15 U.S.C. 2601, et seq.; the Clean Air Act, 42 U.S.C. 7401, et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. 651 et seq.; and any other law
that governs: (a) the existence, removal, or remediation of Hazardous Materials
on real property; (b) the emission, discharge, release, or control of Hazardous
Materials into or in the environment; or (c) the use, generation, handling,
transport, treatment, storage, disposal, or recovery of Hazardous Materials.
“Equipment” means, collectively, Construction Equipment and Facility Equipment.
“Equity Contribution Agreement” means an equity contribution agreement from
MEHC, in the form attached hereto as Exhibit 12.
“Event of Default” means either a Contractor Event of Default or an Owner Event
of Default, as the context may require.
“Excluded Site Condition” means (a) the presence at the Site of Hazardous
Materials or (b) any other characteristic of or condition affecting the Site
(including the existence of archaeological artifacts or features) which was not
disclosed in the *** with respect to the Site.
“Excusable Event” means ***.
“Expected EITCs” means for any Block the amount of EITCs available for such
Block using the EITC Applicable Percentage multiplied by such Block's Applicable
Tax Basis. Further, it shall be assumed that Block Substantial Completion is
equivalent to Placed in Service for each Block.
“Facility” has the meaning set forth in the Recitals.
“Facility Capacity” means, with respect to the Facility, the sum of the Final
Test Results of all of the Blocks, pursuant to the provisions of Exhibit 16A.
“Facility Delay Liquidated Damages” has the meaning set forth in Section 17.2.
“Facility Demonstration Test” has the meaning set forth in Exhibit 16D.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



10

--------------------------------------------------------------------------------




“Facility Equipment” means all equipment, fixtures, materials, supplies,
devices, machinery, tools, parts, components, instruments, appliances and other
items that are required to complete the Facility that will become a permanent
part of the Facility ***, whether provided by Contractor or any Subcontractor,
and all special tools required to operate and maintain the Facility.
“Facility Substantial Completion” has the meaning set forth in Section 16.4.
“Facility Substantial Completion Date” has the meaning set forth in Section
16.5.
“Final Capacity Liquidated Damages” has the meaning set forth in Section
17.5(a).
“Final Completion” means satisfaction or waiver of all of the conditions for
completion of the Facility as set forth in Section 18.1.
“Final Completion Date” means the actual date on which the Facility has achieved
Final Completion in accordance with Section 18.2.
“Final Test Results” means with respect to a Capacity Test, the final results of
such Capacity Test after accounting for the uncertainty calculation more
particularly described in Exhibit 16A.
“Financing Parties” means any and all lenders, security holders, note or bond
holders, lien holders, investors, equity providers, holders of indentures,
security agreements, mortgages, deeds of trust, pledge agreements and providers
of swap agreements, interest rate hedging agreements, letters of credit and
other documents evidencing, securing or otherwise relating to the construction,
interim or long-term financing or refinancing of the Project or a portfolio of
projects including the Project, and their successors and permitted assigns, and
any trustees or agents acting on their behalf. The term “Financing Party”
includes, for the avoidance of doubt, any Person or Persons that own the Project
and lease the Project to Owner or an Affiliate of Owner, as applicable, under a
lease, sale leaseback or synthetic lease structure.
“Force Majeure Event” means, when used in connection with the performance of a
Party's obligations under this Agreement, any act, condition or event which
renders said Party unable to comply totally or partially with its obligations
under this Agreement, but only if and to the extent (a) such event is not within
the reasonable control, directly or indirectly, of the Party seeking to have its
performance obligation(s) excused thereby, (b) the Party seeking to have its
performance obligation(s) excused thereby has taken all reasonable precautions
and measures in order to prevent or avoid such event or mitigate the effect
thereof on its ability to perform its obligations under this Agreement and which
by the exercise of due diligence such Party could not reasonably have been
expected to avoid and which by the exercise of due diligence it has been unable
to overcome and (c) such event is not the direct or indirect result of the
negligence or the failure of, or caused by, the Party seeking to have its
performance obligations excused thereby.
(i) Without limiting the meaning of but subject to the preceding sentence, the
following events constitute Force Majeure Events to the extent that they render
a Party unable to comply totally or partially with its obligations under this
Agreement:


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



11

--------------------------------------------------------------------------------




(A)    ***
(B)    ***
(C)    ***
(D)    ***
(E)    ***
(F)    ***
(G)    ***
(H)    ***
(ii)    Notwithstanding anything to the contrary in this definition, the term
Force Majeure Event shall not be based on or include any of the following:
(A)    ***
(B)    ***
(C)    ***
(D)    ***
(E)     ***
(F)    ***
(G)     ***
(H)    ***
(I)    ***
(J)    ***
(K)    ***
(L)     ***
“Full Notice to Proceed” means authorization from Owner to proceed with the Work
under this Agreement.
“Functional Test” means the test to determine the functionality of the Project
and equipment and components incorporated therein, as described in Exhibit 27.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



12

--------------------------------------------------------------------------------




“Governmental Authority” means any national, federal, state, regional, province,
town, city, county, local or municipal government, whether domestic or foreign
or other administrative, regulatory or judicial body of any of the foregoing and
all agencies, authorities, departments, instrumentalities, courts and other
authorities lawfully exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, or other subdivisions of any of the foregoing.
“Guaranteed Block On-line Schedule” means the schedule attached hereto as
Exhibit 4B.
“Guaranteed Block Substantial Completion Date” means, with respect to each
Block, the applicable block substantial completion date therefor, as set forth
in Exhibit 4B.
“Guaranteed Capacity” means, with respect to a Block or the Facility, the MW
values set forth in Exhibit 16B.
“Guaranteed Facility Substantial Completion Date” means, with respect to the
Facility, the guaranteed facility substantial completion date as set forth in
Exhibit 4B.
“Guaranteed Final Completion Date” has the meaning set forth in Section 18.1, as
may be extended only in accordance with the express terms of this Agreement.
“Hazardous Materials” means (a) any regulated substance, hazardous constituent,
hazardous materials, hazardous wastes, hazardous substances, toxic wastes,
radioactive substance, contaminant, pollutant, toxic pollutant, pesticide, solid
wastes, and toxic substances as those or similar terms are defined under any
Environmental Laws; (b) any friable asbestos or friable asbestos-containing
material; (c) polychlorinated biphenyls (“PCBs”), or PCB-containing materials or
fluids; (d) any petroleum, petroleum hydrocarbons, petroleum products, crude oil
and any fractions or derivatives thereof; and (e) any other hazardous,
radioactive, toxic or noxious substance, material, pollutant, or contaminant
that, whether by its nature or its use, is subject to regulation or giving rise
to liability under any Environmental Laws.
“Indemnifying Party” means, with respect to an indemnification obligation under
this Agreement, the Party providing such indemnification.
“Indemnitee” means an Owner Party or a Contractor Party, as the context may
require, being indemnified pursuant to Section 24.5.
“Independent Engineer” means any independent engineer or engineering firm
designated under Section 31.9.
“Independent Third Party Engineer” means any of the following: ***, in each case
to the extent that they are not working for Owner or Contractor with respect to
the Project, or such other independent third party engineer mutually agreed upon
by the Parties.
“Industry Standards” means those standards of design, engineering, construction,
workmanship, care and diligence and those practices, methods and acts that would
be implemented and normally practiced or followed by prudent solar engineering,
construction, and installation firms in the design, engineering, procurement,
installation, construction, testing and
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



13

--------------------------------------------------------------------------------




commissioning (and operation associated therewith) of utility-scale photovoltaic
facilities in the western United States and otherwise performing services of a
similar nature in the jurisdiction in which the Work will be performed and in
accordance with which practices, methods and acts, in the exercise of prudent
and responsible professional judgment by those experienced in the industry in
light of the facts known (or that reasonably should have been known) at the time
the decision was made, could reasonably have been expected to accomplish the
desired result consistent with good business practices, good engineering design
practices, safety, reliability, Applicable Codes, Applicable Laws, and
Applicable Permits. Solely with respect to Section 21.5(a), “Industry Standards”
shall mean those standards of care and diligence normally practiced by entities
that operate and maintain photovoltaic power plants. Industry Standards is not
intended to be limited to the optimum practice, method, or act, to the exclusion
of all others, but rather is a spectrum of possible practices, methods or acts.
“Insolvency Event” with respect to a Person means such Person becomes insolvent,
or institutes or has instituted against it a case under Title 11 of the United
States Code, is unable to pay its debts as they mature or makes a general
assignment for the benefit of its creditors, or if a receiver is appointed for
the benefit of its creditors, or if a receiver is appointed on account of
insolvency.
“Intellectual Property Claim” means an allegation, claim or legal action
asserted by a third party against an Owner Party alleging unauthorized use,
misappropriation, infringement, or other violation of such third party's
Intellectual Property Rights arising from (a) Owner Party's use of the Licensed
Technology to the extent used in accordance with the license granted pursuant to
Section 14.2 or (b) Contractor's performance (or that of its Affiliates or
Subcontractors) under this Agreement asserted against Owner that (i) concerns
any Facility Equipment or other goods, materials, supplies, items or services
provided by Contractor (or its Affiliates or Subcontractors) under this
Agreement, (ii) is based upon or arises out of the performance of the Work by
Contractor (or its Affiliates or Subcontractors), including the use of any tools
or other implements of construction by Contractor (or its Affiliates or
Subcontractors) or (iii) is based upon or arises out of the design or
construction of any item by Contractor (or its Affiliates or Subcontractors)
under this Agreement or the use, or operation, of any item according to
directions embodied in Contractor's (or its Affiliates' or Subcontractors')
Contractor Submittals, or any revision thereof, prepared or provided by
Contractor.
“Intellectual Property Rights” means all intellectual property rights throughout
the world, including all rights in patents and inventions (whether or not
patentable); registered and unregistered copyrights, database rights,
semiconductor mask work rights; proprietary rights trade secrets, know-how and
confidential information; provided, however, that “Intellectual Property Rights”
shall not include trademarks, service marks, corporate names, trade names,
domain names, logos, slogans, symbols or other similar designations of source or
origin, or any rights with respect thereto.
“Interconnection Agreement” means that certain Large Generator Interconnection
Agreement by and between Owner, SCE and CAISO dated as of November 22, 2011, as
amended, restated or modified from time to time.
“IRS” means the Internal Revenue Service.

14

--------------------------------------------------------------------------------




“Key Personnel” means the Persons identified in Exhibit 5.
“L/C Amount” means the aggregate face amount of all Acceptable Letters of Credit
required by Exhibit 31.
“Late Block” has the meaning set forth in Section 17.1(a).
“Licensed Technology” has the meaning set forth in Section 14.1.
“Losses” means ***.
***
“Major Facility Equipment Warranties” has the meaning set forth in Section
21.6(c)(i).
“Major Subcontractor” means ***.
***
***
“Maximum EITCs” means the sum of Block Maximum EITCs.
“MEHC” means MidAmerican Energy Holdings Company, an Iowa corporation.
“Milestone Payment” means a discrete portion of the Contract Price payable in
accordance with Section 8.1(a) upon achievement of the milestone corresponding
to such payment in the Payment Schedule.
“Milestone Schedule” means the schedule attached hereto as Exhibit 4A.
“Minimum Capacity Level” means (a) with respect to a Block, *** of the
Guaranteed Capacity of such Block (as adjusted for uncertainty in accordance
with Exhibit 16A) and (b) with respect to the Facility, the aggregate of the
Capacity Test values for all Blocks equals at least *** of the Guaranteed
Capacity of the Facility, in each case, as calculated in accordance with Exhibit
16A.
“Minimum Irradiance Criteria” has the meaning set forth in Exhibit 16A.
“Minor Subcontractor” means any Person, other than a Major Subcontractor, that,
directly or indirectly, and of any tier (other than Contractor but including any
Affiliate of Contractor) supplies any items or performs any portion of the Work
in furtherance of Contractor's obligations under this Agreement.
“MIPA” has the meaning set forth in the Recitals.
“Module Warranty” has the meaning set forth in Section 21.7.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



15

--------------------------------------------------------------------------------




“Modules” means solar photovoltaic modules with an expected electrical output of
435 watts of electric power (expressed as DC).
“Monthly Progress Report” means a progress report prepared by Contractor setting
forth the detail required in Exhibit 8A.
“MW” means 1,000,000 watts of electric power (expressed as AC).
“Non-Excusable Event” means (a) the negligence or willful misconduct of any
Contractor Party or any Subcontractor in connection with any Project Transaction
Document; (b) the failure of any Contractor Party (directly or through any
Subcontractor) to comply with any of its obligations or a breach under any
Project Transaction Document which failure or breach is not otherwise excused so
long as such failure or breach has not otherwise been remedied, in accordance
with such Project Transaction Document); and (c) ***.
“Notice of Dispute” has the meaning set forth in Section 28.1.
“NTP Date” means the date on which the Full Notice to Proceed is delivered by
Owner.
“NTP Payment” means the notice to proceed payment set forth in the Payment
Schedule.
“O&M Agreement” has the meaning set forth in the Recitals.
“O&M Provider” has the meaning set forth in the Recitals.
“Owner” has the meaning set forth in the preamble.
“Owner Acquired Permits” means those Applicable Permits to be acquired by Owner
and designated on Exhibit 6B.
“Owner-Caused Delay” means ***.
“Owner Event of Default” has the meaning set forth in Section 20.3.
“Owner Improvement” means any modification to, improvement to or derivative work
based upon the Licensed Technology, Block or Facility Equipment or any
Intellectual Property Right in any of the foregoing that is created, developed,
discovered or reduced to practice, directly or indirectly in whole or in part by
an Owner Party.
“Owner Inspection Parties” has the meaning set forth in Section 6.1.
“Owner Party” or “Owner Parties” means Owner and its present and future
subsidiaries and Affiliates and their respective directors, officers, employees,
shareholders, agents, representatives, successors and permitted assigns.
“Owner Taxes” means (a) any and all Taxes imposed under Applicable Law in
respect of the income or gross income of Owner, the direct or indirect owners of
beneficial interests in
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



16

--------------------------------------------------------------------------------




Owner and the Affiliates of the foregoing and (b) Property Taxes imposed under
Applicable Law on Owner in respect of the Site or the Facility.
“Owner's Engineer” means any engineering firm or firms or other engineer or
engineers selected and designated by Owner, who may be an employee of an Owner
Party but who shall not be a SunPower Competitor.
“Owner's Insurance” has the meaning set forth in Section 23.2, as further
described in Part II of Exhibit 15.
“Owner's Representative” means the individual designated by Owner in accordance
with Section 5.1.
“Party” and “Parties” have the meanings set forth in the preamble.
***
“Payment Schedule” means the Payment Schedule attached hereto as Exhibit 9
setting forth the Milestone Payments and the corresponding milestones required
to be achieved.
“Performance Criteria” or “Performance Criterion” means the relevant performance
criteria for the Facility identified in Exhibit 16B.
“Performance Guaranty Agreement” has the meaning set forth in Section 21.7.
“Permit Expenses” means the actual costs payable to a Governmental Authority and
all other reasonable third-party costs and expenses incurred in connection with
the application for and issuance of an Applicable Permit.
“Person” means any individual, corporation, partnership, company, joint venture,
association, trust, unincorporated organization, limited liability company or
any other entity or organization, including any Governmental Authority. A Person
shall include any officer, director, member, manager, employee or agent of such
Person.
“Placed in Service” means “placed in service” for purposes of Sections 48 and
168 of the Code.
“PPA” means that certain Renewable Power Purchase and Sale Agreement, dated as
of January 5, 2011, with SCE, as amended by Amendment No. 1 to the Renewable
Power Purchase and Sale Agreement between the Company and SCE, dated as of
February 15, 2011, as further amended, restated or modified from time to time.
“PPA Progress Report” means a written progress report prepared by Contractor and
in a form substantially consistent with the requirements of the PPA, and as
otherwise agreed upon by the Parties, acting reasonably.
“Project” has the meaning set forth in the Recitals.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



17

--------------------------------------------------------------------------------




“Project Labor Agreement” means that certain Project Labor Agreement for the
Antelope Valley Solar Project among Contractor and ***.
“Project Punch List” has the meaning set forth in Section 16.6(c).
“Project Transaction Documents” means this Agreement, the Contractor Performance
Security, the Module Warranty, the Performance Guaranty Agreement, the
Acceptable Letters of Credit, the MIPA, the SunPower Guaranty (as defined in the
O&M Agreement) and the O&M Agreement.
“Property Tax” means any real or personal property, or any ad valorem Taxes
related to the Site, the Facility, the Facility Equipment, or any other property
that will be incorporated into the Project.
“Proposed Project Punch List” has the meaning set forth in Section 16.6(c).
“Proposed Punch List” has the meaning set forth in Section 16.6(a).
“Punch List” has the meaning set forth in Section 16.6(a).
“Punch List Amount” means the cost or estimated cost to complete any Punch List
Item as approved by the Parties in connection with the approval of the Proposed
Punch List or Proposed Project Punch List in accordance with Section 16.6, as
applicable.
“Punch List Estimate” means Contractor's cost estimate for completing the Punch
List Items.
“Punch List Holdback” means an amount equal to *** of the Punch List Amount for
each Punch List Item.
“Punch List Items” means those finishing items with respect to a Block or the
Facility, as applicable, that (a) consistent with Industry Standards does not
affect the operability, reliability, safety, or mechanical, civil or electrical
integrity of the Block or the Facility, (b) Owner or Contractor identifies as
requiring completion or containing defects, and (c) the completion of which will
not adversely effect, the performance of the Block or Facility, so long as such
Block or Facility is nonetheless ready for commercial operations in a safe and
continuous manner and in accordance with Applicable Law and Applicable Permits.
“Purchasers” has the meaning set forth in the Recitals.
“Qualified Financial Institution” means (a) a single bank or financial
institution the long term senior unsecured debt obligations of which are rated
no less than *** by S&P and *** by Moody's, or if a such single bank or
financial institution is not available or will not issue a letter of credit with
a stated amount equal to the amount required by Exhibit 31, then (b) two (2)
banks or financial institutions the long term senior unsecured debt obligations
of which each are rated no less than *** by S&P and *** by Moody's; ***.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



18

--------------------------------------------------------------------------------




“Real Property Rights” means, (a) those rights with respect to land to be
obtained by closing on the exercised options as set forth on Exhibit 4A, as well
as (b) all other rights in or to real property necessary to perform the Work and
to develop, construct, complete, operate, maintain and access the Project and
the Site, including those rights set forth in deeds, leases, option agreements,
co-tenancy and shared facility agreements, Applicable Permits, easements,
licenses, private rights-of-way agreements and crossing agreements that exist as
of the Effective Date, including as set forth on Exhibit 2, or that are obtained
after the Effective Date by Contractor pursuant to its obligations under Exhibit
26.
“Receiving Party” has the meaning set forth in Section 25.1.
“Reimbursement Amount” means an amount equal to ***.
“Release” means the release, discharge, deposit, injection, dumping, spilling,
leaking or placing of any Hazardous Material into the environment so that such
Hazardous Material or any constituent thereof may enter the environment, or be
emitted into the air or discharged into any waters, including ground waters
under Applicable Law and Applicable Permits.
“Required Manuals” means the manuals, instructions and training aids, whether
created by Contractor, Subcontractor or Supplier, reasonably necessary for the
safe and efficient operation, maintenance and shut down of the Facility as set
forth on Exhibit 7.
“Retainage” means an amount equal to *** of the amount payable pursuant to each
Milestone Payment (other than the payment to be made in connection with Final
Completion).
“Right of First Offer” has the meaning set forth in Exhibit 29.
“SCE” means Southern California Edison Company, a California corporation.
“SCE Interconnection Facilities” means the interconnection infrastructure which
SCE is obligated to provide, as set forth in the Interconnection Agreement.
“Scheduled MWs” means, as of the date of determination, the number of MW
scheduled to have been completed by the Blocks that have achieved Block
Substantial Completion in accordance with Exhibit 4B.
“Scope of Work” means the scope of the work to be performed by Contractor under
this Agreement, as further described in Exhibit 1.
“Sellers” has the meaning set forth in the Recitals.
“Side Letter” means that certain letter from SunPower Corporation to MEHC
regarding a *** dated on or prior to Effective Date in accordance with Section
2.7(ll) of the MIPA.
“Site” has the meaning set forth in the Recitals.
“Site Condition” has the meaning set forth in Section 3.25.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



19

--------------------------------------------------------------------------------




“Site Substations” means the *** substations which will be constructed on the
Site.
“Spare Parts” means the spare parts provided by Contractor to Owner in
accordance with Exhibit 30.
“Start-up and Commissioning” means the energization and Functional Testing of
the relevant Block, including verifying Block completeness as received from
Contractor's construction team and readiness for operations and testing of such
Block.
“Subcontractors” means Major Subcontractors and Minor Subcontractors.
“Successfully Run” means, (a) with respect to a Capacity Test, that the
applicable Capacity Test was completed in accordance with the applicable
procedures, conditions and requirements for the proper performance of such test
as set forth in Exhibit 16A and (b) with respect to a Functional Test, that the
Functional Test was completed in accordance with the provisions of Exhibit 27
and demonstrated that the Block being tested is capable of producing AC
electricity.
“SunPower Competitors” means ***.
“Suppliers” means those Equipment suppliers with which Contractor or
Subcontractor contracts in furtherance of Contractor's obligations under this
Agreement.
“Survival Period” has the meaning set forth in Section 24.8.
“Taxes” means any and all taxes, charges, duties, imposts, levies and
withholdings imposed by any Governmental Authority, including sales tax, use
tax, income tax, withholding taxes, corporation tax, franchise taxes, margin
tax, capital gains tax, capital transfer tax, inheritance tax, value added tax,
customs duties, capital duty, excise duties, betterment levy, stamp duty, stamp
duty reserve tax, national insurance, social security or other similar
contributions, and any interest, penalty, fine or other amount due in connection
therewith, excluding in all cases Permit Expenses.
“Termination Payment” means (a) with respect to a termination by Contractor for
an Owner Event of Default in accordance with Section 20.5, an amount equal to
***; and (b) with respect to a termination by Contractor for an extended Force
Majeure Event in accordance with Section 20.7, an amount equal to ***.
“Technical Specifications” has the meaning set forth in the Recitals.
“Threshold” has the meaning set forth in Section 11.4(c)(ii).
“Title Company” means ***.
“Treasury Regulations” means final and temporary (assuming such are in effect at
the relevant time) income tax regulations, promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations) by


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



20

--------------------------------------------------------------------------------




other final and temporary (assuming such are in effect at the relevant time)
income tax regulations.
“Warranty” means, as applicable, the Defect Warranty ***.
“Warranty Period” means, as applicable, the Defect Warranty Period ***.
“Water Banking Activities” means above and below grade water banking activities
permitted to be conducted by ***.
***
“Water Supply Agreement” means Option Agreement, dated as of October 10, 2012,
by Homer LLC and Solar Star California XX, LLC.
“Weekly Progress Report” means a weekly progress report prepared by Contractor
setting forth the detail required in Exhibit 8B.
“Work” means all obligations, duties, and responsibilities assigned to or
undertaken by Contractor under this Agreement, as further described in Exhibit 1
and Exhibit 26, with respect to the Project, including any of the foregoing
obligations performed prior to the Effective Date, which shall be deemed to be
Work performed by Contractor under this Agreement, notwithstanding the fact that
it was performed in whole or in part prior to the Effective Date.
1.3    Order of precedence. In the event of a conflict or inconsistency between
any of the Contract Documents forming part of this Agreement, the following
order of precedence shall apply: (a) any duly executed amendment or Change Order
to this Agreement (and between them, the most recently executed amendment or
Change Order shall take precedence); (b) this Agreement (to the extent not
superseded by a subsequent amendment); (c) Exhibits 1, 16, 3, 7, 27 and 23 to
this Agreement in the order indicated; (d) the Exhibits to this Agreement not
otherwise specified in subclause (c) above; and (e) any other Contract Documents
not previously noted.


1.4    Entire agreement. This Agreement and the Exhibits attached hereto
constitute the complete and entire Agreement between the Parties with respect to
the engineering, procurement, construction, testing and commissioning of the
Project and supersedes any previous communications, negotiations,
representations or agreements, whether oral or in writing, with respect to the
subject matter addressed herein. NO PRIOR COURSE OF DEALING BETWEEN THE PARTIES
SHALL FORM PART OF, OR SHALL BE USED IN THE INTERPRETATION OR CONSTRUCTION OF,
THIS AGREEMENT. For the avoidance of doubt, this Agreement shall not supersede
the O&M Agreement, the Module Warranty, the Performance Guaranty Agreement or
any other Project Transaction Document, which shall remain in full force and
effect.


1.5    No agency. The Parties are independent contractors. Nothing in this
Agreement is intended, or shall be construed, to create any association, joint
venture, agency relationship or partnership between the Parties or to impose any
such obligation or liability upon either Party (except and solely to the extent
expressly provided in this Agreement pursuant to which Owner


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



21

--------------------------------------------------------------------------------




appoints Contractor as Owner's agent). Nothing in this Agreement shall be
construed to give either Party any right, power or authority to enter into any
agreement or undertaking for, or act as an agent or representative of, or
otherwise bind, the other Party. Neither Contractor nor any of its employees is
or shall be deemed to be an employee of Owner.


1.6    Invalidity. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under Applicable Law, but, to the extent permitted by law, if for any
reason any provision which is not essential to the effectuation of the basic
purpose of this Agreement is determined to be invalid, illegal or unenforceable,
in whole or in part, such invalidity, illegality or unenforceability shall not
affect the validity or enforceability of any other provision of this Agreement
or this Agreement as a whole. Any such invalid, illegal or unenforceable portion
or provision shall be deemed severed from this Agreement and the balance of this
Agreement shall be construed and enforced as if this Agreement did not contain
such invalid, illegal or unenforceable portion or provision. If any such
provision of this Agreement is so declared invalid, illegal or unenforceable the
Parties shall promptly negotiate in good faith new provisions to eliminate such
invalidity, illegality or unenforceability and to restore this Agreement as near
as possible to its original intent and effect.


1.7    Binding effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and on their respective permitted successors,
heirs and assigns.


1.8    Counterparts. This Agreement may be signed in counterparts, each of which
when executed and delivered shall constitute one and the same instrument. The
Parties agree that the delivery of this Agreement may be effected by means of an
exchange of facsimile, .pdf or emailed signatures, which shall be deemed to be
an original and shall be as effective for all purposes as delivery of a manually
executed counterpart.


1.9    Effective date. The effective date (the “Effective Date”) of this
Agreement is the date when this Agreement has been signed by both Parties and
the “Closing” under the MIPA shall have occurred.


1.10    Time is of the Essence. To the extent that there is not a specific time
period specified in this Agreement, time is of the essence with respect to a
Party's performance of its obligations under this Agreement.


1.11    Full Notice to Proceed. On the Effective Date, in lieu of a separately
delivered notice, Owner shall be deemed to have issued to Contractor the Full
Notice to Proceed.


ARTICLE 2.


REPRESENTATIONS AND WARRANTIES


2.1    Representations and Warranties of Contractor. Contractor represents and
warrants to Owner that as of Effective Date:


(a)Organization, Standing and Qualification. Contractor is a corporation, duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has full power to execute, deliver and perform its obligations
hereunder

22

--------------------------------------------------------------------------------




to own, lease and operate its properties and to engage in the business it
presently conducts and contemplates conducting under this Agreement, and is and
will be duly licensed or qualified and in good standing under the laws of the
state in which the Site is located and in each other jurisdiction in which the
nature of the business transacted by it makes such licensing or qualification
necessary and where the failure to be licensed or qualified would have a
material adverse effect on its ability to execute and deliver this Agreement or
perform its obligations hereunder.


(b)Due Authorization; Enforceability. This Agreement has been duly authorized,
executed and delivered by or on behalf of Contractor and is, upon execution and
delivery by each of the Parties hereto, the legal, valid and binding obligation
of Contractor, enforceable against Contractor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and by general
equitable principles.


(c)No Conflict. The execution, delivery and performance by Contractor of this
Agreement will not (i) violate or conflict with or cause a default under any
covenant, agreement or understanding to which it is a party or by which it or
any of its properties or assets is bound or affected, or its organizational
documents, (ii) violate or conflict with any Applicable Law or (iii) subject the
Facility or any component part thereof to any lien other than as contemplated or
permitted by this Agreement.


(d)Government Approvals. Other than with respect to the Applicable Permits,
neither the execution nor delivery by Contractor of this Agreement requires the
consent or approval of, or the giving of notice to or registration with, or the
taking of any other action in respect of, any Governmental Authority. Contractor
represents and warrants that all Contractor Acquired Permits either have been
obtained by Contractor and are in full force and effect or Contractor has no
knowledge of any reason that any Contractor Acquired Permit cannot be obtained
in the ordinary course of business and within the timeframe necessary so as to
permit Contractor to timely commence and prosecute the Work to completion in
accordance with the terms and conditions of this Agreement.


(e)No Suits; Proceedings. There are no actions, suits, proceedings, patent or
license infringements or investigations pending or, to Contractor's knowledge
after due inquiry, threatened against it before any court, arbitrator or
Governmental Authority that individually or in the aggregate could result in any
materially adverse effect on the business, properties or assets or the
condition, financial or otherwise, of Contractor or in any impairment of its
ability to perform its obligations under this Agreement. Contractor has no
knowledge of any violation or default with respect to any order, writ,
injunction or decree of any court or any Governmental Authority that may result
in any such materially adverse effect or such impairment.


(f)Business Practices. Neither Contractor nor any Subcontractor, or their
respective employees, officers, representatives, or other agents of Contractor
have made or will make any payment or have given or will give anything of value,
in either case to any government official (including any officer or employee of
any Governmental



23

--------------------------------------------------------------------------------




Authority) to influence his, her or its decision or to gain any other advantage
for Owner or Contractor in connection with the Work to be performed hereunder.
Contractor is in compliance with the requirements set forth in Section 3.29.


(g)Licenses. All Persons who will perform any portion of the Work have or will
have all business and professional certifications and licenses if and as
required by the terms and conditions of this Agreement, Applicable Codes,
Applicable Law and Applicable Permits to perform such portion of the Work under
this Agreement and Contractor has no knowledge of any reason that any such
certifications and licenses cannot be obtained in the ordinary course of
business and within the timeframe necessary so as to permit such Persons to
timely commence and prosecute any portion of the Work to completion in
accordance with the terms and conditions of this Agreement.


(h)***


(i)Intellectual Property. Contractor owns or has the right to use, or will be
able to secure from its Affiliates or Subcontractors the right to use, all
Intellectual Property Rights necessary to perform the Work without infringing on
the rights of others and to enable Owner to use the Intellectual Property Rights
in connection with the ownership, operation, use, maintenance, modification,
altering, commissioning, de-commissioning, disposal of or removal of the Project
without infringement on the rights of others. The Licensed Technology (and the
use thereof to the extent used in accordance with the license granted under
Section 14.2) do not and shall not infringe, or cause the infringement of, the
Intellectual Property Rights of a third party. Notwithstanding the foregoing,
Contractor makes no representation or warranty with respect to any Owner
Improvement, except to the extent of Owner Improvements made at the direction of
Contractor or in accordance with instructions or designs provided by Contractor,
in which case such Owner Improvements shall be deemed to be included in the
Licensed Technology for the purposes of this Section 2.1(i).


2.2    Representations and Warranties of Owner. Owner represents and warrants to
Contractor that as of the Effective Date:


(a)Organization, Standing and Qualification. Owner is a limited liability
company, duly formed, validly existing, and in good standing under the laws of
Delaware, and has the full power to execute, deliver and perform its obligations
hereunder and engage in the business it presently conducts and contemplates
conducting under this Agreement, and Owner is and will be duly licensed or
qualified and in good standing under the laws of the state in which the Site is
located and in each other jurisdiction in which the nature of the business
transacted by it makes such licensing or qualification necessary and where the
failure to be licensed or qualified would have a material adverse effect on its
ability to perform its obligations hereunder.


(b)Due Authorization; Enforceability. This Agreement has been duly authorized,
executed and delivered by or on behalf of Owner and is, upon execution and
delivery by each of the Parties hereto, the legal, valid and binding obligation
of


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

24

--------------------------------------------------------------------------------




Owner, enforceable against Owner in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors' rights generally and by general equitable principles.


(c)No Conflict. The execution, delivery and performance by Owner of this
Agreement will not violate or conflict with or cause a default under any
Applicable Law or any covenant, agreement or understanding to which it is a
party or by which it or any of its properties or assets is bound or affected, or
its organizational documents.


(d)Funds. Owner has or will have available all the funds necessary to pay
Contractor the Contract Price, and any other amount owing to Contractor under
this Agreement, at the times when such amounts become payable under this
Agreement.


ARTICLE 3.


CONTRACTOR'S OBLIGATIONS
            
3.1    Performance of Work. Subject to payment of the Contract Price pursuant to
Article 7 and Article 8, Contractor shall diligently, duly and properly perform
and complete the Work in accordance with the Scope of Work and the terms of this
Agreement in order to construct the Facility according to the Construction
Schedule, Milestone Schedule and Guaranteed Block On-line Schedule, place it
into operation in conformance with the Contract Documents and the Technical
Specifications, and achieve Final Completion of the Project. Contractor
acknowledges and agrees that it is obligated to perform the Work on a “turnkey
basis” which constitutes a fixed-price (subject to the terms hereof) obligation
to engineer, design, procure, construct, test and commission the Project in
accordance with the terms and conditions of this Agreement. Where this Agreement
describes a portion of the Work in general, but not in complete detail, the
Parties acknowledge and agree that the Work includes any incidental work
reasonably inferred or required to complete the Work in accordance with this
Agreement. Except as otherwise expressly specified herein, Contractor shall
provide all facilities and services required for a complete photovoltaic solar
power plant facility, including all balance-of-system facilities set forth in
the Scope of Work and the Technical Specifications, for the Contract Price.
Information provided by Owner to Contractor prior to the Effective Date for use
by Contractor in the performance of the Work shall not form the basis of any
claim by Contractor for relief hereunder based on an Owner-Caused Delay or
otherwise.


3.2    Scope of Work. Contractor shall perform the Scope of Work to the extent
necessary (a) for the proper execution and completion of the Work under this
Agreement; (b) to supervise and direct the Work in a safe manner and perform all
Work in accordance with this Agreement, Applicable Law, Applicable Permits and
Industry Standards; (c) to achieve Final Completion of the Facility; and (d) to
place the Facility into operation in conformance with the Contract Documents and
the Technical Specifications and such that the Facility is in compliance with
the PPA and the Interconnection Agreement, Industry Standards, Applicable Codes,
Applicable Laws and Applicable Permits. Contractor shall have sole control over
the engineering, design and construction means, methods, techniques, sequences,
and procedures and for coordination of all portions of the Work under this
Agreement; provided, however, that Contractor will (i) deliver to Owner on or
prior to January 10, 2013 a written design report and hydrology analysis

25

--------------------------------------------------------------------------------




with respect to the Site documenting subsurface aquifer maximum height to
include ground level subsidence associated with the impact of permitted water
banking by the grantor consistent with the final AVWS Easement Deed relating to
the water banking activities permitted to be conducted by AVWS and/or AVEK under
the AVWS Agreements and AVEK Agreements, respectively, and (ii) reflect the
findings, conclusions and recommendations of such design report and hydrology
analysis in its design of the Facility. To that end, Contractor may, in its sole
discretion, accelerate the Work and cause milestones to be completed prior to
the scheduled date therefor in the Construction Schedule; provided that Owner
shall have no obligation to pay, any Application for Payment in amounts in
excess of the maximum cumulative payment schedule set forth in Exhibit 9.
Contractor will receive input from Owner and will take such input under
advisement.
 
3.3    Properly Licensed; Sufficient Qualified Personnel. Contractor shall use,
and shall require each of its Subcontractors to use, only personnel who are
qualified and properly trained and who possess every license, permit,
registration, certificate or other approval required by Applicable Law or
Applicable Permits to enable such persons to perform work forming part of the
Work.


3.4    Utilities. As part of the Work, ***shall arrange and pay for construction
power and water (including all water used for dust control), and the
installation of construction telecommunication lines and utilities, but only to
the extent necessary for Contractor to perform its Work hereunder and pay when
due all such utility usage charges. For all permanent utilities, ***shall
arrange and pay prior to the Block Substantial Completion Date with respect to
each applicable Block and the Facility Substantial Completion Date with respect
to the Facility as a whole, and ***shall pay with respect to each Block after
the applicable Block Substantial Completion Date and after the Facility
Substantial Completion Date with respect to the Facility as a whole, for all
permanent utilities in addition to the Contract Price, such as backfeed power,
permanent water and power (i.e. for operations and maintenance facilities),
permanent telecommunication lines, grid telemetry, and infrastructure necessary
(including internet access) to transmit data gathered by the DAS System, until
the Block Substantial Completion date with respect to each Block and the
Facility Substantial Completion Date with respect to the Facility as a whole.
After the applicable Block Substantial Completion Date with respect to each
applicable Block and after the Facility Substantial Completion Date with respect
to the Facility, ***shall arrange and pay for all utilities. With respect to
such costs prior to the Facility Substantial Completion Date, the costs shall be
reasonably allocated as between Owner and Contractor based on the Blocks that
have achieved Block Substantial Completion Date. Contractor shall bear no
responsibility for, nor bear any related damages to outages of any utilities
affecting plant production after the Facility Substantial Completion Date,
except to the extent caused by any Contractor Party's or Subcontractor's
negligence or willful misconduct.


3.5    Contract Documents. Contractor shall deliver to Owner all Contract
Documents as and when required pursuant to the terms of this Agreement.


3.6    Record-Keeping. All drawings, plans and specifications provided as part
of Contractor Submittals shall be kept by Contractor in an organized fashion for
reference by Owner during the performance by Contractor of the Work. Contractor
shall also maintain at the Site at least one (1) copy of all Contractor
Submittals, change orders and other modifications.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



26

--------------------------------------------------------------------------------




3.7    Materials and Equipment. As part of the Work, Contractor shall procure
all Facility Equipment and shall provide or cause to be provided, at its own
expense, all Construction Equipment, machinery, tools, consumables, temporary
structures or other items as may be required for Contractor to complete the
Work. Contractor shall not incorporate any Facility Equipment that (a)
constitutes “prototype” equipment pursuant to the risk ratings standards
customarily employed by the commercial insurance industry and (b) on account of
being deemed “prototype” equipment, would not be insurable under the insurance
policies to be obtained by the Parties pursuant to Article 23.


3.8    Compliance and Cooperation With EITC Requirements, Applicable Laws,
Applicable Permits Applicable Codes and Industry Standards. Whether or not
expressly set forth in any specific section or Exhibit, Contractor shall comply
with all Applicable Laws, Applicable Permits, Applicable Codes and Industry
Standards in the course of performing the Work and, other than with respect to
Owner's obligations under this Agreement, cause the Project to comply with all
Applicable Laws and Applicable Permits prior to the Block Substantial Completion
Date with respect to each Block and prior to the Facility Substantial Completion
Date with respect to the Facility. Contractor shall provide to Owner such
information, reports, and documents and take such other actions as may be
reasonably requested by Owner to assist Owner in performing its notification and
submittal responsibilities as set forth in any Applicable Permit, including as
set forth in Section 3.24, and in connection with its claiming of EITCs with
respect to the Project.


3.9    Contractor Acquired Permits; Other Approvals. Subject to Owner's
obligation to provide reasonably requested assistance in accordance with Section
4.4(a), Contractor shall obtain and maintain in full force and effect, and file
on a timely basis any documents required to obtain and maintain in full force
and effect, the Contractor Acquired Permits. Contractor shall also be
responsible for obtaining and maintaining in Contractor's or Owner's name in
connection with the Work, as applicable, all construction permits,
transportation permits, crossing rights with respect to electrical distribution
lines, cable TV lines, drain tiles, rural water lines, telecommunication lines,
and other licenses and, with respect to rights-of-way, those necessary to build
the Project. *** Additionally, Contractor shall provide reasonably requested
assistance to Owner in obtaining any Owner Acquired Permit.


3.10    Spare Parts. Contractor shall provide to Owner prior to each Block
Substantial Completion Date, the proportionate share (based on aggregate Block
capacity) of Spare Parts. Any additional spare parts required by Owner hereunder
and not included on Exhibit 30 shall be at Owner's sole cost and expense.


3.11    Construction Schedule; Progress Reports; Meetings.


(a)Within *** after the Effective Date, Contractor shall deliver to Owner the
Construction Schedule, which shall be (i) a Gantt chart developed using either
Primavera or Microsoft Project and (ii) consistent with Exhibit 4A and Exhibit
4B. The Construction Schedule shall contain milestones and include details to
support all major engineering, procurement, construction, commissioning and
testing activities of the Project. The Construction Schedule shall form the
basis for progress reporting through the course of the performance of the Work.
The Contractor Critical Path Items set forth


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





27

--------------------------------------------------------------------------------




in the Construction Schedule shall be subject to Owner's approval, such approval
not to be unreasonably withheld or delayed; provided, that Owner's comments on
the Contractor Critical Path Items must be provided to Contractor within *** of
Owner's receipt of the Construction Schedule; provided, further, milestones
consistent with Exhibit 4A and Exhibit 4B shall be deemed to be approved.


(b)Should the Parties disagree with respect to Owner's comments on the Critical
Path Items, the Parties will submit the dispute to an Independent Third Party
Engineer for expedited dispute resolution pursuant to this Section 3.11(b). The
Parties shall negotiate in good faith to select an Independent Third Party
Engineer. If the Parties cannot agree within *** then the Party initiating the
dispute (the “Dispute Initiator”) shall send notice to the other Party including
two potential independent engineers set forth in the definition of “Independent
Third Party Engineer”. The other Party shall then have *** after receipt of such
notice to select an Independent Third Party Engineer from such two (2) potential
independent engineers identified in such notice. If the other Party does not
make a selection within such *** period, the Dispute Initiator shall select an
Independent Third Party Engineer from such two (2) potential independent
engineers identified in such notice. The Parties shall formalize their positions
regarding the dispute in writing within *** of Contractor providing notice to
Owner of its disagreement with a comment provided by Owner in accordance with
Section 3.11(a) and submit such positions to the Independent Third Party
Engineer. The Parties and the Independent Third Party Engineer shall meet within
*** of the Independent Third Party Engineer's receipt of the materials
referenced in the immediately preceding sentence, at the Site, and the
Independent Third Party Engineer shall issue a binding ruling that both Parties
will obey within *** thereof. The Party that will pay for the Independent Third
Party Engineer and all costs related thereto shall be the losing Party, as
determined by the Independent Third Party Engineer.


(c)The Construction Schedule shall represent a practical plan to achieve the
completion of the Work in accordance with Exhibit 4A and Exhibit 4B. The
Construction Schedule will be a *** detailed schedule.


(d)The Milestone Schedule and Construction Schedule shall meet the following
requirements: (i) all schedules, other than the Milestone Schedule, must be
suitable for monitoring the progress of the Work, (ii) all schedules must
provide necessary data about the timing for Owner decisions and all Owner
milestones, and the Construction Schedule shall set forth all milestones for
Contractor Deliverables required in connection with Block Substantial Completion
and (iii) all schedules must be in sufficient detail to demonstrate adequate
planning for and orderly completion of the Work.


(e)Contractor shall prepare and submit to Owner (i) a PPA Progress Report, which
shall be submitted to Owner no later than *** after the close of each month,
(ii) through the Final Completion Date, Monthly Progress Reports (which shall
include a summary of any material deviations from the prior Construction
Schedule and the reasons for such deviation) on the sooner of (x) delivery of an
Application for Payment and (y) *** after the end of each *** and (iii) through
the Facility Substantial


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



28

--------------------------------------------------------------------------------




Completion Date, Weekly Progress Reports delivered on a weekly basis. If
reasonably requested by Owner, Contractor's Project Manager (or his/her
designee) shall attend scheduled meetings between representatives of Owner and
SCE (in its capacity as “Buyer” under the PPA) to review such PPA Progress
Reports and discuss construction progress. Each PPA Progress Report shall
identify the relevant milestones under the PPA and indicate whether they have
been met or are on target to be met. In addition, Owner or any Affiliate of
Owner (other than a SunPower Competitor) shall be entitled to attend and
participate in operations meetings convened by Contractor at least *** on the
Site and other regularly scheduled meetings with respect to the progress and
performance Project.


3.12    Transportation. Contractor shall provide transportation and shipping
with respect to all Equipment hereunder and shall be responsible for all
necessary Applicable Permits and documentation relating thereto. All
transportation and shipping services, including quality assurance, shipping,
loading, unloading, customs clearance (and payment of any customs duties in
connection therewith), receiving, and any required storage and claims shall be
included in the Contract Price.


3.13    Security. Other than the portion of the Site and the portion of the
Equipment solely comprising a Block that has achieved Block Substantial
Completion Date, Contractor shall be responsible for the proper security and
protection of the Site and all Equipment and materials furnished by Contractor
and the Work performed until Facility Substantial Completion. Contractor shall
prepare and maintain accurate reports of incidents of loss, theft, or vandalism
and shall furnish these reports to Owner in a timely manner.


3.14    Safety; Quality Assurance. Contractor shall take all reasonably
necessary precautions for the safety of its employees, and Subcontractors and
Suppliers on the relevant part of the Site where the Facility is located and to
prevent accidents or injury to individuals or damage to third party property,
on, about, or adjacent to the premises where the Work is being performed.
Contractor shall provide to its employees, at its own expense, safety equipment
required to protect against injuries during the performance of the Work and
shall provide (or cause to be provided) appropriate safety training. Contractor
and Owner hereby agree that the safety plan attached hereto as Exhibit 22 shall
be implemented by Contractor to secure the Project during the execution of the
Work. Contractor shall notify all Persons accessing the Site of the safety plan,
which shall apply to all individuals accessing the Site and performing Work on
the Site on behalf of Contractor or any Subcontractor. Contractor and Owner
further agree that the quality assurance plan attached hereto as Exhibit 23
shall be implemented by Contractor. During the performance of the Work,
Contractor shall be responsible for the oversight of all Persons at the Site,
other than Owner and its Affiliates and representatives and subcontractors and
the Owner Inspection Parties, and for the performance of the Work in accordance
with the safety plan and with all Applicable Laws governing occupational health
and safety, Applicable Permits and Industry Standards.


3.15    Clean-up. Contractor shall keep the part of the Site where the Facility
is to be located and surrounding areas reasonably free from accumulation of
debris, waste materials or rubbish caused by the Work, and as a condition of
Final Completion or as soon as practicable after termination of this Agreement
by Owner, all of Contractor's and Subcontractors' personnel


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



29

--------------------------------------------------------------------------------




shall have left the Site and Contractor shall remove from the part of the Site
where the Facility is located and surrounding areas all debris, waste materials,
rubbish, tools, Construction Equipment, machinery and surplus materials arising
from or due to the Work (other than Contractor's or O&M Provider's personnel,
materials and equipment required or utilized for the performance of such
Person's respective obligations under this Agreement, the Module Warranty, the
Performance Guaranty Agreement and/or the O&M Agreement, as applicable).


3.16    Suppliers and Subcontractors.
  
(a)Set forth in Exhibit 24 is a schedule of Qualified Major Subcontractors who,
notwithstanding anything to the contrary herein, Contractor shall be entitled to
engage in furtherance of Contractor's obligations under this Agreement without
the consent of Owner. Contractor shall notify Owner of any proposed additional
Major Subcontractors or replacements thereof with whom Contractor anticipates
engaging. Owner shall have the right to review and approve such engagement, such
approval not to be unreasonably withheld or delayed. Contractor shall update and
amend Exhibit 24 by notice to Owner from time to time as necessary to reflect
approved additions or changes thereto.


(b)No Subcontractor or purchase order issued by such Subcontractor shall bind or
purport to bind Owner, but each purchase order, agreement or subcontract with a
Supplier or a Major Subcontractor shall provide that the Supplier or Major
Subcontractor, as applicable, expressly agrees, upon Owner's request if this
Agreement is terminated, to the assignment of such purchase order, agreement or
subcontract to Owner, at Owner's request, the Financing Parties or a successor
EPC contractor to Contractor.


(c)The use by Contractor of any Subcontractor shall not (i) constitute any
approval of the Work undertaken by any such Person, (ii) relieve Contractor of
its duties, responsibilities, obligations or liabilities hereunder, (iii)
relieve Contractor of its responsibility for the performance of any work
rendered by any such Subcontractor or (iv) create any relationship between
Owner, on the one hand, and any Subcontractor, on the other hand, or cause Owner
to have any responsibility for the actions or payment of such Person. As between
Owner and Contractor, Contractor shall be solely responsible for the acts,
omissions or defaults of its Subcontractors and any other Persons for which
Contractor or any such Subcontractor is responsible (with the acts, omissions
and defaults of its Subcontractors being attributable to it).


(d)***


(e)Until the Facility Substantial Completion Date, Contractor shall furnish
Owner with (i) reports received from the Subcontractors or Contractor relating
to recall notices, defect notices or other similar product communications and
(ii) such information with respect to the Major Subcontractors as Owner may
reasonably request, in each case related to the Facility Equipment.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





30

--------------------------------------------------------------------------------




3.17    Insurance. Contractor shall obtain and maintain insurance required in
accordance with Article 23 and Exhibit 15.


3.18    Contractor's Personnel. Contractor shall appoint Contractor's Key
Personnel in accordance with Section 5.2.


3.19    Hazardous Materials. Contractor shall comply with the provisions of
Article 12 with respect to Hazardous Materials as part of and in connection with
the Work.


3.20    Contractor Performance Security. Contractor shall provide to Owner and
maintain the Contractor Performance Security in accordance with Section 8.8 and
shall provide to Owner and maintain the Acceptable Letters of Credit *** as and
when required in accordance with by Exhibit 31. Contractor shall also promptly,
and in any event within ***, provide Owner with notice of any of the following
events *** that would give rise to a requirement of Contractor under Item 4 of
Exhibit 31 to provide a *** Acceptable Letter of Credit in the aggregate for the
Facility and the AVSP 1 Facility: ***.


3.21    Business Practices. Contractor shall not make any payment or give
anything of value to any government official (including any officer or employee
of any Governmental Authority) to influence his, her or its decision or to gain
any other advantage for Owner or Contractor in connection with the Work to be
performed hereunder.


3.22    Delay Response Plan. If, at any time during the performance of the Work,
the updated, detailed schedule reflecting actual progress to date included in a
Monthly Progress Report delivered under Section 3.11 shows that the critical
path of the Work is delayed such that Facility Substantial Completion will occur
later than the Guaranteed Facility Substantial Completion Date, Contractor shall
prepare and submit to Owner within *** a plan which specifies in reasonable
detail the actions to be taken by Contractor and the associated schedule to
explain and display how Contractor intends to recover from such delay (the
“Delay Response Plan”). The corrective actions described in the Delay Response
Plan that Contractor proposes to undertake with respect to the Work (a) shall be
undertaken at Contractor's sole cost and expense and (b) will be designed and
intended to recover the schedule for the Project as promptly as reasonably
practicable. Contractor shall promptly and diligently perform the Work in
accordance with the Delay Response Plan until the Work is progressing in
compliance with the Construction Schedule and the critical path of the Work.
Unless set forth in a Change Order executed by the Parties, the implementation
of any Delay Response Plan shall not change the Guaranteed Block Substantial
Completion Dates, the Guaranteed Facility Substantial Completion Date or the
Guaranteed Final Completion Date.


3.23    Project Labor Agreement; Employees.


(a)Contractor shall comply in all material respects with the terms and
conditions of the Project Labor Agreement; provided, however that Contractor is
solely responsible for such compliance, and the Project Labor Agreement and
compliance thereunder is not an obligation of Owner and does not excuse
Contractor from, or entitle Contractor to any schedule or cost relief with
respect to, its performance of Work and other obligations under this Agreement.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



31

--------------------------------------------------------------------------------






(b)Immediately after receiving a request by Owner, subject to Contractor's
obligations under the Project Labor Agreement, Contractor shall remove from the
Site, and from any performance of the Work, and cause any Subcontractor to
remove from the Site and from any performance of the Work, as soon as reasonably
practicable, any Person performing the Work (including any Key Personnel) who is
creating a risk of bodily harm or injury to themselves or others or whose
actions create a risk of material property damage.


(c)Subject to Contractor's obligations under the Project Labor Agreement,
Contractor shall also remove, and cause its Subcontractors and agents to remove,
any employee, agent or other Person engaged in the performance of the Work for
Contractor (including any Key Personnel) or such Subcontractor, as the case may
be, whose off-Site conduct violates any Applicable Laws or Applicable Permits.
If a Person is harming or having a negative effect on the perception of the
Project or Owner's relationship with the surrounding community based on two or
more documented incidents, Owner may provide notice to Contractor and Contractor
and Owner will meet to discuss an appropriate response. If the Parties cannot
otherwise agree, subject to Contractor's obligations under the Project Labor
Agreement, Contractor shall remove and cause its Subcontractors and agents to
remove such Person.


3.24    Notification. To the extent not prohibited by Applicable Law, with
respect to the Project, provide Owner, promptly and in any event within *** (or
such other time period set forth below) following (a) Contractor's actual
knowledge of its occurrence or (b) receipt of the relevant documentation, with
written:


(i)Notification of all events requiring the submission by Contractor of a report
to any Governmental Authority pursuant to the Occupational Safety and Health
Act;


(ii)Notifications and copies of all citations by Governmental Authorities
concerning accidents or safety violations at the Site and, within *** of such
written notice, a follow up report containing a description of any steps
Contractor is taking and proposes to take, if any, with respect to such accident
or safety violations;


(iii)Notifications and copies of all written communication to or from any
Governmental Authority, relating to any breach or violation or alleged breach or
violation of any Applicable Law, any Applicable Permit, Applicable Codes or any
provision of the PPA or the Interconnection Agreement;


(iv)Updates of status of communications with insurance companies related to
claims with respect to an accident, incident or occurrence at the Site or in the
performance of Work;


(v)Notifications and copies of any actions, suits, proceedings, patent or
license infringements, or investigations pending or threatened against it at law


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



32

--------------------------------------------------------------------------------




or in equity before any court or before any Governmental Authority (whether or
not covered by insurance) that (A) if determined adversely to Contractor would
have a material adverse effect on Contractor's ability to perform its
obligations under this Agreement or (B) relates to the Project; and


(vi)Notifications within (A)(x) *** after Contractor has actual knowledge of any
accident related to the Work that has a material and adverse impact on the
environment or on human health (including any accident resulting in the loss of
life) and (y) within *** after Contractor has actual knowledge of any
recordable, lost-time injury related to the Work and (B) *** thereafter, a
report describing such accident or injury, the impact of such accident or injury
and the remedial efforts required and (as and when taken) implemented with
respect thereto.


3.25    Site Conditions. ***
 
3.26    Other Reports and Quality Control Documents. Contractor shall provide
Owner with other reports and quality control documentation relating to the Work,
the Blocks, Facility Equipment, the Facility and the Subcontractors as Owner may
reasonably request.


3.27    Construction Methods. Contractor shall make itself available to discuss
and shall promptly respond to any reasonable questions from Owner, Owner's
Engineer, the Financing Parties or the Independent Engineer regarding
construction methods or procedures used during construction of the Project.


3.28    Cooperation; Access. Contractor shall, and shall cause the other
Contractor Parties and any Subcontractor and their respective hired personnel
to, cooperate with Owner and its contractors and other hired personnel in
coordinating the work of Owner's contractors and personnel who may be working at
the Site with the Work being performed by any Contractor Party or Subcontractor
at the Site. Contractor shall take reasonable efforts to accomplish any
necessary modification, repairs or additional work with respect to a Block after
the Block Substantial Completion Date of such Block or the Facility after
Facility Substantial Completion with minimal interference with commercial
operation of the Facility or any portion thereof and that reductions in and
shut-downs of all or part of the Facility's operations will be required only
when necessary, taking into consideration the length of the proposed reduction
or shut-down, and Owner's obligations and liabilities under the PPA. Contractor
acknowledges that Owner may schedule such reduction or shut-down at any time
including off-peak hours, nights, weekends and holiday.
  
3.29    Business Ethics. Contractor, its employees, agents, representatives and
Subcontractors shall at all times maintain high ethical standards and avoid
conflicts of interest in the conduct of Work for Owner. In conjunction with its
performance of the Work, Contractor and its employees, officers, agents and
representatives shall comply with, and cause its Subcontractors and their
respective employees, officers, agents and representatives to comply with, all
Applicable Laws, statutes, regulations and other requirements prohibiting
bribery, corruption, kick-backs or similar unethical practices including, the
United States Foreign Corrupt Practices Act and Owner's Code of Business Conduct
(attached as Exhibit L to the


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



33

--------------------------------------------------------------------------------




O&M Agreement). Contractor shall maintain and cause to be maintained effective
accounting procedures and internal controls necessary to record all expenditures
in connection with this Contract and to verify Contractor's compliance with this
Section 3.29. Owner shall be permitted to audit such records as reasonably
necessary to confirm Contractor's compliance with this Section 3.29. Contractor
shall immediately provide notice to Owner of any facts, circumstances or
allegations that constitute or might constitute a breach of this Section 3.29
and shall cooperate with Owner's subsequent investigation of such matters.


3.30    Real Property Rights.
 
(a)    Compliance with Real Property Rights.  Contractor shall comply with the
terms of the Real Property Rights.


(b)    Access to Site.  *** Contractor shall be responsible to ensure that the
access to the Site is sufficient to permit cranes and other operating and
rigging equipment that will be used in the performance of the Work, if any,
freedom to maneuver on or about the Site.


(c)    ***


(d)    Construction Real Property Rights.  *** Contractor shall notify Owner
upon the occurrence, or likely occurrence, of a dispute, conflict,
confrontation, or other similar problem, or potential problem, involving Real
Property Rights or one or more owners or occupiers of land so situated as to
potentially result in a situation that would reasonably be expected to have a
material adverse effect upon the performance of the Work.  Contractor shall
cooperate with Owner in resolving all such problems.


(e)    Crop Damages and Other Damage from Construction.  Contractor shall be
required to reimburse Owner for any payment Owner is required to make to any
other party to the agreements setting forth the Real Property Rights arising out
of or in connection with Contractor's performance of the Work, including any
crop damages. 


(f)    ***


3.31    ***


3.32    ***


3.33    ***


(a)***


(b)***


(c)***


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



34

--------------------------------------------------------------------------------






(d)***


(e)***




ARTICLE 4.


OWNER'S OBLIGATIONS


4.1    Access. From the Effective Date until the Facility Substantial Completion
Date, Owner shall provide Contractor with access to the Site (which access, with
respect to the land to be obtained by closing of the exercised options as set
forth on Exhibit 4A, shall be no earlier than the later to occur of (a) the
applicable closing dates for closing on the exercised options as set forth on
Exhibit 4A and (b) the termination date of any third-party possessory interests
in the Site as set forth in those certain executed written agreements and
estoppel certificates delivered pursuant to Section 2.7(x) of the MIPA and
entered into prior to the Effective Date, as such dates are indicated in Exhibit
4A) as suitable and necessary for Contractor to complete the Work and perform
its obligations in accordance with this Agreement; provided, however, that
Contractor shall not interfere with the operation of a Block by Owner or the O&M
Provider after the Block Substantial Completion Date of such Block. From the
Facility Substantial Completion Date until the Final Completion Date, Owner
shall provide Contractor with reasonable access to the Site as suitable and
necessary for Contractor to complete the Punch List Items. Owner shall also
provide Contractor with reasonable access to the Site after the Final Completion
Date for purposes of inspection and photography (consistent with Section 22.3),
and access to the DAS System (consistent with Section 25.2). Owner shall provide
reasonable access to the Site for Contractor to complete work in connection with
the Warranties. Notwithstanding the foregoing, any failure by or inability of
Owner to provide Contractor access due to Contractor's failure to comply with
the Real Property Rights or otherwise with the terms of this Agreement shall not
be considered a breach by Owner. ***


4.2    Compliance with Laws and Permits. Owner shall at all times fully comply
with Applicable Laws and Applicable Permits. Subject to Contractor's obligations
to provide reasonably requested assistance to Owner in obtaining any Owner
Acquired Permit (at no out of pocket cost to Owner) in accordance with Section
3.9, Owner shall obtain and maintain in full force and effect all Owner Acquired
Permits.


4.3    Full Notice to Proceed. Owner will issue the Full Notice to Proceed
subject to and in accordance with Section 1.11.


4.4    Owner Exclusive Obligations. The following items are expressly excluded
from Contractor's Scope of Work and are the exclusive responsibility of Owner:


(a)Subject to Section 3.30 and Contractor's obligation to provide reasonably
requested assistance to Owner in obtaining any Owner Acquired Permit (at no out
of pocket cost to Owner) in accordance with Section 3.9, Owner shall obtain
every Owner Acquired Permit and, at Contractor's written request, Owner shall


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



35

--------------------------------------------------------------------------------




cooperate with and provide reasonably requested assistance to Contractor as
necessary to assist Contractor in (i) obtaining the Contractor Acquired Permits,
(ii) in connection with Contractor's interactions with Los Angeles and Kern
Counties and any other applicable Governmental Authorities with respect to the
Applicable Permits, (iii) in connection with interactions with SCE and CAISO
with respect to the Interconnection Agreement for Contractor to perform the
Work; (iv) with respect to enforcing Owner's rights under and with respect to
any Real Property Rights, and (v) with respect to enforcing Owner's rights under
and with respect to the Water Supply Agreement, and will take such actions as
may be reasonably requested by Contractor in connection therewith; provided that
Contractor shall reimburse Owner for any reasonable out-of-pocket costs that
Owner incurs in providing such assistance;


(b)Subject to Section 7.1, Article 8 and Article 10, Owner shall pay all
out-of-pocket Taxes, fees, levies and other costs associated with obtaining the
Owner Acquired Permits, including for on-Site inspections by any Governmental
Authority in connection therewith;


(c)Owner shall pay in a timely manner as required by Applicable Law any and all
Owner Taxes, or in the event such Owner Taxes are paid by Contractor or any
Subcontractor, Owner shall promptly reimburse Contractor for same;


(d)Owner shall maintain any solar easements or other protections and
restrictions on areas near and adjacent to the Site to protect the unobstructed
passage of sunlight to all areas of the Site in accordance with their terms to
the extent that such are in effect as of the Effective Date;


(e)Owner shall select and employ its own personnel for purposes of attending any
tests, meetings, training, or orientation required or anticipated by this
Agreement;


(f)Owner shall secure and pay for the operation and maintenance of the Facility
and shall not require and Contractor shall not be obligated to perform any such
services under this Agreement;


(g)Subject to Section 12.2 and Part B.2 of Exhibit 1, Owner shall be responsible
for any environmental remediation of the Site which may be required by any
Governmental Authority, Applicable Law or Applicable Permit as a condition to
the construction or operation of the Facility on the Site; provided that Owner
is not responsible if environmental remediation is required because of actions
or inactions taken by Contractor Party or any Subcontractors;


(h)Owner shall complete, or cause to be completed, the SCE Interconnection
Facilities, including all functional testing for the same by the date set forth
on the Milestone Schedule***;


(i)Owner shall perform Owner's obligations set forth in Sections L, M or N of
Exhibit 1; and


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



36

--------------------------------------------------------------------------------






(j)Owner shall solely be responsible for employing operating and maintenance
personnel who will commence to perform operation and maintenance work with
respect to each Block immediately after such Block has achieved Block
Substantial Completion; provided, however, Contractor agrees that for so long as
O&M Provider is providing the operation and maintenance work, this obligation
shall be deemed satisfied.
In connection with Owner's obligations under this Agreement, Owner shall be
entitled to hire any third party quality consultants to advise Owner concerning
the quality control and performance of the Facility; provided that such
consultants shall not interfere with Contractor's performance of the Work and
shall not be SunPower Competitors.
4.5    Owner's Representative. Owner shall appoint an Owner's Representative in
accordance with Section 5.1.


4.6    Insurance. Owner shall obtain and maintain insurance required in
accordance with Article 23 and Exhibit 15.


4.7    Owner Payment Security. Owner shall provide to Contractor and maintain
the Equity Contribution Agreement in accordance with Section 8.9.


4.8    Cooperation. Owner shall, and shall cause its contractors and their
respective hired personnel to, cooperate with Contractor and Subcontractors in
coordinating the work of Owner's contractors and personnel who are working at or
near the Site with the Work being performed by any Contractor Party or
Subcontractor at or near the Site. Subject to Owner's rights hereunder, Owner
shall not allow its, or its Affiliates' or any other separate consultants',
contractors', or other hired personnel's, operations and activities on the Site
to interfere with the performance of the Work by Contractor.


4.9    Extensions to Commercial Operation Deadline ***.
 
(a)    Following receipt of notice from Contractor that is reasonably detailed
to allow Owner to seek, and delivered sufficiently in advance of any deadlines
for seeking, extensions of the Commercial Operation Deadline under the PPA with
respect to Force Majeure Events (as defined under the PPA), Owner, as seller
under the PPA, shall diligently prosecute any and all material extensions of the
Commercial Operation Deadline under the PPA with respect to Force Majeure Events
(as defined under the PPA) to the extent permitted thereunder; provided,
however, that, for the avoidance of doubt, Owner shall not be required to
exercise its right under Section 3.06(c) of the PPA except in accordance with
the immediately succeeding sentence. ***


(b)    ***


4.10    Enforcement and Termination of Leases. Owner shall enforce all material
terms of any lease or other agreement set forth on Exhibit 2 that is in effect
on the Effective Date, or that later becomes effective, by which any Person
other than Owner has a right to use, occupy or possess any portion of the Site,
including enforcing the expiration of any such lease or other agreement and
using commercially reasonable efforts to cause the lessee or occupant to vacate


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

37

--------------------------------------------------------------------------------




the leased premises immediately following such expiration, which shall include
instituting an eviction action if required to cause any holdover lessee or
occupant to vacate the leased premises. If such lease or other agreement is
terminable by Owner upon notice to the lessee or occupant, Owner shall deliver
notice of termination of such lease or other agreement promptly after written
request from Contractor, and shall thereafter enforce the expiration of such
lease or other agreement pursuant to the provisions of this Section 4.10. ***


4.11    ***


ARTICLE 5.


REPRESENTATIVES; KEY PERSONNEL


5.1    Owner's Representative. Owner designates, and Contractor agrees to
accept, *** as Owner's Representative for all matters relating to this Agreement
and Contractor's performance of the Work (except as otherwise stated in this
Agreement). The acts and omissions of Owner's Representative with respect to
this Agreement are deemed to be the acts and omissions of Owner and shall be
fully binding upon Owner. Owner may, upon written notice to Contractor pursuant
to Article 27, change the designated Owner's Representative.


5.2    Contractor's Key Personnel. Contractor designates, and Owner accepts,
those individuals set forth on Exhibit 5 for all matters relating to
Contractor's performance under this Agreement. Contractor's Representative shall
have full responsibility for the prosecution and scheduling of the Work and any
issues relating to this Agreement. If Contractor elects to replace Key
Personnel, it shall do so promptly. Owner shall have the right to approve any
such replacement Key Personnel, provided, however, that such approval shall not
be unreasonably withheld or delayed. The actions taken by Contractor's
Representative are deemed to be the acts of Contractor.
  
5.3    Power to Bind. The Parties shall vest their Representatives with
sufficient powers to enable them to assume the obligations and exercise the
rights of each Party, as applicable, under this Agreement.
    
5.4    Notices. Notwithstanding Sections 5.1, 5.2, and 5.3, all amendments to
this Agreement, Change Orders, notices and other communications between
Contractor and Owner contemplated herein shall be delivered in writing and
otherwise in accordance with Article 27.


ARTICLE 6.


INSPECTION


6.1    Inspection. Owner, its Affiliates, its representatives (including Owner's
Engineer), any Financing Party, its representatives (including any Independent
Engineer), SCE (in its capacity as “Buyer” under the PPA) and CAISO (in its
capacity as party to the Interconnection Agreement), in each case, except to the
extent that any such party is a SunPower Competitor (other than an Eligible
SunPower Competitor) (collectively, “Owner Inspection Parties”), shall have the
right to reasonably observe and inspect any item of Facility Equipment at the
Site,


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

38

--------------------------------------------------------------------------------




including to witness functional tests of the Facility Equipment and the
Functional Tests for each Block, and the material, design, engineering, service,
workmanship or any other portion of the Work at the Site; provided that (a) such
observations and inspections shall be arranged at reasonable times and with
reasonable advance notice to Contractor and (b) Owner has granted such Person
access to the Site and Work for such purpose. Notwithstanding the foregoing, any
personnel of such Owner Inspection Parties that have completed Contractor's
safety training and worker environmental training may observe and inspect the
Work at the Site, including to witness functional tests of the Facility
Equipment and the Functional Tests for each Block, at any time subject to
compliance with the safety plan attached hereto as Exhibit 22.


6.2    ***


ARTICLE 7.


CONTRACT PRICE


7.1    Contract Price. As full compensation for the Work and all of Contractor's
obligations hereunder, Owner shall pay to Contractor, and Contractor agrees to
accept as full compensation for the Work, the Contract Price. The Contract Price
shall be adjusted only as expressly provided under the terms of this Agreement
***. The Contract Price shall be paid by Owner to Contractor in accordance with
the terms of Article 8.


ARTICLE 8.


PAYMENT PROCESS & PERFORMANCE SECURITY


8.1    Payments.
 
(a)Owner shall (i) on the Effective Date, pay the NTP Payment (less the
Retainage), and (ii) pay the remaining Contract Price as Milestone Payments less
the Retainage, in accordance with the Payment Schedule to the extent that
Contractor has achieved the milestone corresponding to such payment as set forth
on the Payment Schedule. Each Milestone Payment shall be due and payable only to
the extent it is supported by the completion of the applicable milestone set
forth in the Payment Schedule for the payment of such Milestone Payment. Subject
to and in accordance with any mutually agreed upon Change Order, in no
circumstance shall Owner have an obligation to pay any Application for Payment
in amounts in excess of the maximum cumulative payment schedule set forth in
Exhibit 9.


(b)Within *** after the acceptance of the Certificate of Facility Substantial
Completion, Owner shall release to Contractor the Retainage applicable to all
amounts invoiced less an amount equal to the Punch List Holdback of the Punch
List Amount for all Punch List Items that have not been completed at such time
pursuant to the terms hereof. On the Final Completion Date, concurrent with the
payment for the Final Completion, Owner shall release to Contractor all
remaining Retainage (including any Punch List Holdbacks) then held by Owner. Any
interest accruing on the Retainage shall accrue for the account of Owner and not
Contractor,


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



39

--------------------------------------------------------------------------------






(c)If Contractor fails to perform (i) any Block Punch List Item within *** after
the Block Substantial Completion Date for such Block completed and transferred
to Owner upon the Block Substantial Completion Date of such Block or (ii) any
Punch List Item on the Project Punch List within *** after the Facility
Substantial Completion Date, Owner may elect by written notice to Contractor to
retain the Punch List Holdback applicable to such Punch List Item and complete
such Punch List Item itself. Upon Owner making such election, Contractor's
obligation to perform such Punch List Item shall be deemed satisfied.


8.2    Milestone Assessment. Contractor and Owner shall periodically, and in any
event at least once each month, review the Work completed and assess the
progress of on-Site Work completed and completion of the relevant milestone.
Owner's Engineer and any Independent Engineer may be present during such review
and assessment of the Work.


8.3    Application for Payment. Contractor shall deliver the Application for
Payment to Owner by the *** of each month for the milestones completed and
progress in the Work for the prior month (including Punch List Items), including
during the period prior to the NTP Date; provided, that the Application for
Payment in respect of Block Substantial Completion and Facility Substantial
Completion shall be delivered when required under Section 16.3 and Section 16.5,
respectively. Each Application for Payment shall be reasonably detailed and
shall be accompanied by reasonable supporting documentation evidencing the
achievement of the milestone pursuant to the schedule of values set forth in
Exhibit 9 for which the Milestone Payment is being requested, shall be
accompanied by lien waivers required to be delivered otherwise pursuant to
Section 8.4 and shall be sent by facsimile with confirmation of receipt, and
Owner shall be deemed to have received such Application for Payment and the
documentation supporting achievement of the relevant milestone on the same date
of delivery by Contractor if delivered prior to 5:00 pm Pacific Standard Time;
provided, that if such date of delivery is not a Business Day or is delivered
after 5:00 pm Pacific Standard Time, then the date of delivery shall be the
immediately following Business Day. Owner shall make all payments of undisputed
amounts when they become due, but in any event, no later than thirty (30) Days
after delivery of the Application for Payment; provided that with respect to
Block Substantial Completion and Facility Substantial Completion shall be due
within *** after Owner's acceptance of the Certificate of Block Substantial
Completion or Certificate of Facility Substantial Completion, as applicable. If
Owner disputes a portion of an Application for Payment, Owner shall notify
Contractor of such Dispute promptly and in any event within *** after receipt of
such Application for Payment and shall pay to Contractor the undisputed portion
in accordance with this Section 8.3. If such dispute is resolved within ***
after delivery of the Application for Payment, Owner shall make payment of such
resolved amounts within *** after delivery of the Application for Payment.
Contractor shall be responsible for paying or ensuring the payment of all
Subcontractors in connection with the Work completed by the Subcontractors in
accordance with the terms of such subcontracts.


8.4    Lien Releases. Contractor shall submit with each Application for Payment
a conditional partial lien release in the form set forth in Exhibit 13A for the
amount requested in the current Application for Payment*** in respect of work
performed or materials delivered on the Site during the period covered by such
Application for Payment. Both Contractor and its Major Subcontractors shall
provide Owner a conditional final lien release in the form set forth in


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



40

--------------------------------------------------------------------------------




Exhibit 13B as a condition precedent to payment by Owner of the final
Application for Payment. In addition to the lien releases described in this
Section 8.4, Contractor shall deliver to the Title Company, as and when required
by the Title Company in order to issue title insurance to any Financing Party
and to provide an endorsement thereto with respect to mechanic's liens pending
disbursement coverage, (a) Contractor's sworn statement and (b) a mechanic's
lien subordination agreement, each executed by Contractor and in form and
substance acceptable to the Title Company.


8.5    Release of Liability. ***


8.6    Overdue Payments. Overdue payment obligations of either Party hereunder
shall bear interest from the date due until the date paid at a rate per annum
equal to the lesser of (a) the rate published by the Wall Street Journal as the
“prime rate” on the Business Day preceding the date on which such interest
begins to accrue plus *** and (b) the maximum rate allowed under Applicable Law.


8.7    Disputed Payments. Failure by Owner to pay any invoiced amount disputed
in good faith and until such dispute has been resolved in accordance with
Article 28 shall not alleviate, diminish, modify or excuse the performance of
Contractor or relieve Contractor's obligations to perform hereunder, subject to
the provisions of such Article 28. Contractor's acceptance of any payment, and
Owner's payment of any invoiced amount, shall not be deemed to constitute a
waiver of amounts that are then in dispute. Contractor and Owner shall use
reasonable efforts to resolve all disputed amounts expeditiously and in any case
in accordance with the provisions of Article 28. No payment made hereunder shall
be construed to be acceptance or approval of that part of the Work to which such
payment relates or to relieve Contractor of any of its obligations hereunder. If
an Application for Payment was properly submitted in accordance with all of the
provisions of this Agreement and amounts disputed by Owner with respect to such
invoice are later resolved in favor of Contractor, Owner shall pay interest on
such disputed amounts due to Contractor, at the interest rate set forth in
Section 8.6, from the date on which the interest on such payment was originally
due under Section 8.3 until the date such payment is actually received by
Contractor. If amounts disputed in good faith that have been paid by Owner are
later resolved in favor of Owner, Contractor shall refund any such payment and
pay interest on such payment at the interest rate set forth in Section 8.6, from
the date on which the payment was originally made by Owner until such refunded
payment is received by Owner. If amounts disputed in good faith by Owner are
later resolved in favor of Contractor, Owner shall make such disputed payment
and pay interest on such disputed payment at the interest rate set forth in
Section 8.6, from the date on which the payment was due until such payment is
received by Contractor.


8.8    Performance Security. Contractor shall maintain the Contractor
Performance Security in full force and effect in accordance with the terms
thereof.


8.9    Payment Security. On the Effective Date, Owner shall deliver to
Contractor the Equity Contribution Agreement. The Equity Contribution Agreement
shall remain in full force and effect in accordance with its terms.




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



41

--------------------------------------------------------------------------------




8.10    Additional Withholding. If Contractor fails to obtain and maintain the
credit support requirements set forth in Exhibit 31 as and when required
pursuant to the terms thereof, Owner shall be entitled to withhold amounts
otherwise payable hereunder in an aggregate amount not to exceed (a) the face
amount of any Acceptable Letters of Credit required by Exhibit 31 until such
Acceptable Letters of Credit are posted by Contractor and/or (b) ***. Owner
shall pay any such amounts withheld pursuant to this Section 8.10 within *** of
(a) Owner's receipt of such Acceptable Letter of Credit or (b) ***.


ARTICLE 9.


TAXES


9.1    Taxes. The Contract Price includes any and all Taxes imposed under
Applicable Law on Contractor, the Subcontractors, the Work, the construction or
sale of Facility Equipment to Owner or installation of the Project, except for
Owner Taxes. In addition to the Contract Price, Owner assumes exclusive
liability for and shall pay before delinquency all Owner Taxes. Contractor and
Owner agree to cooperate with each other to minimize the Tax liability of both
Parties to the extent legally permissible and commercially reasonable for such
Party. Contractor shall provide Owner with such assistance as may be reasonably
requested by Owner in demonstrating eligibility for exemptions or exclusions
from such Taxes (and any other Tax exemptions) to the relevant Governmental
Authority; provided that Owner shall reimburse Contractor for any out-of-pocket
costs that Contractor incurs in providing such assistance. Contractor shall, in
accordance with Applicable Law, timely administer and timely pay all Taxes that
are included in the Contract Price and timely furnish to the appropriate taxing
authorities all required information and reports in connection with such Taxes
and furnish copies of such information and reports (other than information
specifically pertaining to Contractor's income and profit) to Owner as
reasonably requested by Owner and within *** after any request from Owner,
Contractor shall provide Owner with any other information regarding allocation
of quantities, descriptions, and costs of property provided by Contractor and
installed as part of the Project that is necessary in connection with the
preparation of Owner's tax returns or as a result of an audit by a taxing
authority. This clause will survive the expiration or termination of this
Agreement.


ARTICLE 10.


CHANGES AND EXTRA WORK


10.1    Owner Requested Change Order.


(a)    Owner agrees that it will not request or direct changes in the Work or
the Facility which (i) reduces Contractor's Scope of Work or (ii) materially
alters the Technical Specifications, in each case, without Contractor's prior
written consent, such consent not to be unreasonably withheld or delayed.


(b)    Subject to Section 10.1(a), without invalidating this Agreement, Owner
may request changes in the Work or the Facility that are reasonably consistent
with the Scope of the Work under this Agreement and are technically feasible.
Owner shall


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



42

--------------------------------------------------------------------------------




request such changes in the Work or Facility by delivering a written Change
Order request to Contractor. As soon as practicable after receipt of a Change
Order request, Contractor shall prepare and forward to Owner in writing: (i) a
quotation for the price for the extra or changed Work and change to the Payment
Schedule (if applicable); (ii) an estimate of any required adjustment to the
Construction Schedule; (iii) any adjustment to Performance Criteria; and (iv) an
estimate of any impact of the proposed change on any Applicable Permit, warranty
and any other term or condition of this Agreement. The Parties shall negotiate
in good faith to determine the adjustment to the Contract Price for Change
Orders contemplated by this Section 10.1(b). If the Parties do not agree on the
adjustment to the Contract Price in respect of this Section 10.1(b), then the
adjustment to the Contract Price may be determined in accordance with Exhibit 18
but only if the Parties so agree. If the Parties do not agree either (i) to a
fixed price Change Order, or (ii) that an adjustment to the Contract Price shall
be determined in accordance with Exhibit 18, then Owner may nonetheless direct
Contractor to proceed with the Work that is the subject of the Change Order, and
Contractor shall be paid its Direct Costs as reasonably incurred in performing
the Change Order plus a markup of ***. Contractor shall submit Applications for
Payment no more frequently than monthly with respect to Contractor's Direct
Costs in accordance with the preceding sentence and Owner shall be obligated to
pay such undisputed amounts within *** after Owner's receipt of Contractor's
Application for Payment.


10.2    Contractor Requested Change Order. Contractor may propose a Change Order
to Owner if the proposed changes improve the Facility or are otherwise advisable
for the Work. Any such proposed Change Order shall not affect the obligation of
Contractor to perform the Work and to deliver the Facility in accordance with
this Agreement unless and until Owner executes a Change Order pursuant to
Section 10.6. If the Parties do not agree on the adjustment to the Contract
Price in respect of this Section 10.2, then the adjustment to the Contract Price
may be determined in accordance with Exhibit 18 but only if the Parties so
agree. If the Parties do not agree either (a) to a fixed price Change Order or
(b) that an adjustment to the Contract Price shall be determined in accordance
with Exhibit 18, then no Change Order shall be executed. If Contractor proceeds
with a proposed change in the Work pursuant to this Section 10.2 without
receiving the consent of Owner, Contractor shall be responsible for the removal
of any such work if a Change Order request is not subsequently approved by
Owner; provided, however, that in the event of any Emergency affecting the
safety of persons or property, Contractor shall act, at its discretion, to
prevent threatened damage, injury or loss.


10.3    Mandatory Change Order. Contractor shall be entitled to an adjustment in
the Contract Price as set forth in this Agreement and an adjustment in the
Construction Schedule (including to any Guaranteed Block Substantial Completion
Date, Guaranteed Facility Substantial Completion Date or Guaranteed Final
Completion Date) as set forth below upon the occurrence of any of the following
events: ***.


10.4    Limitation on Change Orders. Changes Orders shall be limited to changes
requested by Owner in accordance with Section 10.1, changes requested by
Contractor and mutually agreed to by the Parties in accordance with Section 10.2
and in connection with mandatory Change Orders in accordance with Section 10.3.
***


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




    

43

--------------------------------------------------------------------------------




10.5    Determining Change Order. Any adjustment of the Construction Schedule
pursuant to a Change Order shall be determined in accordance with Section 10.3.
Any adjustment of the Contract Price shall include all costs to Contractor
associated with the performance of the extra Work or changes or a reduction of
the Contract Price based on savings to Contractor associated with the changes,
as applicable. Adjustments in Contract Price shall be determined in accordance
with Sections 10.1, 10.2, and 10.3, as applicable, as well as Article 11.


10.6    Change Order Must Be in Writing. Except as otherwise provided in
Section 10.3, no change or extra Work shall be valid and effective unless it is
in writing in the form of a Change Order signed by the representatives of both
Parties that includes a description of the amount of any adjustment of the
Contract Price and any adjustment to the Construction Schedule, Payment Schedule
or Performance Criteria due to the change.


ARTICLE 11.


FORCE MAJEURE EVENT; EXCUSABLE EVENT; CHANGE IN LAW


11.1    Certain Events. No failure or omission to carry out or observe any of
the terms, provisions or conditions of this Agreement shall give rise to any
claim against a Party, or be deemed to be a breach or an Event of Default under
this Agreement, if such failure or omission shall be caused by or arise out of a
Force Majeure Event or an Excusable Event; provided that the Party claiming
relief complies with the provisions of Article 11. Notwithstanding anything to
the contrary in the foregoing, the obligation to pay money in a timely manner in
accordance with the terms hereof shall not be subject to the Force Majeure Event
or Excusable Event provisions hereof.


11.2    Notice of Force Majeure Event and Excusable Event. If a Party's ability
to perform its obligations under this Agreement is affected by a Force Majeure
Event or an Excusable Event (in the case of Contractor), the Party claiming
relief shall endeavor to provide notice within *** of when the Force Majeure
Event or Excusable Event first prevents or delays performance under this
Agreement with oral notice to Contractor's Representative or Owner's
Representative, as applicable, of any delay or anticipated delay in the claiming
Party's performance of this Agreement due to such Force Majeure Event or
Excusable Event, including a description of the event including reasonable
details (to the extent available and known to the claiming Party, at such time)
regarding the underlying facts and conditions pursuant to which such Party is
claiming a Force Majeure or Excusable Event and the anticipated length of the
delay. After such oral notice, the claiming Party shall deliver written notice
as soon as practicable, but in any event not later than *** after the claiming
Party becomes aware of the delay or anticipated delay describing in detail the
particulars of the occurrence giving rise to the claim, including what date the
Party claiming relief became aware of the occurrence of such event and an
estimate of the event's anticipated duration and effect upon the performance of
its obligations, and any action being taken to avoid or minimize its effect (the
“Delay Notice”). The Party claiming relief due to a Force Majeure Event shall
have a continuing obligation to deliver to the other Party regular updated
reports and any additional documentation and analysis supporting its claim
regarding a Force Majeure Event or an Excusable Event promptly after such
information becomes available to such Party.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





44

--------------------------------------------------------------------------------




11.3    Force Majeure Event and Excusable Event Conditions. Upon the occurrence
of a Force Majeure Event or an Excusable Event, the suspension of, or impact on,
performance due to such Force Majeure Event or Excusable Event shall be of no
greater scope and no longer duration than is required by such event (taking into
account the obligations affected thereby). In addition, the claiming Party shall
exercise reasonable efforts to (a) minimize and mitigate the effects of any
delay caused by, and costs arising from said Force Majeure Event or Excusable
Event (b) to continue to perform its obligations hereunder not affected by such
event and (c) to correct or cure the effect of such event. When the Party
claiming relief due to such Force Majeure Event or Excusable event is able to
resume performance of its affected obligations, such Party shall provide prompt
notice to the other Party to that effect and promptly resume performance of all
of its obligations under this Agreement.


11.4    Contractor's Remedies.


(a)    Force Majeure Event. As Contractor's remedy for the occurrence of a Force
Majeure Event, and provided that Contractor has otherwise materially complied
with the applicable obligations it may have under Section 11.2 and Section 11.3,
if a Force Majeure Event occurs, any extension to the Construction Schedule
shall be to the extent set forth in and in accordance with Section 10.3.


(b)    Excusable Event. As Contractor's remedy for the occurrence of an
Excusable Event, and provided that Contractor has otherwise materially complied
with the applicable provisions of Section 11.2 and Section 11.3, if an Excusable
Event occurs, any extension to the Construction Schedule shall be to the extent
set forth in and in accordance with Section 10.3. If Contractor's costs increase
despite Contractor's reasonable efforts to mitigate any such increases pursuant
to Section 11.3, the Contract Price shall be increased by the sum of (i) the
actual and reasonably substantiated Direct Costs incurred by Contractor as a
direct result of such Excusable Event plus (ii) *** of the amount calculated in
subclause (i).


(c)    Changes in Law.


(i)
[Reserved].



(ii)    As Contractor's remedy for the occurrence of a Change in Law after the
NTP Date, and provided that Contractor has otherwise materially complied with
the applicable provisions of Section 11.2 and Section 11.3, ***.


(d)    Changes in Project Agreement. As Contractor's remedy for the occurrence
of a Change in Project Agreement, and provided that Contractor has otherwise
materially complied with the applicable provisions of Section 11.2 and Section
11.3, any extension to the Construction Schedule shall be to the extent set
forth in and in accordance with Section 10.3. If Contractor's costs increase
despite Contractor's reasonable efforts to mitigate any such increases pursuant
to Section 11.3, the Contract Price shall be increased by the sum of (i) the
actual and reasonably substantiated Direct Costs incurred by Contractor as a
direct result of such Change in Project Agreement plus (ii) *** of the amount
calculated in subclause (i).




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

45

--------------------------------------------------------------------------------




(e)    Changes Orders. Upon the occurrence of an event that entitles Contractor
to relief under this Section 11.4, and subject to Contractor's compliance with
the applicable provisions of this Article 11 and Article 10 in all material
respects, Contractor and Owner shall prepare a Change Order in accordance with
Article 10.


(f)    ***


ARTICLE 12.


HAZARDOUS MATERIALS


12.1    Use by Contractor. Contractor shall minimize and manage the use of
Hazardous Materials in the performance of its obligations under this Agreement
and shall not and shall not permit any of the Subcontractors, directly or
indirectly, to cause any Release in, on or under the Project, the Site or the
adjacent area except to the extent required for the performance of the Work, in
such case, in accordance with Applicable Laws and Applicable Permits (including
the performance of investigatory, monitoring, or other remedial work upon the
Project, the Site or adjacent areas to the extent reasonably necessary to comply
with Applicable Laws and Applicable Permits).


12.2    Remediation by Contractor. Contractor shall conduct and complete all
investigations, studies, sampling, testing and remediation of the Site as
required by Applicable Laws and Applicable Permits in connection with any
Release, disposal or the presence of Hazardous Materials, where existing prior
to the Effective Date or brought onto or generated at the Site by any Contractor
Party or Subcontractor or to the extent any such Release is caused by the
negligent acts or omissions of any Contractor Party or Subcontractor, except to
the extent such Release is caused by Owner, its Affiliates, or any third party
(other than any Contractor Party or Subcontractor) after the Effective Date.
Contractor shall promptly comply with all lawful orders and directives of all
Governmental Authorities regarding Applicable Laws and Applicable Permits
relating to the use, transportation, storage, handling or presence of Hazardous
Materials, or any Release, by any Contractor Party, Subcontractor or any Person
acting on its or their behalf or under its or their control of any such
Hazardous Materials brought onto or generated at the Site by any Contractor
Party or Subcontractor, except to the extent any such orders or directives are
being contested in good faith by appropriate proceedings in connection with the
Work.


12.3    Hazardous Materials File. During the performance of the Work, Contractor
shall maintain an updated file of all material safety data sheets for all
Hazardous Materials used in connection with the Work hereunder, or used by or on
behalf of any Contractor Party or Subcontractor at the Site and shall promptly
deliver any updates to such file which are issued to Owner.


12.4    Notice of Hazardous Materials. If Contractor discovers, encounters or is
notified of any Release or exposure to Hazardous Materials at the Site:






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



46

--------------------------------------------------------------------------------




(a)    Contractor shall promptly notify Owner thereof and stop work in and
restrict access to the area containing such Hazardous Materials as required by
Applicable Law or Applicable Permits;


(b)    if any Contractor Party or Subcontractor has brought such Hazardous
Materials onto the Site or generated such Hazardous Materials, Contractor shall,
as promptly as reasonably practicable, remove such Hazardous Materials from the
Site and remediate the Site to the extent required by all Applicable Laws and
Applicable Permits in each case at Contractor's sole cost and expense, except
where such materials were Released by Owner, its Affiliates, or any third party
other than any Contractor Party or Subcontractor (but only after the Effective
Date); and


(c)    if any Contractor Party or any Subcontractor has brought such Hazardous
Materials onto the Site or generated such Hazardous Materials, Contractor shall
not be entitled to any extension of time or additional compensation hereunder
for any delay or costs incurred by Contractor as a result of the existence of
such Hazardous Materials, except where such materials were Released by Owner,
its Affiliates, or any third party other than any Contractor Party or
Subcontractor (but only after the Effective Date).


12.5    Hazardous Materials Disposal System. Contractor shall arrange and
contract with contractors (who are appropriately licensed and insured) for the
transportation from the Site, management or disposal in accordance with
Applicable Law and Applicable Permits, of Hazardous Materials generated by or
produced in connection with Contractor's performance of the Work. To the extent
required by Applicable Law or Applicable Permits, Contractor shall (a) prepare
and maintain accurate and complete documentation of all Hazardous Materials used
by Contractor or Contractor Parties at the Site in connection with the Project,
and of the disposal of any such materials, including transportation
documentation and the identity of all Subcontractors providing Hazardous
Materials disposal services to Contractor at the Site and (b) prepare and
deliver all required notifications and reports to Governmental Authorities in
connection with the presence of Hazardous Materials at the Site that were
brought onto the Site or generated by any Contractor Party or Subcontractor.
Contractor shall comply with Owner's reasonable requirements and procedures with
respect to the disposal of such Hazardous Materials.


12.6    Scope of Contractor Environmental Indemnification. Contractor hereby
specifically agrees to indemnify, defend and hold Owner and the Owner Parties
harmless from and against any and all losses, liabilities, claims (including
relating to personal injury or bodily injury or death), demands, damages, causes
of action, fines, penalties, costs and expenses (including all reasonable
consulting, engineering, attorneys' or other professional fees), whether or not
involving damage to the Project or the Site that they may incur or suffer by
reason of:


(a)    any use of or introduction of Hazardous Materials to the Site by any
Contractor Party or Subcontractor in connection with the performance of the
Work, which use includes the storage, transportation, processing or disposal of
such Hazardous Materials by Contractor or any of its Subcontractors, whether
lawful or unlawful;



47

--------------------------------------------------------------------------------




(b)    any Release in connection with the performance of the Work by Contractor
or any of its Subcontractors (except as provided in Section 12.7);


(c)    any administrative, enforcement or compliance proceeding commenced by or
in the name of any Governmental Authority because of an alleged, threatened or
actual violation of any Environmental Law by any Contractor Party or any
Subcontractor;


(d)     any action reasonably necessary to abate or remediate Hazardous
Materials described in paragraph (a) above, or prevent a violation or threatened
violation of any Environmental Law by any Contractor Party or Subcontractor; and


(e)    any action required by Contractor to mitigate a situation created by the
violation of any Applicable Law or Applicable Permit by any Contractor Party or
Subcontractor.


12.7    Scope of Owner Environmental Indemnification. Owner hereby specifically
agrees to indemnify, defend and hold Contractor and Contractor Parties harmless
from and against any and all losses, liabilities, claims (including relating to
personal injury or bodily injury or death), demands, damages, causes of action,
fines, penalties, costs and expenses (including, all reasonable consulting,
engineering, attorneys' or other professional fees), whether or not involving
damage to the Project or the Site that they may incur or suffer by reason of:


(a)    any Hazardous Materials present or used, brought upon, transported,
stored, kept, discharged, or spilled by Owner or any Owner Party in, on, under
or from the Site after the Effective Date including any Release by Owner or its
Affiliates, in accordance with the terms of this Agreement and all Applicable
Laws;


(b)    any administrative, enforcement or compliance proceeding commenced by or
in the name of any Governmental Authority because of an alleged, threatened or
actual violation of any Environmental Law by Owner; and


(c)    any action reasonably necessary to abate or remediate Hazardous Materials
described in paragraphs (a) or (b) above, or to prevent a violation or
threatened violation of any Environmental Law by Owner.


ARTICLE 13.


TITLE AND RISK OF LOSS


13.1    Equipment - Risk of Loss Before Block Substantial Completion. From the
Effective Date and until the Block Substantial Completion Date of each Block,
subject to the provisions of this Article 13, Contractor has care, custody and
control of all Facility Equipment and other items that become part of a Block
and shall exercise due care with respect thereto and assumes the risk of loss
and full responsibility for the cost of replacing or repairing any damage to the
relevant Block and all materials, Equipment, supplies and maintenance equipment
(including temporary materials, equipment and supplies) that are purchased for
permanent installation in or for use during construction of such Block.


            

48

--------------------------------------------------------------------------------




13.2    Equipment - Risk of Loss After Block Substantial Completion. Owner shall
take complete possession and control and shall assume and shall bear the risk of
loss and full responsibility in respect of a Block completed and transferred to
Owner upon the Block Substantial Completion Date of such Block after the Block
Substantial Completion Date of such Block or the earlier termination of this
Agreement, unless the loss or damage to such Block is (a) caused by any
Contractor Party, Subcontractor or other Person over whom Contractor has control
or (b) a defect covered by the Warranties provided by Contractor under this
Agreement. Upon Owner's written request, if any component of the Block is lost
or damaged for whatever reason after the Block Substantial Completion Date,
then, upon Owner's written request, Contractor shall restore or rebuild any such
loss or damage and complete the Work in accordance with this Agreement at the
sole cost and expense of Owner, unless such loss or damage is (i) caused by any
Contractor Party or Subcontractor or other Person over whom Contractor has
control or (ii) a defect covered by the Warranties provided by Contractor under
this Agreement, in which case Contractor shall restore or rebuild any such loss
or damage at its cost.


13.3    Owner Caused Damage. Notwithstanding any other provision of this
Agreement but subject to Owner's rights to coverage under the Builder's Risk
Insurance in accordance with Exhibit 15, Owner shall bear the risk of loss and
full responsibility for the cost of replacing or repairing any damage to the
Facility and all materials, Equipment, supplies and maintenance equipment
(including temporary materials, equipment and supplies) that are purchased by
Contractor or Owner for permanent installation in or for use during construction
of the Facility to the extent that such damage is caused by the negligence or
willful misconduct of Owner, its agents, employees, representatives, consultants
or other contractors.


13.4    Title.


(a)    To the extent Owner's payments to Contractor are made in accordance with
this Agreement, Contractor warrants good title, free and clear of all Contractor
Liens, to all Work, Facility Equipment and other items furnished by Contractor
or any of the Subcontractors that become part of the Project.


(b)    Title to the Facility, and to any discrete and identifiable item or
series of Facility Equipment, shall pass to Owner upon the earliest to occur of
(i) ***, (ii) receipt by Contractor of payment (less any Retainage) in full
therefor, (iii) Facility Substantial Completion, (iv) ***, and (v) with respect
to any applicable Facility Equipment, ***.


ARTICLE 14.


INTELLECTUAL PROPERTY


14.1    Drawings, Designs, and Specifications. Drawings, designs, specifications
and Confidential Information contained within, accompanying or arising from the
Work, including those in electronic form, in each case prepared by Contractor
(or its Affiliates or Subcontractors) and delivered to Owner (the “Licensed
Technology”) shall be considered instruments of service and are for use by
Owner, its contractors, agents and employees solely with respect to the Project
in accordance with the license granted under Section 14.2. As between the
Parties, Contractor (or its Affiliates or Subcontractors) shall be deemed the
authors and owners of the Licensed


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



49

--------------------------------------------------------------------------------




Technology and, subject to Section 14.2, shall retain all common law, statutory
and other reserved rights, including copyrights in the Licensed Technology.


14.2    License. All Intellectual Property Rights contained within, accompanying
or arising from the Licensed Technology are and shall be solely owned by
Contractor and are not being sold to Owner, but rather are being licensed in
accordance with the terms and conditions of this Agreement. Effective upon the
passage of title to any Block or Equipment, as applicable, to Owner, Contractor
hereby grants to Owner a fully paid-up, perpetual, irrevocable, non-exclusive,
royalty-free right and license to use (a) the Licensed Technology to the extent
reasonably necessary (i) to complete or enable the use of the Work, all Contract
Documents and all such items and materials provided by Contractor and (ii) in
connection with the design, construction, ownership, use, operation,
maintenance, repair, modification, alternation, commissioning, de-commissioning,
disposal or removal of the Facility or any subsystem or component thereof in
connection with the Project, including the right to reproduce, prepare
derivative works based on and distribute such Work, Contract Documents and such
drawings, designs, specifications, and other works of authorship provided by
Contractor (or its Affiliates or Subcontractors) and (b) the Owner Improvements
in connection with the design, construction, ownership, use, operation,
maintenance, repair, modification, alternation, commissioning, de-commissioning,
disposal or removal of any other facility owned or leased by Owner or its
Affiliates. The license granted under this Section 14.2 is subject to the
requirements and limitations set forth in Section 14.3 but does allow Owner to
provide the Licensed Technology to its contractors in connection with use in
relation to the Project. Except as set forth in this Section 14.2, no other
license in the Licensed Technology is granted pursuant to this Agreement. To the
extent that exercise of the foregoing license rights requires use or disclosure
of Contractor's Confidential Information, such use or disclosure shall be
subject to the terms and conditions set forth in Article 25.


14.3    Limitations.


(a)    No Copies. Except as otherwise permitted by this Agreement, and except
for Contractor Submittals and all other construction documents, commissioning
and test reports and results delivered to Owner for Owner review during
construction, commissioning and testing of the Facility, Owner shall not make
any copies of the Licensed Technology without first obtaining express written
permission from Contractor, except that Owner may make copies of the Licensed
Technology in order to share the Licensed Technology or portions thereof with an
Owner Party, its contractors or any Financing Party to the extent the Owner
Party, contractor or Financing Party needs to know such information with respect
to the Project. Such Owner Party, contractor or Financing Party, as applicable,
shall be informed of the confidential nature of the Licensed Technology and be
bound by confidentiality obligations of a like nature to those contained in this
Agreement. Any party receiving Licensed Technology shall be responsible for any
breach of this Agreement by any of its representatives or Affiliates.


(b)    Proprietary Notices. Owner shall not remove or alter, or knowingly permit
to be removed or altered, any proprietary notices that appear on or with the
Licensed Technology.



50

--------------------------------------------------------------------------------




(c)    No Reverse Engineering, Etc. Except as otherwise permitted by this
Agreement, Owner shall not display, distribute, decompile, reverse engineer,
decrypt, extract or disassemble any software or firmware in any Blocks,
Equipment or Modules to source code form.


(d)    Improvements.


(i)    If any Owner Party, directly or indirectly, alone or jointly with others,
creates, develops, discovers, invents or reduces to practice any Owner
Improvement, such Owner Party shall promptly disclose the same to Contractor.


(ii)    Owner, on behalf of itself and all Owner Parties agrees to assign, and
Owner hereby does assign, to Contractor, its successors and assigns, effective
automatically as and when Owner Improvements are created, developed, discovered,
invented or reduced to practice, each and every Owner Improvement, together with
the right to seek protection by obtaining patent rights therefor and to claim
all rights or priority thereunder, and the same shall become and remain
Contractor property whether or not such protection is sought. Owner shall (and
shall cause Owner Parties to), upon Contractor's request and at Contractor's
expense, give Contractor and its attorneys all reasonable assistance in
connection with the preparation and prosecution of any patent applications and
shall cause to be executed all assignments or other instruments or documents as
reasonably necessary or appropriate to perfect the ownership of Contractor in
the Owner Improvements.


(iii)    If and only if, and to the extent, Applicable Law mandates that Owner
own, or if Owner does in fact own, any Owner Improvements, notwithstanding the
terms of this Agreement, Owner hereby grants to Contractor and its Affiliates an
exclusive, perpetual, worldwide, royalty-free license to use and sublicense
others to use such Owner Improvements.


(e)    Enforcement. Each Party shall notify the other Party promptly in writing
of any suspected infringement by a third party of the Licensed Technology or any
of the Intellectual Property Rights therein or any other Intellectual Property
Rights related to the Work, the Blocks or the Facility Equipment. Contractor
shall have the exclusive right to enforce and defend the rights appurtenant to
the Licensed Technology or such other Intellectual Property Rights in
Contractor's sole discretion and shall have the sole right of control of any
such enforcement action or proceeding it elects to initiate (an “Action”), at
Contractor's sole cost and expense (provided, however that Contractor shall not
consent to the entry of any judgment or enter into any settlement of any such
Action in the event such judgment or settlement imposes any liability,
restriction or obligation on Owner without Owner's prior written consent, which
shall not be unreasonably withheld, conditioned or delayed). Owner shall provide
on Contractor's written request all reasonable assistance in preparing and
advancing such Action and Contractor shall reimburse Owner's reasonable
out-of-pocket costs incurred in doing so. Owner shall have the right to be
represented in connection with such Action by its own legal counsel, at its own
expense; provided, however, that such legal counsel shall

51

--------------------------------------------------------------------------------




act only in an advisory capacity. Contractor may retain any monetary damages or
other compensation or recovery awarded to it in any such Action.


(f)    Assignment. The grant of rights and licenses to Owner in Section 14.2 and
this Section 14.3(f) shall be assignable to other Persons solely pursuant to all
terms and conditions controlling such assignment in Article 26.


(g)    Reservation of Rights. Notwithstanding anything to the contrary in this
Agreement, neither Party shall be prohibited from utilizing any general
knowledge, skills, experience, ideas or concepts retained in the unaided memory
of an individual acquired during the term of this Agreement.


14.4    Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 2.1(i), THE
LICENSED TECHNOLOGY IS PROVIDED AND LICENSED HEREUNDER “AS IS” AND WITHOUT
WARRANTY OF ANY KIND, WHETHER EXPRESS OR IMPLIED, AND ALL IMPLIED WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED BY CONTRACTOR.


ARTICLE 15.


START-UP, COMMISSIONING & TESTING


15.1    Start-up and Commissioning. Contractor shall conduct the Start-up and
Commissioning of each Block in accordance with the Start-up and Commissioning
requirements set forth in Exhibits 3 and 27.


15.2    Functional Test and Capacity Tests. Contractor shall conduct Functional
Tests for each Block in accordance with Exhibit 27 and when Contractor believes
that a Block can satisfy the Minimum Capacity Level, Contractor shall conduct
the Capacity Test with respect to each Block in accordance with Exhibit 16A.
Contractor must submit a test report for each Functional Test and Capacity Test
within *** after the completion thereof, which test report shall include a
summary of the Functional Test or Capacity Test, as the case may be, and the
results for such test. Owner and Contractor will negotiate in good faith to
agree upon testing procedures that comply with the protocols set forth in
Exhibit 27.            


15.3    Capacity Test Notice. Contractor shall provide Owner with at least ***
prior written notice of the commencement of each such test, in order to permit
Owner's Representative to arrange attendance at such Capacity Test. Contractor
shall give Owner Representative at least *** advance notice of the
re-performance of any Capacity Test. Owner's Representative, and any Owner
Inspection Party (excluding SunPower Competitors) notified to Contractor by
Owner in writing prior to the date of the test shall be entitled to attend and
observe each Capacity Test and each re-performance thereof.


15.4    Capacity Test Acceptance. Contractor shall, as soon as practicable
following the completion of a Capacity Test in which the Final Test Results
reveal that the Minimum Capacity Level for such Block has been achieved, submit
to Owner's Representative a Capacity Test Certificate, signed by Contractor's
Representative and attaching the Final Test Results performed pursuant to
Exhibit 16A. Subject to this Section 15.4, Owner shall, within *** after Owner's


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



52

--------------------------------------------------------------------------------




receipt of a Capacity Test Certificate from Contractor, either: (a) approve the
Capacity Test results by countersigning and delivering to Contractor the fully
executed Capacity Test Certificate (which shall be deemed effective on the date
the Capacity Test Certificate was delivered); or (b) give Contractor written
notice stating that Owner rejects the Capacity Test results and describing the
non-conformity on which the rejection is based. A Capacity Test Certificate
signed by Owner is deemed conclusive evidence that such Block has met the
Minimum Capacity Level required under this Agreement (“Acceptance”). Acceptance
of the Capacity Test for a Block shall not affect any rights Owner may have
under a Warranty for a Block, any Facility Equipment or the Facility pursuant to
Article 21. If Owner fails to respond within such *** period, then Acceptance
for such Block shall be deemed to have occurred as of the date that the Capacity
Test Certificate was delivered to Owner and Owner shall execute and deliver the
relevant Capacity Test Certificate.


15.5    Capacity Test Rejection. If the Final Test Results reveal that the
relevant Block fails to meet the Minimum Capacity Level for such Block,
Contractor shall repeat the respective Capacity Test as many times as necessary
until the Minimum Capacity Level has been met. Contractor shall take all
corrective actions so that such Block successfully completes the Capacity Test
and meets the Minimum Capacity Level, without prejudice to Owner's rights and
remedies under this Agreement. If the Final Test Results reveal that the
relevant Block has satisfied the Minimum Capacity Level but not the Guaranteed
Capacity (as adjusted for uncertainty in accordance with Exhibit 16A),
Contractor may elect to perform additional Work (if it deems necessary) and
repeat the Capacity Test. Any such additional Work shall be performed in
compliance with the requirements of this Agreement, including that such Work is
in compliance with the PPA. Prior to commencing any such additional Work,
Contractor shall provide to Owner a detailed plan and schedule to perform such
additional Work and shall not commence any such additional Work without Owner's
consent, not to be unreasonably withheld. There shall not be a limit to the
number of times the Capacity Test may be repeated pursuant to the previous
sentence ***.


15.6    Right to Use Temporary Equipment. If any Block or the Facility
experiences a single point failure (i.e., a main transformer failure) prior to
or during a Capacity Test, Contractor may use temporary equipment which must
remain in place until a permanent replacement can be installed; provided that
such temporary equipment is approved by Owner (such approval not to be
unreasonably withheld and in any event within *** of such request for approval)
and complies with all Applicable Laws, Applicable Permits, Project Transaction
Documents, Governmental Authorities and the PPA and such temporary equipment is
not expected to have any adverse effect on the safe and reliable construction of
the Block or Project. All costs to install and remove the temporary equipment
shall be to Contractor's account.


15.7    ***


(a)    ***


(b)    ***
  
(c)    ***
  
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



53

--------------------------------------------------------------------------------




ARTICLE 16.


BLOCK SUBSTANTIAL COMPLETION; FACILITY SUBSTANTIAL COMPLETION


16.1    Generally. Subject to Article 17, Contractor shall perform the Work in
accordance with the Construction Schedule, as may be amended from time to time
in accordance with the terms of this Agreement, so as to achieve Block
Substantial Completion for each Block by the Guaranteed Block Substantial
Completion Dates, Facility Substantial Completion by the Guaranteed Facility
Substantial Completion Date and Final Completion by the Guaranteed Final
Completion Date.


16.2    Block Substantial Completion Defined. Subject to Section 16.3, “Block
Substantial Completion” shall, with respect to a Block, occur when all of the
following conditions have been achieved:


(a)    the design, engineering, procurement and construction of such Block has
been completed in accordance with this Agreement except for Punch List Items and
the Block has been commissioned and a Functional Test has been Successfully Run
in respect of such Block and such Block is ready to commence commercial
operation;


(b)    the Block is electrically interconnected to and has been synchronized
with, and is capable of transmitting electric energy to, the Delivery Point in
accordance with the Interconnection Agreement and the PPA and all testing and
obligations under the PPA required as a condition to such delivery of energy
under the PPA, including testing required by CAISO for delivery of electricity
from such Block has been satisfactorily completed;


(c)    a Capacity Test pursuant to Exhibit 16A has been Successfully Run in
respect of such Block and Contractor has provided to Owner, and Owner has
accepted, a Capacity Test Certificate evidencing that the Minimum Capacity Level
for such Block has been achieved;


(d)    the Block is capable of continuous operation in a safe manner (with
respect to damage to any portion or component of the Project or injury to any
Person) in accordance with Applicable Law, Applicable Permits, Applicable Codes,
the PPA, the Interconnection Agreement, manufacturers' recommendations, Industry
Standards, the Technical Specifications and the design criteria;


(e)    Owner has received all Contractor Submittals (if any) as required to be
delivered by the Block Substantial Completion Date for such Block;


(f)    Contractor and Owner have agreed to the Punch List Items for such Block
and Contractor has completed all Work on such Block other than the remaining
Punch List Items; and


(g)    Contractor has delivered the notice of Block Substantial Completion of
such Block to Owner pursuant to Section 16.3.


            

54

--------------------------------------------------------------------------------




16.3    Notice and Certificate of Block Substantial Completion. When Contractor
considers that a Block has achieved Block Substantial Completion in accordance
with Section 16.2, Contractor shall deliver to Owner a Certificate of Block
Substantial Completion signed by Contractor, together with reasonable supporting
documentation evidencing the satisfaction of the provisions in Section 16.2 and
the corresponding Application for Payment. Contractor shall provide Owner with a
Punch List Estimate at such time. Upon receipt of a Certificate of Block
Substantial Completion from Contractor together with supporting documentation,
Owner shall promptly take steps to confirm whether Block Substantial Completion
has been achieved and as soon as practicable, but in no event later than ***
from the date of receipt of Contractor's notice, Owner shall either issue
Contractor: (a) a countersignature to the Certificate of Block Substantial
Completion, signed by Owner's Representative and stating that the relevant Block
Substantial Completion Date is the date on which Contractor delivered the
Certificate of Block Substantial Completion under this Section 16.3 or (b) a
written notice stating why Owner does not consider that Block Substantial
Completion for such Block has been achieved. The “Block Substantial Completion
Date” for such Block shall be the Day on which the last of the conditions of
Section 16.2 was satisfied or, in the discretion of Owner, waived; provided,
however, except in the event Owner rejects a Certificate of Block Substantial
Completion and any dispute arising from such rejection is resolved in favor of
Contractor or Owner does not respond and the Block Substantial Completion is
deemed to have occurred, with respect to the transfer of risk of loss, care,
custody and control for purposes of Article 13, such date shall be the date of
Owner's countersignature to the Certificate of Block Substantial Completion or
the date of deemed acceptance, as applicable. If Owner fails to respond within
such *** period, then Block Substantial Completion for such Block shall be
deemed to have occurred as of the date that the Certificate of Substantial
Completion was delivered to Owner. If Contractor receives a notice under
subparagraph (b) above, Contractor shall take the necessary steps to achieve
Block Substantial Completion for such Block and the procedures set forth under
this Section 16.3 shall be repeated until such time as the Certificate of Block
Substantial Completion for such Block has been accepted by Owner. Any disputes
regarding the existence or correction of any alleged deficiencies shall be
resolved under Article 28.


16.4    Facility Substantial Completion Defined. Subject to Section 16.5,
“Facility Substantial Completion” means (excepting the completion of Punch List
Items):


(a)    each Block has achieved Block Substantial Completion and the Project as a
whole is capable of continuous operation in a safe manner (with respect to
damage to any portion or component of the Project or injury to any Person) in
accordance with Applicable Law, Applicable Permits, Applicable Codes, the PPA,
the Interconnection Agreement, manufacturers' recommendations, Industry
Standards, the Technical Specifications and the design criteria;


(b)    installation of minimum of *** MW of inverters as determined by
aggregating the nameplate of inverters;


(c)    the Facility is operational and can demonstrate that it evacuates power
at the Delivery Point pursuant to the Facility Demonstration Test performed in
accordance with Exhibit 16D);




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



55

--------------------------------------------------------------------------------




(d)     the most recent Functional Test has been Successfully Run in respect of
the Facility and the Facility is ready to commence commercial operation;


(e)    the Guaranteed Capacity for the Facility has been achieved, or if not,
the Facility Capacity is greater than the Minimum Capacity Level of the Facility
and Contractor has paid the applicable Final Capacity Liquidated Damages;


(f)    each of the requirements to achieve “Commercial Operation” under the PPA
shall have been satisfied, except those requirements that are Owner's
obligations set forth in Sections L, M or N of Exhibit 1;


(g)    Contractor and Owner have agreed upon the list of Punch List Items;


(h)    Owner has received all Contractor Submittals as required to be delivered
by the Facility Substantial Completion Date in accordance with Exhibit 7;


(i)    all construction and post-construction submittals required by the
Contractor Acquired Permits for the Project have been submitted to the
appropriate Governmental Authorities;


(j)    all Certificates of Block Substantial Completion have been received by
and approved or deemed approved by Owner;


(k)    ***


(l)    the Facility has successfully completed the Installed DC Rating Survey in
accordance with Exhibit 16C; and


(m)    Contractor has delivered the notice of Facility Substantial Completion to
Owner pursuant to Section 16.5.


16.5    Notice and Certificate of Facility Substantial Completion. When
Contractor considers that Facility Substantial Completion has been achieved in
accordance with Section 16.4, Contractor shall deliver to Owner a Certificate of
Facility Substantial Completion signed by Contractor, together with reasonable
supporting documentation evidencing the satisfaction of the provisions in
Section 16.4 and the corresponding Application for Payment. Contractor shall
provide Owner with a Punch List Estimate at such time. Upon receipt of a
Certificate of Facility Substantial Completion from Contractor together with
supporting documentation, Owner shall promptly take steps to confirm whether
Facility Substantial Completion has been achieved and as soon as practicable,
but in no event later than *** from the date of receipt of Contractor's notice,
Owner shall either issue Contractor: (a) a countersignature to the Certificate
of Facility Substantial Completion, signed by Owner's Representative and stating
that the Facility Substantial Completion Date is the date on which Contractor
delivered the Certificate of Facility Substantial Completion to Owner under this
Section 16.5; or (b) a written notice stating why Owner does not consider that
Facility Substantial Completion has been achieved. The “Facility Substantial
Completion Date” for the Facility shall be the Day after the date on which the
last of the conditions of Section 16.4 was satisfied or, in the discretion of
Owner, waived; provided, however, except in the event Owner rejects a
Certificate of Facility Substantial Completion and
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

56

--------------------------------------------------------------------------------




any dispute arising from such rejection is resolved in favor of Contractor or
Owner does not respond and the Facility Substantial Completion Date is deemed to
have occurred, with respect to the transfer of risk of loss, care, custody and
control for purposes of Article 13, such date shall be the date of Owner's
countersignature to the Certificate of Facility Substantial Completion or the
date of deemed acceptance, as applicable. If Owner fails to respond within such
*** period, then such delay shall constitute an Owner-Caused Delay. If
Contractor receives a notice under subparagraph (b) above, Contractor shall take
the necessary steps to achieve Facility Substantial Completion and the
procedures set forth under this Section 16.5 shall be repeated until such time
as the Certificate of Facility Substantial Completion has been accepted by
Owner. Any disputes regarding the existence or correction of any alleged
deficiencies shall be resolved under Article 28.


16.6    Punch List.


(a)    Creation of Punch Lists. Owner and Contractor shall agree upon the
relevant Punch List Items to be completed by Contractor. Contractor and Owner
shall jointly walk-down the Block and confer together as to the items which
should be included on the finalized punch list. Contractor shall then reflect
the result of such joint walk down and deliver the same to Owner for its review
and approval, which submitted list shall be explicitly designated as the
“Proposed Punch List” for the applicable Block. The Proposed Punch List shall
include only Punch List Items for such Block, and shall include a Punch List
Estimate for the completion or repair of each such Punch List Item and
Contractor's estimated schedule for completion therefor. If Owner does not
deliver any changes to the Proposed Punch List to Contractor within the later of
(i) *** after Contractor's submission to Owner of such Proposed Punch List and
(ii) and (b) *** after the date of the joint walk-down, such delay shall
constitute an Owner-Caused Delay. The Proposed Punch List that is ultimately
approved for a Block shall be referred to as the “Punch List” for such Block. If
the Punch List for a Block is not finalized by the Block Substantial Completion
Date for such Block, the Proposed Punch List as modified by Owner shall be
deemed the Punch List for such Block for all purposes hereunder until the
Parties resolve such dispute and otherwise finalize the Punch List for such
Block. Contractor shall note on such Punch List the items under dispute.


(b)    Completion of Punch Lists. Contractor shall proceed promptly to complete
and correct the Punch List Items relating to the relevant Block or the Facility,
as applicable, no later than *** after the relevant Block Substantial Completion
Date or Facility Substantial Completion Date, as applicable. On a monthly basis
after the Block Substantial Completion of a Block, Contractor shall prepare a
punch list for such Block to include the date(s) that items listed on such Punch
List are completed by Contractor and accepted by Owner. Notwithstanding any of
the foregoing, the items listed on such Punch List shall not be considered
complete until Owner shall have inspected such Punch List Items and
acknowledged, by notation on the updated Punch Lists, that such item of Work is
complete. If Owner does not so inspect and deliver such notations on the updated
Punch Lists to Contractor (or dispute completion of the applicable items of Work
if not accepted) within *** after Contractor submits the updated Punch List
containing such Punch List Item to Owner, and Contractor has actually completed
and


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



57

--------------------------------------------------------------------------------




corrected any Punch List Item listed on such Punch List, such failure by Owner
shall constitute an Owner-Caused Delay. Contractor shall use best efforts to
complete the Punch List Items in such a manner as to prevent any loss of power
production to the Facility and Contractor shall not curtail or interrupt
operation of the Project without Owner consent. Contractor will be responsible
for all costs incurred during the completion of the Punch List Items.


(c)    Creation of Project Punch List. Owner and Contractor shall agree upon the
relevant Punch List Items to be completed by Contractor. Contractor and Owner
shall jointly walk-down the Project and confer together as to the items which
should be included on the finalized punch list for the Project. Contractor shall
prepare a punch list for the Project to reflect the result of such joint walk
down and deliver the same to Owner for its review and approval, which submitted
list shall be explicitly designated as the “Proposed Project Punch List” and
shall set forth all Work remaining to be completed after the Facility
Substantial Completion Date. The Proposed Project Punch List may only contain
Punch List Items, and shall include a Punch List Estimate for the completion or
repair of each such Punch List Item and Contractor's estimated schedule for
completion therefor. If Owner does not approve the Proposed Project Punch List
or deliver any changes to the Proposed Project Punch List to Contractor within
*** after the later to occur of (a) Contractor's submission to Owner of such
Proposed Project Punch List, and (b) *** after the date of the joint walk-down,
then such failure shall constitute an Owner-Caused Delay. The Proposed Project
Punch List that is ultimately approved by Owner for the Project shall be
referred to as the “Project Punch List”. If the Project Punch List is not
finalized by the Facility Substantial Completion Date, the Proposed Project
Punch List as modified by Owner shall be deemed the Project Punch List for all
purposes hereunder until the Parties resolve such dispute and otherwise finalize
the Project Punch List. Contractor shall note on such Project Punch List the
items under dispute. Contractor shall use best efforts to complete the Punch
List Items in such a manner as to prevent any loss of power production to the
Facility and Contractor shall not curtail or interrupt operation of the Project
without Owner consent. Contractor will be responsible for all costs incurred
during the completion of the Punch List Items.


ARTICLE 17.


STAGES OF COMPLETION; DELAY AND CAPACITY LIQUIDATED DAMAGES;
EITC AND DEPRECIATION LOSS


17.1    Block Delay Liquidated Damages.
  
(a)    If Contractor has not achieved Block Substantial Completion of a Block by
the Guaranteed Block Substantial Completion Date for such Block (a “Late Block”)
for reasons not excused under the terms of this Agreement, then Contractor shall
pay to Owner delay liquidated damages (“Block Delay Liquidated Damages”) equal
to, for each Day after the Guaranteed Block Substantial Completion Date for such
Late Block, ***; provided that any amounts that Contractor is obligated to pay
to Owner under this Section 17.1 are subject to the limitations set forth in
Section 17.1(b) and Article 29.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



58

--------------------------------------------------------------------------------




*** Block Delay Liquidated Damages shall cease to accrue upon the earlier to
occur of (i) the Block Substantial Completion Date for such Block and (ii) the
Guaranteed Facility Substantial Completion Date. After taking into account the
set-off against the bonus payable under Section 17.1(b) in accordance with
Section 17.4, any amount Contractor is obligated to pay to Owner under this
Section 17.1(a) shall be due and payable within *** after Contractor's receipt
of Owner's invoice submitted not more frequently than monthly following the
Guaranteed Block Substantial Completion Date of the Late Block.


(b)    Contractor shall be entitled to a bonus payment equal to, for each Day,
***. Contractor shall not be entitled to any bonus under this Section 17.1(b)
after the earlier of (i) Facility Substantial Completion or (ii) the Guaranteed
Facility Substantial Completion Date. After taking into account the set-off
against Block Delay Liquidated Damages and/or Block Capacity Liquidated Damages
in accordance with Section 17.4, any amount Owner is obligated to pay to
Contractor under this Section 17.1(b) shall be due and payable within *** after
the end of each month.


17.2    Guaranteed Facility Substantial Completion Delay Liquidated Damages. If
Contractor has not achieved Facility Substantial Completion by the Guaranteed
Facility Substantial Completion Date for reasons not excused under the terms of
this Agreement, then Contractor shall pay to Owner delay liquidated damages
(“Facility Delay Liquidated Damages”) equal to, for each Day after the
Guaranteed Facility Substantial Completion Date that the Facility has not
achieved Facility Substantial Completion, ***; provided that any amounts that
Contractor is obligated to pay to Owner under this Section 17.2 are subject to
the limitations set forth in Article 29. Payment of Facility Delay Liquidated
Damages shall be made payable within *** after Contractor's receipt of Owner's
invoice.


17.3    Block Capacity Liquidated Damages. If after the Block Substantial
Completion Date of a Block (if such date is on or after the Guaranteed Block
Substantial Completion Date for such Block), the Final Test Results of the most
recent Capacity Test for such Block demonstrates that the Block meets the
Minimum Capacity Level but not the Guaranteed Capacity (adjusted for uncertainty
in accordance with Exhibit 16A) for such Block, Contractor shall pay to Owner
liquidated damages for such shortfall (“Block Capacity Liquidated Damages”) in
an amount equal to, for each Day that the Block Measured Capacity of such Block
is below the Guaranteed Capacity (adjusted for uncertainty in accordance with
Exhibit 16A) of such Block, ***; provided that any amounts that Contractor is
obligated to pay to Owner under this Section 17.3 are subject to the limitations
set forth in Article 29. Block Capacity Liquidated Damages shall cease to accrue
upon the earlier to occur of (i) the date on which a Capacity Test for such
Block demonstrates that such Block has achieved the Guaranteed Capacity
(adjusted for uncertainty in accordance with Exhibit 16A) and (ii) the date that
any Final Capacity Liquidated Damages are paid. After taking into account the
set-off against the bonus payable under Section 17.1(b) in accordance with
Section 17.4, any amount Contractor is obligated to pay to Owner under this
Section 17.3 shall be due and payable within *** after Contractor's receipt of
Owner's invoice submitted not more frequently than monthly. Notwithstanding the
provisions above in this Section 17.3, Contractor shall not be obligated to pay
any such Block Capacity Liquidated Damages with respect to any Day on which the
Cumulative MWs exceeds Scheduled MWs for such Day as set forth in Exhibit 4B.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





59

--------------------------------------------------------------------------------




17.4    Netting. If any undisputed Block Delay Liquidated Damages are payable
pursuant to Section 17.1(a) or any undisputed Block Capacity Liquidated Damages
are payable pursuant to Section 17.3, the aggregate amount of undisputed Block
Delay Liquidated Damages and undisputed Block Capacity Liquidated Damages
payable shall be set-off against the aggregate amount of undisputed bonus
payable pursuant to Section 17.1(b) on a pro rata basis, and (a) Contractor
shall pay the net amount (if any) of undisputed Block Delay Liquidated Damages
and the undisputed Block Capacity Liquidated Damages to Owner in accordance with
Section 17.1(a) and Section 17.3, respectively and (b) Owner shall pay the net
amount (if any) of undisputed bonus payable pursuant to Section 17.1(b).


17.5    Final Capacity Liquidated Damages.
  
(a)    Contractor agrees that if based on the results of the Facility Capacity
calculation performed in accordance with Exhibit 16A, the Facility shall have
failed to achieve the Guaranteed Capacity, Contractor shall pay to Owner upon
Facility Substantial Completion an amount equal to *** (the “Final Capacity
Liquidated Damages”).


(b)    In the event Contractor has paid Final Capacity Liquidated Damages
pursuant to Section 17.5(a), and, following additional Capacity Tests conducted
in compliance with the provisions set forth in Section 15.5, if the Facility
Capacity calculation resulting from the last of such additional Capacity Tests
(i) reduces the Capacity Shortfall, Owner shall reimburse Contractor the
corresponding amount of Final Capacity Liquidated Damages resulting from such
reduction or (ii) increases the Capacity Shortfall, Contractor shall pay to
Owner additional Final Capacity Liquidated Damages calculated in accordance with
Section 17.5(a).


(c)    Amounts payable by Contractor to Owner pursuant to Section 17.5(b) may be
set off by Owner against the payment due for Final Completion on the final
Application for Payment. Any amounts that Contractor is obligated to pay to
Owner under Sections 17.5(a) or 17.5(b) are subject to the limitations set forth
in Article 29. After Contractor's payment of Final Capacity Liquidated Damages,
Contractor shall have no further obligation to try to achieve, and no further
liability to Owner for failure to achieve, the Guaranteed Capacity.


17.6    Liquidated Damages Reasonable. The Parties agree that the extent and
amount of loss or damage to Owner as result of Contractor's failure (a) to
achieve Block Substantial Completion by the Guaranteed Block Substantial
Completion Date of a Block, (b) to achieve Facility Substantial Completion by
the Guaranteed Facility Substantial Completion Date and (c) to achieve the
Guaranteed Capacity for a Block or the Facility is impractical and difficult to
determine with certainty. The Parties agree that such liquidated damages are a
genuine pre-estimate of the damages suffered by Owner by reason of Contractor's
failure to achieve or cause the Project to satisfy, obtain or achieve each
Guaranteed Block Substantial Completion Date, the Guaranteed Facility
Substantial Completion Date or the Guaranteed Capacity for a Block or the
Facility and are not intended as a penalty. *** the amounts payable by
Contractor to Owner under this Article 17 shall be Contractor's sole and
exclusive liability to Owner, and Owner's sole and exclusive remedy, with
respect to Contractor's failure (i) to achieve Block Substantial


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



60

--------------------------------------------------------------------------------




Completion of a Block by its Guaranteed Block Substantial Completion Date, (ii)
to achieve Facility Substantial Completion by the Guaranteed Facility
Substantial Completion Date or (iii) to achieve the Guaranteed Capacity for a
Block or the Facility. If Contractor fails to pay any Block Delay Liquidated
Damages, Facility Delay Liquidated Damages, Block Capacity Liquidated Damages or
Final Capacity Liquidated Damages owing under this Article 17, Owner may deduct
the amount thereof from any payment due, or that may become due, to Contractor
under this Agreement or if no payment is due, may invoice Contractor for such
amount. Nothing in this Article 17 shall be construed as relieving Contractor of
its obligation to achieve Facility Substantial Completion.


17.7    Energy and Revenues of the Project. Any energy or revenues generated by
the Project at any time, including during the performance of any testing, shall
be solely for the benefit of Owner. This Section 17.7 shall not limit
Contractor's right to receive any bonus in accordance with Section 17.1(b).


17.8    EITC and Depreciation Loss.


(a)    The Parties acknowledge that the Contract Price reflects, in part, the
value to Owner of certain tax benefits (as specified below) and to obtain those
tax benefits in accordance with the expected schedule for the construction and
completion of the Project.


(b)    If any Block is not completed in accordance with the Guaranteed Block
On-line Schedule (as in effect on the Effective Date) for any reason other than,
subject to Section 17.8(f), an Owner-Caused Delay, an Excusable Event, a Force
Majeure Event (but only with respect to subclause (ii) below) or an Owner Event
of Default, then Contractor shall pay Owner, as a Contract Price adjustment and
not as a penalty, the following amounts:


(i)    an amount equal to ***, and
        
(ii)    an amount for each Block equal to the equivalent of interest (using the
Wall Street Journal “prime rate” as of the dates specified below as an annual
rate, compounded annually) on the following amounts, determined as follows: ***.
For the avoidance of doubt, there is to be no “double counting” of the interest
factors calculated under Sections 17.8(b)(ii)(A) and 17.8(b)(ii)(C) with respect
to EITCs, and in the event the interest factor determined under Section
17.8(b)(ii)(A) includes with respect to the reduced EITCs reimbursed under
Section 17.8(b)(i) a portion of the time value captured under Section
17.8(b)(ii)(B) with respect to the deferral of EITCs, then the amount due under
Section 17.8(b)(ii)(B) shall be reduced by the amount of such overlap.


(c)    Any Contract Price adjustment required by Section 17.8(b), shall be paid
within *** of Owner providing Contractor a written request setting forth the
calculations in reasonable detail.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



61

--------------------------------------------------------------------------------




(d)    Within *** of receipt of such request, Contractor may request that ***
(so long as they are not the accounting firm used by either Party) or another
nationally recognized independent accounting firm selected by Owner and
reasonably acceptable to Contractor verify the calculation. The fees and
expenses of such accounting firm shall be borne by Contractor; provided,
however, if the accounting firm determines that Owner's calculations were
overstated by more than five (5) percent, then Owner shall pay (or, if
applicable, reimburse Contractor) for such fees and expenses. Absent manifest
error, the determination of such accounting firm shall be final and binding upon
the parties.


(e)    The calculation of any amount due pursuant to Section 17.8(b) is intended
to be hypothetical. Therefore, the amount shall not be altered based on (i)
Owner's actual federal income tax posture or liability, (ii) any audit or
adjustment by the Internal Revenue Service, (iii) any transfer, merger, sale,
reorganization, lease, financing or other transaction entered into by Owner or
any Affiliate thereof, (iv) any tax election made by Owner or any Affiliate
thereof, (v) any penalties or interest payable to any tax authority, and (vi)
all state tax items shall be disregarded.  


(f)    ***


17.9    Enforceability. The Parties explicitly agree and intend that the
provisions of this Article 17 shall be fully enforceable by any court exercising
jurisdiction over any dispute between the Parties arising under this Agreement.
Each Party hereby irrevocably waives any defenses available under law or equity
relating to the enforceability of the liquidated damages provisions set forth in
this Article 17 on the grounds that such liquidated damages provisions should
not be enforced as constituting a penalty or a forfeiture.
INITIALS:    Owner: __________        Contractor: __________
ARTICLE 18.
FINAL COMPLETION


18.1    Generally. Contractor shall achieve Final Completion of the Facility by
the earlier of (a) *** after the Facility Substantial Completion Date and (b)
*** (the “Guaranteed Final Completion Date”); provided that Contractor shall
have an *** cure period if Final Completion is not achieved. Subject to Section
18.2 and 18.3, Final Completion of the Facility means that all of the following
conditions have been met:    


(a)    Facility Substantial Completion has occurred;


(b)    the performance of the Work for the Facility is complete, including all
Punch List Items or pursuant to Section 8.1(c), Owner has withheld any remaining
Punch List Holdback to complete any items on the Project Punch List not
completed by Contractor in accordance with the terms hereof;


(c)    Contractor has delivered all Contractor Submittals, including the final
record as-built drawings;
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

62

--------------------------------------------------------------------------------




(d)     Contractor has paid all bills from its Subcontractors related to the
Project that are not in dispute;


(e)    no Contractor Liens shall be outstanding against the Project and Owner
shall have received all required final lien waivers under Section 8.4;


(f)    Contractor has complied with its clean-up obligations pursuant to Section
3.15;


(g)    Contractor has paid all Block Delay Liquidated Damages, Facility Delay
Liquidated Damages, Block Capacity Liquidated Damages and Final Capacity
Liquidated Damages, if any, to the extent required in accordance with this
Agreement;


(h)    ***; and
    
(i)    Contractor shall have delivered the notice of Final Completion to Owner
pursuant to Section 18.2.


18.2    Certificate of Final Completion. When Contractor considers that the
Facility has achieved Final Completion in accordance with Section 18.1, it shall
deliver to Owner a Certificate of Final Completion signed by Contractor,
together with reasonable supporting documentation evidencing the satisfaction of
the provisions in Section 18.1. Upon receipt of the Certificate of Final
Completion from Contractor together with supporting documentation, Owner shall
promptly, but in no event later than *** from the date of receipt of
Contractor's notice, either issue Contractor: (a) a countersignature to the
Certificate of Final Completion, signed by Owner's Representative and stating
that the Final Completion Date for the Facility is the date on which Contractor
gave its notice to Owner under this Section 18.2; or (b) a written notice
stating why Owner does not consider that Final Completion of the Facility has
been achieved.


18.3    Failure to Achieve Final Completion. If Owner fails to issue a
Certificate of Final Completion pursuant to Section 18.2(a) or a written notice
under Section 18.2(b) above within *** after receipt of Contractor's notice
under Section 18.2, Final Completion shall be deemed to have been achieved as of
the date Contractor gave its notice to Owner under Section 18.2. If Contractor
receives a notice under Section 18.2(b) above, Contractor shall take the
necessary steps to achieve Final Completion of the Facility at Contractor's
cost. Upon completion of such corrective action, Contractor shall provide a new
notice of Final Completion to Owner for approval and the procedures set forth
under Sections 18.2 and 18.3 shall be repeated until such time as the
Certificate of Final Completion has been accepted by Owner. Any disputes
regarding the existence or correction of any alleged deficiencies shall be
resolved under Article 28.


ARTICLE 19.
 
SUSPENSION OF THE WORK


19.1    Suspension for Non-Payment. Contractor may, upon *** prior written
notice to Owner, suspend the Work temporarily if Owner fails to pay any
undisputed amount due and owing to Contractor hereunder by the date payment is
due pursuant to Article 8. Contractor may not suspend the Work if Owner pays the
amount owed within the *** after its receipt of a notice
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

63

--------------------------------------------------------------------------------




of suspension under this Section 19.1. Contractor's entitlement to suspend the
Work under this Section 19.1 is separate from and in addition to its entitlement
to terminate this Agreement for non-payment pursuant to Section 20.3(a).


19.2    Contractor Suspension. Owner may, upon *** prior written notice to
Contractor, direct Contractor to suspend its performance of all or any portion
of the Work; provided that no prior written notice shall be required if such
suspension is due to an imminent threat of material injury or damage to Persons
or property or is the result of a material injury or damage to Persons or
property or as otherwise required by Applicable Law. Upon the commencement of
the suspension, Contractor shall stop the performance of the suspended Work
except as may be necessary to carry out the suspension and protect and preserve
the Work completed prior to the suspension. Contractor shall thereafter resume
any suspended Work as soon as is practicable (taking into account the length of
the suspension) after receipt of a written direction from Owner to resume the
Work.


19.3    Extended Owner Suspension. With respect to suspensions for which Owner
fails to allow or direct Contractor to resume the Work within *** after the date
of suspension under Section 19.1 or Section 19.2, Owner shall pay Contractor,
without duplication to the payment of amounts payable in connection with a
Change Order or otherwise, within *** after receipt of each invoice (which
invoices shall be submitted on a monthly basis during the applicable suspension
period for Contractor's incremental costs incurred with respect to such
suspension), in each case to the extent actually and demonstrably incurred
during the suspension period that are documented by Contractor to the reasonable
satisfaction of Owner, to the extent attributable to the suspension, that are:
(a) Direct Costs, (b) costs associated with the repair, replacement or
refurbishment of any of the Equipment in accordance with Industry Standards, (c)
costs incurred for the purpose of safeguarding or storing the Work and the
Equipment at the point of fabrication, in transit, or at the Site in accordance
with Industry Standards and the recommendations of the applicable manufacturers,
(d) costs for required rescheduling of the Work, (e) for personnel,
Subcontractors or rented Equipment, the payments for which, with Owner's prior
written concurrence, are continued during the suspension period, (f) costs for
extending applicable warranties for Facility Equipment and (g) costs otherwise
incurred solely due to suspension of the Work.


19.4    Resumption of Work After Suspension. After the resumption of the
performance of the Work, Contractor shall, after due notice to Owner, examine
the Work affected by the suspension. Subject to Contractor's right to request a
Change Order in accordance with Section 10.3 for cost and/or schedule relief for
same, Contractor shall make good any defect, deterioration or loss of the
construction or the Work affected that may have occurred during the suspension
period. Subject to Section 19.5, as Contractor's remedy for same, any extension
to the Construction Schedule shall be to the extent set forth in and in
accordance with Section 10.3. If Contractor's costs increase despite
Contractor's reasonable efforts to mitigate any such increases pursuant to
Section 11.3, the Contract Price shall be increased by Contractor's incremental
Direct Costs incurred by reason of the suspension, as a direct result of such
suspension plus a mark-up of ***, such adjustments to be set forth in a Change
Order and added to the Contract Price.




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



64

--------------------------------------------------------------------------------




19.5    Costs and Schedule Relief for Contractor-Caused Suspension.
Notwithstanding anything to the contrary, Contractor shall bear its own costs
incurred due to a suspension by Owner pursuant to Section 19.2 and Section 19.3
where such suspension is necessitated by a breach of this Agreement by
Contractor due to any act or omission by any Contractor Party or Subcontractor
and shall not be entitled to a change to the Construction Schedule or an
extension of time to the Guaranteed Block Substantial Completion Dates,
Guaranteed Facility Substantial Completion Date or Guaranteed Final Completion
Date.


ARTICLE 20.


DEFAULTS AND REMEDIES


20.1    Contractor Events of Default. Contractor shall be in default of its
obligations pursuant to this Agreement upon the occurrence of any one or more
events of default set forth below (each, a “Contractor Event of Default”):


(a)    Contractor fails to pay any amount due and owing to Owner under this
Agreement that is not disputed in good faith, and such failure remains
outstanding for a period of *** or more after receipt of notice from Owner
stating that if Contractor does not pay such amount Owner may terminate in
accordance with Section 20.2; or


(b)    an Insolvency Event occurs with respect to Contractor or, while the
Contractor Performance Security is required to be in place, SunPower
Corporation; or


(c)    Contractor fails to maintain any insurance coverages required of it in
accordance with Article 23 and Contractor fails to remedy such breach within ***
after the date on which Contractor first receives a notice from Owner with
respect thereto; or


(d)    Contractor assigns or transfers this Agreement or any right or interest
herein except in accordance with Article 26; or


(e)    Contractor fails to obtain and maintain the credit support requirements
set forth in Exhibit 31 as and when required pursuant to the terms thereof;
provided, however, that if Contractor fails to deliver the Acceptable Letter of
Credit *** as and when required by Exhibit 31, Owner may withhold additional
amounts in accordance with Section 8.10; or


(f)    ***; or


(g)    except as a result of an Owner Event of Default, a Force Majeure Event,
an Excusable Event or such other event for which Contractor is entitled to
schedule relief under Section 10.3 or during the pendency of a suspension under
Section 19.3, Contractor Abandons the Work and Contractor fails to remedy such
breach within *** after receipt of notice from Owner; or


(h)    Contractor violates in any material respect any of the provisions of this
Agreement not otherwise addressed in this Section 20.1 (except for Sections 17.1
and 17.2, the exclusive remedy for which is provided in Article 17), which
violation
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

65

--------------------------------------------------------------------------------




remains uncured for *** following Contractor's receipt of written notice thereof
from Owner; provided, that if such violation is capable of cure but cannot
reasonably be cured within such *** period, then Contractor's right to cure
shall extend beyond such *** period for so long as Contractor is diligently
attempting to cure such violation; or


(i)    a representation or warranty made by Contractor in or pursuant to this
Agreement was false or misleading in any material respect as of the date on
which it was made and has not been cured within *** after Contractor receives a
notice from Owner with respect thereto; provided that such *** limit shall be
extended if: (i) such failure is reasonably capable of cure and curing such
failure reasonably requires more than ***; and (ii) Contractor commences such
cure within such *** period and diligently prosecutes and completes such cure
within *** thereafter, in each case, after the date on which Contractor receives
a Notice from Owner with respect thereto; or


(j)    SunPower Corporation defaults in the performance of its obligations under
Contractor Performance Security or Contractor Performance Security ceases to be
in full force and effect as required by Section 8.8 and, in either case,
Contractor has failed to deliver a comparable replacement therefor within ***
after such failure; or


(k)    if SCE terminates the PPA or CAISO terminates the Interconnection
Agreement from an event of default or termination right thereunder resulting
from (a) the negligence or willful misconduct of any Contractor Party or any
Subcontractor in connection with this Agreement or (b) the failure of any
Contractor Party or any Subcontractor to comply with any of its obligations or a
breach under this Agreement; or


(l)    Contractor fails to comply with the requirements of Section 3.29; or
  
(m)    SunPower Corporation is in breach of or default under the Side Letter.


20.2    Owner Rights and Remedies. If a Contractor Event of Default occurs,
subject to Article 29 and without permitting double recovery, Owner shall have
the following rights and remedies and may elect to pursue any or all of them, in
addition to any other rights and remedies that may be available to Owner
hereunder, and Contractor shall have the following obligations:


(a)Owner may terminate this Agreement by giving notice of such termination to
Contractor and, upon such termination:


(i)Contractor shall withdraw from the Site, shall assign (to the extent such
subcontract may be assigned) to Owner (without recourse to Contractor) such of
Contractor's subcontracts or purchase orders as Owner may request (in which case
Contractor shall execute all assignments or other reasonable documents and take
all other reasonable steps requested by Owner which may be required to vest in
Owner all rights, set-offs, benefits and titles necessary to effect such
assumption by Owner), and shall license, in the manner provided herein, to Owner
all Intellectual Property Rights (to the extent not previously licensed in
accordance with the terms hereof) of Contractor related to the Work


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

66

--------------------------------------------------------------------------------




reasonably necessary to permit Owner to complete or cause the completion of the
Work, and in connection therewith Contractor authorizes Owner and its respective
agents to use such information in completing the Work (and solely in connection
with the Project), shall remove such materials, equipment, tools, and
instruments used by and any debris or waste materials generated by Contractor in
the performance of the Work as Owner may reasonably direct, and Owner may take
possession of any or all Contract Documents necessary for completion of the Work
(whether or not such Contract Documents are complete);


(ii)***; and


(iii)if Owner terminates this Agreement, Owner may seek damages as provided in
Section 20.5 or as otherwise provided.


(b)Subject to a final determination of the amount of damages owing to Owner and
to any deductions or offsets to which Owner is entitled under Section 20.2 (g),
Owner shall pay Contractor the outstanding portion of the Contract Price due for
all Work performed and Facility Equipment supplied by Contractor up to and
including the date of termination;


(c)Contractor shall turn over to Owner all Facility Equipment and other
materials paid for by Owner;


(d)Owner may proceed against the Contractor Performance Security in accordance
with its terms;


(e)Owner may draw any of the Acceptable Letters of Credit or letters of credit
in accordance with its terms;


(f)Subject to the dispute resolution procedures set forth in Article 28, Owner
may seek equitable relief solely to cause Contractor to take action, or to
refrain from taking action, pursuant to this Agreement;


(g)Any Block Delay Liquidated Damages or Facility Delay Liquidated Damages
incurred by Contractor accruing as of the date of termination shall immediately
cease to accrue; provided that Owner shall have the remedies in Article 17 for
any delays or performance shortfalls to the extent caused by or attributable to
Contractor;


(h)Owner may pursue the dispute resolution procedures set forth in Article 28 to
enforce the provisions of this Agreement;


(i)Subject to the dispute resolution procedures set forth in Article 28 and
without permitting double recovery, Owner may seek actual damages subject to the
limitations of liability set out in this Agreement;


(j)Owner may pursue remedies in accordance with Section 20.6;


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



67

--------------------------------------------------------------------------------






(k)Without limiting Contractor's right to assert any defenses with respect to
such payment, Owner may make such payments, acting reasonably, that Contractor
is failing to pay in connection with the relevant Contractor Event of Default
and either offset the cost of such payment against payments otherwise due to
Contractor under this Agreement or Contractor shall be otherwise liable to pay
and reimburse such amounts to Owner;


(l)***;
 
(m)***; and


(n)***


20.3    Owner Event of Default. Owner shall be in default of its obligations
pursuant to this Agreement upon the occurrence of any one or more events of
default set forth below (each, an “Owner Event of Default”):


(a)    Owner fails to pay any amount of the Contract Price owing under this
Agreement that is not disputed in good faith, and such failure remains
outstanding for a period of *** after Owner has received a notice of such
payment default from Contractor stating that if Owner does not pay such amount
Contractor may terminate in accordance with Section 20.4; or


(b)    An Insolvency Event occurs with respect to Owner or, while the Equity
Contribution Agreement is required to be in place, MEHC; or


(c)    Owner fails to maintain any insurance coverages required of it in
accordance with Article 23 and Owner fails to remedy such breach within ***
after the date on which Owner first receives a notice from Contractor with
respect thereto; or


(d)    Owner violates in any material respect any of the provisions of this
Agreement not otherwise addressed in this Section 20.3, which violation remains
uncured for *** following Owner's receipt of written notice thereof from
Contractor; provided, that if such violation is capable of cure but cannot
reasonably be cured within such *** period, then Owner's right to cure shall
extend beyond such *** period for so long as Owner is diligently attempting to
cure such violation; or


(e)    Owner assigns or transfers this Agreement or any right or interest herein
except in accordance with Article 26; or


(f)    ***


20.4    Contractor Rights and Remedies. If an Owner Event of Default occurs,
subject to Article 29 and Section 20.5 and without permitting double recovery,
Contractor shall have the following rights and remedies and may elect to pursue
any or all of them, in addition to any other rights and remedies that may be
available to Contractor hereunder:
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



68

--------------------------------------------------------------------------------




(a)     Contractor may terminate this Agreement upon providing notice of such
termination to Owner;


(b)    Contractor shall be compensated by Owner for any and all amounts due and
owing from Owner under this Agreement;


(c)    ***


(d)    Subject to the dispute resolution procedures set forth in Article 28,
Contractor may seek equitable relief to preserve its rights during the pendency
of any dispute or to enforce its rights under this Agreement;


(e)    Contractor may suspend the Work by giving notice of such suspension to
Owner concurrently with or at any time after Contractor gives Owner notice
described in Section 20.3(a);


(f)    Contractor may pursue the dispute resolution procedures set forth in
Article 28 to enforce the provisions of this Agreement;


(g)    Contractor may pursue remedies in accordance with Section 20.6.


20.5    Termination Payment.
  
(a)    Upon termination for an Owner Event of Default, as Contractor's sole and
exclusive remedy for compensation arising out of the Owner Event of Default
permitting termination of this Agreement:


(i)Owner shall pay to Contractor all amounts due to Contractor through the
effective date upon which the termination occurred as set forth on the Payment
Schedule, plus amounts in payment of partially completed milestones in the
Construction Schedule;


(ii)Owner shall, on the date that is *** after Owner's receipt of an Application
for Payment therefor, pay the applicable Termination Payment due to Contractor;


(iii)***


(b)    ***
  
(c)    The obligations of this Section 20.5 shall survive the termination of
this Agreement.


20.6    Termination Right Not Exclusive. Subject to Section 20.5(a) and Section
20.7, a Party's right to terminate this Agreement pursuant to this Article 20 is
in addition to, and without derogation from, any other rights and remedies such
Party may have against the other Party under this Agreement or any Applicable
Law, and each Party expressly reserves all such rights and remedies it may have
against the other Party, whether in contract, tort or otherwise.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

69

--------------------------------------------------------------------------------




20.7    Termination Events for Extended Force Majeure.


(a)    In addition to the other rights and remedies set forth in this Article
20, in the event that a Force Majeure Event has occurred and has persisted for a
period in excess of *** and such Force Majeure Event adversely affects a
significant portion of the Work, Contractor may elect to terminate this
Agreement upon providing notice of such termination to Owner.


(b)    ***.


(c)    All obligations that expressly survive the termination of this Agreement
in accordance with Section 30.1, including any indemnification obligations
(provided that Owner cannot make any indemnity claim pursuant to Section
24.1(c)), shall survive a termination pursuant to this Section 20.7. For the
avoidance of doubt, Contractor will have no obligations or liability under
Section 17.8 after termination of this Agreement pursuant to this Section 20.7.


(d)    The obligations under this Section 20.7 shall survive any termination of
this Agreement.


20.8    Contractor Conduct. Upon issuance of a notice of termination pursuant to
this Article 20, Contractor shall: (a) cease operations as directed by Owner in
the notice; (b) take action necessary, or that Owner may reasonably direct, for
the protection and preservation of the Work; and (c) except for Work directed to
be performed prior to the effective date of termination stated in such notice,
or except as expressly requested by Owner or under Section 20.2(a)(i), terminate
all existing subcontracts and purchase orders that are terminable without
premium, penalty or termination charges and enter into no further subcontracts
and purchase orders with respect to the Work or the Project.


ARTICLE 21.
WARRANTIES


21.1    Sole Warranty. Except as set forth in Section 2.1 and Section 13.4(a),
(a) the Warranties provided in this Article 21 shall be Contractor's sole
warranty with respect to the Work and the Facility and (b) Contractor does not
make (and hereby expressly disclaims) any other warranties of any kind
whatsoever.


21.2    No Liens or Encumbrances. To the extent Owner's payments to Contractor
are fully made in accordance with this Agreement, Contractor warrants that title
to all Work, materials and Facility Equipment provided by Contractor and its
Subcontractors and Suppliers hereunder shall pass to Owner free and clear of all
Contractor Liens. Contractor shall diligently pursue the removal and discharge
of any lien filings relating to Contractor Liens.


21.3    Defect Warranty. Contractor warrants to Owner:


(a)    Defect Warranty. That a Block, all Facility Equipment furnished by
Contractor and any of the Subcontractors and other Work, including installation
shall,


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



70

--------------------------------------------------------------------------------




upon the Block Substantial Completion Date for such Block: (i) be free from
defects in materials, construction, fabrication and workmanship; (ii) be new and
unused (except for use as part of the Facility); (iii) be of good quality and in
good condition and (iv) conform to the applicable requirements of the Scope of
Work in effect as of (x) prior to the Facility Substantial Completion Date, the
applicable Block Substantial Completion Date and (y) after the Facility
Substantial Completion Date, the Facility Substantial Completion Date
(collectively, the “Defect Warranty”). For the avoidance of doubt, the Defect
Warranty shall not include the Modules, defects of which are covered by the
Module Warranty.


(b)    ***


21.4    Warranty Period.
 
(a)    Defect Warranty Period. With respect to any Block (and any Facility
Equipment furnished by Contractor and any of the Subcontractors and all other
Work including installation services, by the Block Substantial Completion Date
of such Block), the Defect Warranty shall commence on the Block Substantial
Completion Date of such Block and end on the later to occur of (i) the ***
anniversary of the relevant Block Substantial Completion Date and (ii) *** after
the Facility Substantial Completion Date (such period, the “Defect Warranty
Period”) and Contractor shall have no liability under the Defect Warranty for
any Defect Warranty claims submitted by Owner from and after the expiration of
the Defect Warranty Period; provided that a claim may be made by Owner within
*** after the end of a Defect Warranty Period for a matter which arose within
such Defect Warranty Period; provided, further, however, that the Defect
Warranty Period for any item or part required to be re-performed, repaired,
corrected or replaced following discovery of a defect during the applicable
Defect Warranty Period shall continue until the end of the later of (A) the
expiration of such Defect Warranty Period and (B) *** from the date of
completion of such repair, re-performance, correction or replacement.


(b)    ***


(c)    Warranty Claims. With respect to warranty claims under Section 21.4(a) or
Section 21.4(b) Contractor shall be liable to Owner in connection with such
defects prior to the end of the applicable Warranty Period so long as Owner
complies with its notice obligations under this Article 21.


21.5    Exclusions. The Defect Warranty *** shall not apply to damage to or
failure of any Work or Facility Equipment to the extent such damage or failure
is caused by the following, provided that in no event shall the breach or fault
of a Contractor Party, including O&M Provider, be the basis of an exclusion from
the Defect Warranty ***:


(a)    a failure by Owner or its representatives, agents or contractors (other
than O&M Provider under the O&M Agreement) to maintain such Work or Facility
Equipment in accordance with Industry Standards or in accordance with the
recommendations set forth in the Required Manuals;


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





71

--------------------------------------------------------------------------------




(b)    operation of such Work or Facility Equipment by Owner or its
representatives, agents or contractors (other than O&M Provider under the O&M
Agreement) in excess of or outside of the operating parameters or specifications
for such Work or Facility Equipment as set forth in the Required Manuals;


(c)    any repairs, adjustments, alterations, replacements or maintenance that
may be required as a result of normal wear and tear; provided, however, that
this exclusion shall not operate to limit any warranties or guarantees set forth
in the O&M Agreement, the Module Warranty or the Performance Guaranty Agreement;


(d)    (i) a Force Majeure Event or (ii) ***;


(e)    to the extent arising out of or resulting from a specific written
direction of Owner relating to the Work and/or the Facility which Contractor has
followed, provided that any such defect or deficiency is not the result of
Contractor's or any Supplier's or Subcontractor's (or of any of their respective
personnel's, subcontractors' or agents') failure to properly implement the Work
in accordance with this Agreement and Contractor notified Owner that following
such direction would affect the applicable Defect Warranty ***;


(f)    damage caused by rodents, insects, other animals, or plant life that are
atypical of the Site; or


(g)    any modifications or enhancement to the Facility, or alterations, repairs
or replacements performed by Owner or any Owner contractor after the relevant
Block Substantial Completion not executed in accordance with the Required
Manuals, Applicable Law or Industry Practices to the extent that Contractor has
not provided prior written approval (and Owner agrees to reimburse Contractor
for its reasonable costs incurred in reviewing and analyzing any request for
such an approval).


21.6    Correction of Defects.


(a)    Notice of Warranty Claim. If, during the applicable Warranty Period or
within *** thereafter, Owner provides notice to Contractor within a reasonable
period after discovery that the applicable portion of the Facility has
manifested a defect during the Defect Warranty Period ***, then Contractor as
promptly as practicable, but in no event later than *** following receipt of
such notice, shall inspect such claimed warranty defect or nonconformance, and
at Contractor's own cost and expense as promptly as practicable refinish, repair
or replace, at its option, such non-conforming or defective part of the Facility
or Work and resulting property damage to the Project caused by such defective
Work. Contractor shall pay the cost of removing any defective component, the
costs of shipping and installation of replacement parts in respect of a defect,
and the cost of re-performing, repairing, replacing or testing such item as
shall be necessary to cause conformance with the Defect Warranty ***. The timing
of the work to be completed with respect to any such remediation or repair shall
be subject to Owner's approval. Such remediation or repair shall be considered
complete when the applicable defect has been corrected by the affected equipment
or


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



72

--------------------------------------------------------------------------------




parts being restored to Technical Specifications and the other requirements of
this Agreement and the Contract Documents, and compliance with Applicable Laws,
Industry Standards and Applicable Permits. Notwithstanding the foregoing, if the
Facility shall fail to satisfy the applicable Warranty during the applicable
Warranty Period, and such failure endangers human health or property or
materially and adversely affects the operation of the Facility, Contractor shall
correct the failure as soon as is practicable or, if Contractor does not so
correct such failure, Owner shall be permitted to correct such failure at
Contractor's sole cost pursuant to Section 21.6(b). For the purposes of this
Section 21.6(a), manifestation of a defect shall include failure to function and
physical damage.


(b)    Failure of Contractor to Perform Warranty Work. If after Block
Substantial Completion, Contractor does not use its reasonable efforts to
proceed to complete the applicable Warranty work, or cause any relevant
Subcontractor or Supplier to proceed to complete the Warranty work, required to
satisfy any Warranty claim properly asserted under the terms of this Article 21
in accordance with the terms hereof, Owner shall, after giving Contractor notice
of Owner's intent to perform the remedial Warranty work itself at least ***
prior to Owner's commencement of any such remedial Warranty work, have the right
to perform the necessary Warranty work to remedy the Warranty claim, or have
third parties perform the necessary Warranty work and Contractor shall bear the
reasonable costs thereof. If Contractor (or the relevant Subcontractor or
Supplier) implements a plan to diligently perform the Warranty work to satisfy
such Warranty claim during such *** period, and thereafter diligently prosecutes
the execution of such plan, Owner shall not perform, or cause any third party to
perform, such Warranty work. If a defect or other nonconformance to the
applicable Warranty arises during the applicable Warranty Period and such defect
or nonconformance occurs under circumstances where there is an immediate need
for repairs due to the endangerment of human health or property, Owner may
perform such Warranty work for Contractor's account; provided, however, that
upon completion of such work, Owner shall provide Contractor notice of, and an
opportunity to inspect, such Warranty work. Within *** after receiving the
notice referenced in the preceding sentence, Contractor shall inspect such work
performed by Owner and either (i) ratify Owner's work or (ii) elect to repair or
otherwise correct Owner's work. In the event that Contractor elects to proceed
pursuant to sub-clause (ii), Contractor shall complete such work, as necessary
under the circumstances, with reasonable promptness. If Owner performs or causes
third parties to perform such Warranty work as set forth above, Owner shall
provide reasonable access to Contractor to the Facility to observe Owner's and
its Affiliates' or any third party's performance of the Warranty work. The
performance of Warranty work, either performed by Owner or performed by third
parties engaged by Owner which was performed in accordance with the applicable
provisions of this Agreement related to such Warranty work that Contractor, had
it performed the Warranty work itself, would have observed to comply with this
Agreement, shall be deemed covered by the Warranties, and Contractor shall
reimburse Owner for all reasonable costs, charges and expenses incurred by Owner
in connection therewith plus ***.


(c)    Enforcement by Owner.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



73

--------------------------------------------------------------------------------




(i)    Major Facility Equipment Warranties. Contractor shall obtain or has
obtained warranties for the Equipment supplied by the Major Subcontractors
(other than the Modules) (the “Major Facility Equipment Warranties”). Upon
Owner's request, Contractor shall deliver to Owner copies of any Major Facility
Equipment Warranty.


(ii)    Assignment. All Major Facility Equipment Warranties shall be assignable
to Owner. If a Contractor Event of Default exists and this Agreement has been
terminated in accordance with Article 20, or otherwise at the end of each Defect
Warranty Period, Contractor shall assign to Owner (unless previously assigned),
or otherwise hold in trust on behalf of Owner until such assignment shall occur,
at the request and direction of Owner, all unexpired Major Facility Equipment
Warranties, subject to the terms and conditions of any such warranties; provided
that, notwithstanding such assignment, Contractor shall be entitled to enforce
each such warranty to the exclusion of Owner through the earlier of the
termination of this Agreement in accordance with Article 20 and the end of the
applicable Defect Warranty Period. Notwithstanding the foregoing, Contractor
shall not be obligated to assign any claims of Contractor with respect to any
Major Subcontractor then or thereafter existing so long as Contractor is
performing its obligations under this Article 21. At Owner's request, Contractor
shall deliver to Owner, at the end of each Defect Warranty Period (unless
previously provided), copies of all subcontracts containing such Major Facility
Equipment Warranties with appropriate redactions of the financial and other
terms thereof unrelated to the warranties assigned.


21.7    Module Warranty and Performance Guaranty Agreement. Contractor shall
issue (or shall cause an Affiliate thereof to issue) warranties for the Modules
in accordance with the SunPower Limited Product and Power Warranty for PV
Modules attached as Exhibit 14 (the “Module Warranty”) and shall guarantee the
performance of the Modules in accordance with the Performance Guaranty Agreement
attached as Exhibit 28 (the “Performance Guaranty Agreement”). No claim under
the Module Warranty or Performance Guaranty Agreement shall be invalidated due
to the acts or omissions of Contractor or its Subcontractors.


21.8    Limitations On Warranties. EXCEPT FOR THE EXPRESS WARRANTIES AND
REPRESENTATIONS SET FORTH IN SECTION 2.1 and Section 13.4(a), AND THIS ARTICLE
21, CONTRACTOR DOES NOT MAKE ANY EXPRESS WARRANTIES OR REPRESENTATIONS, OR ANY
IMPLIED WARRANTIES OR REPRESENTATIONS, OF ANY KIND, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR PURPOSE. THE REMEDIES PROVIDED FOR IN
THIS ARTICLE 21 WITH RESPECT TO ANY WORK WHICH FAILS TO SATISFY THE DEFECT
WARRANTY DURING THE APPLICABLE DEFECT WARRANTY PERIOD *** SHALL BE THE SOLE AND
EXCLUSIVE REMEDIES OF OWNER AS A RESULT OF SUCH FAILURE. This Section 21.8 does
not operate to limit any warranties or guarantees set forth in the O&M
Agreement, the Module Warranty or the Performance Guaranty Agreement.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



74

--------------------------------------------------------------------------------




ARTICLE 22.


PUBLICITY


22.1    Signage. Subject to the prior approval of Owner, which shall not be
unreasonably withheld, Contractor shall have the right to erect signage at a
prominent location on the Site indicating Contractor's role as designer and
builder of the Facility. Contractor's name may remain on such signage from the
Effective Date until the ***. Any such signage shall comply with Applicable Laws
and Owner/lessor requirements and shall not interfere with the operation of the
Facility.


22.2    Press Releases. Subject to Section 25.1, as applicable, the Parties
shall jointly agree upon the necessity and content of any press release in
connection with the matters contemplated by this Agreement. Contractor shall
coordinate with Owner with respect to, and provide Owner advance copies of the
text of, any proposed announcement or publication that may include any
non-public information concerning the Work prior to the dissemination thereof to
the public or to any Person other than Subcontractors, Suppliers or advisors of
Contractor, in each case, who agree to keep such information confidential. A
Party shall not disseminate any such announcement or publication without the
other Party's consent, not to be unreasonably withheld.


22.3    Contractor's Continued Access to Information and the Site.


(a)    Notwithstanding anything to the contrary in this Section 22.3, Contractor
shall have the right to utilize general information about the Project, including
photographs, in its promotional materials and public statements. All Contractor
usage of general information about the Project, including promotional materials,
public statements or photographs, must indicate that Owner is the owner of the
Project and cannot disparage the Project or operation of it or Owner or any of
its Affiliates.


(b)    So long as this Agreement has not been terminated for a Contractor Event
of Default, through the Final Completion Date, Contractor shall request access
to the Facility by telephone or email to Owner not less than *** prior to any
desired visit to the Site and after the Final Completion Date, all requests for
Contractor's access to the Site for any tours made by Contractor shall be
subject to Owner's consent, not to be unreasonably withheld. Owner shall have
the right to join on any tours by Contractor, including those tours with media,
political and community members.


(c)    Contractor shall require all Contractor personnel and guests admitted to
the Site to observe all applicable safety and security standards. Contractor
shall provide a copy of any photographs, video, or other promotional material to
Owner for review and approval prior to release. Owner may utilize photographs
and video of the completed Project (or any completed portion thereof) in
connection with public statements, for promotional purposes or otherwise.






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



75

--------------------------------------------------------------------------------




ARTICLE 23.


INSURANCE


23.1    Contractor's Insurance. Contractor shall, at its expense, procure or
cause to be procured, and maintain or cause to be maintained, the policies of
insurance and corresponding coverages specified in Part I of Exhibit 15
(“Contractor's Insurance”). Unless otherwise specified in Exhibit 15,
Contractor's Insurance shall commence no later than the Effective Date and shall
remain in full force and effect at all times from commencement of the Work until
Final Completion, unless required for a longer or shorter period in accordance
with Exhibit 15.


23.2    Owner's Insurance. Owner shall, at its expense, procure or cause to be
procured, and maintain or cause to be maintained, the policies of insurance and
corresponding coverages specified in Part II of Exhibit 15 (“Owner's
Insurance”). Owner's Insurance shall commence on the Effective Date and shall
remain in full force and effect at all times until the expiration of the last
Warranty Period, unless required for a longer or shorter period in accordance
with Exhibit 15. Subject to the prior agreement of the Parties and the affected
insurers, Owner's Insurance may be included, at Owner's cost and responsibility,
under one or more policies of Contractor's Insurance.


23.3    Ratings. All policies of insurances required or otherwise contemplated
under this Agreement shall be provided by insurance companies having an A.M.
Best Insurance Reports rating of *** or better, and shall otherwise be in
accordance with the requirements of this Article 23 and Exhibit 15.


23.4    Policy Requirements. Contractor's Commercial General Liability and
Worker's Compensation insurance policies shall: (a) provide for a waiver of
subrogation rights against Owner and all Owner Parties and Financing Parties,
and of any right of the insurers to any set-off or counterclaim or any other
deduction, whether by attachment or otherwise, in respect of that policy; and
(b) list Owner and the Owner Parties as “additional insured” with respect to
liability arising out of or in connection with the Work by or on behalf of
Contractor, excluding any contributory liability of Owner or any Owner Parties.


23.5    No Limitation and Release. Unless otherwise expressly provided in this
Agreement, the insurance policy limits set forth in Exhibit 15 shall not be
construed to limit the liability of the insured Party under this Agreement.
Notwithstanding the foregoing sentence, each Party releases and waives any and
all rights of recovery against the other Party and all of its Affiliates,
subsidiaries, employees, successors, permitted assigns, insurers and
underwriters that the other Party may otherwise have or acquire in, or from, or
in any way connected with, any loss covered by policies of insurance maintained
or required to be maintained by that Party pursuant to this Agreement or because
of deductible clauses in or inadequacy of limits of any such policies of
insurance.


23.6    Reduction or Ceasing to be Maintained. If at any time the insurance to
be provided by Owner or Contractor hereunder shall be reduced or cease to be
maintained, then (without limiting the rights of the other Party in respect of
any default that arises as a result of such failure) the other Party may at its
option take out and maintain the insurance required hereby and,


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



76

--------------------------------------------------------------------------------




in such event, (a) Owner may withhold the cost of insurance premiums expended
for such replacement insurance from any payments to Contractor, or (b) Owner
shall promptly reimburse Contractor for the premium of any such replacement
insurance, as applicable.


23.7    Expiration. With respect to any insurance carried by Contractor which
may expire before the date specified in Section 23.1, Contractor shall, at least
*** prior to the relevant policy renewal date, submit to Owner certificates of
insurance, insurer binders or other satisfactory evidence that coverage required
by this Article 23 has been renewed.


ARTICLE 24.


INDEMNITY


24.1    Contractor Indemnity. Contractor shall indemnify, hold harmless and
defend Owner and all Owner Parties from and against the following:


(a)    all Losses arising from third-party claims for property damage, personal
injury or bodily injury or death to the extent caused by any negligent, willful,
reckless or otherwise tortious act or omission (including strict liability) of
Contractor, any Subcontractor, or anyone directly or indirectly employed by any
of them, or anyone for whose acts such Person may be liable during the
performance of the Work or from performing or from a failure to perform any of
its obligations under this Agreement, or any curative action under any Warranty
following performance of the Work;


(b)    all Losses associated with a take of a protected species if any are found
on the Site during the performance of the Work;


(c)    all Losses, ***, under the PPA or Interconnection Agreement (including
liquidated damages) attributable to a Non-Excusable Event and, subject to the
provisions of Section 24.6, if SCE terminates the PPA for any reason resulting
from Contractor's failure to achieve the Facility Substantial Completion Date by
the Commercial Operation Deadline***;


(d)    Losses sustained by Owner as a result of Contractor's breach of Section
3.29;


(e)    all Losses incurred by Owner as a result of a claim under the Project
Labor Agreement against Owner arising from the construction of the Project and
performance of the Work;


(f)    all Losses that directly arise out of or result from all claims for
payment of compensation for Work performed hereunder, whether or not reduced to
a lien or mechanics lien, filed by Contractor or any Subcontractors, or other
persons performing any portion of the Work, including reasonable attorneys' fees
and expenses incurred by any Owner Party in discharging any Contractor Lien,
except to the extent of a breach by Owner in relation to any obligation it has
to make a payment under this Agreement;


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





77

--------------------------------------------------------------------------------




(g)    all Losses that directly arise out of or result from employers' liability
or workers' compensation claims filed by any employees or agents of Contractor
or any of the Subcontractors, regardless of negligence of Owner or any Owner
Party contributing to such Losses;


(h)    all Losses arising from third-party claims, including by Subcontractors
and for property damage, personal injury or bodily injury or death that directly
or indirectly arise out of or result from the failure of Contractor or any of
the Subcontractors to comply with the terms and conditions of Applicable Laws
during their performance of the Work;


(i)    all fines or penalties issued by any Governmental Authority that directly
arise out of or result from the failure of the Project (or any portion thereof),
as designed, constructed and completed by Contractor or any Subcontractor, to be
capable of operating in compliance with all Applicable Laws or the conditions or
provisions of all Applicable Permits (to the extent the Applicable Permits
relate to the Work), in each case, as in effect as of the Facility Substantial
Completion Date;


(j)    any and all fines, penalties or assessments issued by any Governmental
Authority that Owner may incur as a result of executing any applications to any
such Governmental Authority at Contractor's request;


(k)    all Losses arising from claims by any Governmental Authority that
directly or indirectly arise out of or result from the failure of Contractor to
pay, as and when due, all Taxes (other than Owner Taxes), fees or charges of any
kind imposed by any Governmental Authority for which Contractor is obligated to
pay pursuant to the terms of this Agreement;


(l)    all Losses arising from claims by any Governmental Authority claiming
Taxes (other than Owner Taxes) based on gross receipts or on income of
Contractor, any of the Subcontractors, or any of their respective agents or
employees with respect to any payment for the Work made to or earned by
Contractor, any of the Subcontractors, or any of their respective agents or
employees under this Agreement;


(m)    all fines or penalties issued by, and other similar amounts payable to,
any Governmental Authority that arise out of or result from the failure of
Contractor, a Subcontractor or any of their respective agents or employees to
comply with any Applicable Permit, except where such non-compliance is excused
pursuant to the terms of this Agreement;


(n)    all Losses arising from claims by the counterparties to the agreements
setting forth the Real Property Rights arising out of or in connection with
Contractor's performance of the Work, including any crop damages;


(o)    all Losses, including claims for property damage, personal injury or
bodily injury or death, whether or not involving damage to the Project or the
Site, that arise out of or result from:



78

--------------------------------------------------------------------------------




(i)    the use of Hazardous Materials by Contractor or any of its Subcontractors
in connection with the performance of the Work, which use includes the storage,
transportation, processing or disposal of such Hazardous Materials by Contractor
or any of its Subcontractors, whether lawful or unlawful;


(ii)    any Release in connection with the performance of the Work by Contractor
or any of its Subcontractors (except as provided in Section 24.2(e)); or


(iii)    any enforcement or compliance proceeding commenced by or in the name of
any Governmental Authority because of an alleged, threatened or actual violation
of any Applicable Law by Contractor or any of its Subcontractors with respect to
Hazardous Materials in connection with the performance of the Work.


(p)    ***


24.2    Owner Indemnity. Owner shall indemnify, hold harmless and defend
Contractor and all Contractor Parties from and against the following:


(a)    all Losses arising from third-party claims for property damage, personal
injury or bodily injury or death to the extent caused by any negligent, willful,
reckless or otherwise tortious act or omission (including strict liability)
during the performance by Owner or any Affiliate, or anyone directly or
indirectly employed by any of them, or anyone for whose acts such Person may be
liable, of their obligations or from a failure to perform any of their
obligations under this Agreement;


(b)    all Losses arising from third-party claims, including claims for property
damage, personal injury or bodily injury or death that directly or indirectly
arise out of or result from the failure of Owner to comply with the terms and
conditions of Applicable Laws;


(c)    all Losses arising from claims by any Governmental Authority that
directly or indirectly arise out of or result from the failure of Owner to pay,
as and when due, all Owner Taxes for which Owner is obligated to pay pursuant to
the terms of this Agreement;


(d)    all Losses that directly arise out of or result from employers' liability
or workers' compensation claims filed by any employees or agents of Owner,
regardless of negligence of any Contractor Party or Subcontractor contributing
to such Losses;


(e)    all Losses, including claims for property damage, personal injury or
bodily injury or death that directly or indirectly arise out of or result from:


(i)    the presence or existence of Hazardous Materials at the Site brought onto
or generated at the Site by Owner after the Effective Date; or



79

--------------------------------------------------------------------------------




(ii)    any Release by Owner or its Affiliates, where such Hazardous Materials
were brought onto the Site by Contractor or any Subcontractor in accordance with
the terms of this Agreement and all Applicable Laws;


(f)    any and all fines, penalties or assessments issued by any Governmental
Authority that Contractor may incur as a result of executing any applications to
any such Governmental Authority at Owner's request; and


(g)    all fines or penalties issued by, and other similar amounts payable to,
any Governmental Authority that arise out of or result from the failure of
Owner, or any of its contractors, agents or employees, to comply with any Owner
Acquired Permit, except where such non-compliance is excused pursuant to the
terms of this Agreement.


24.3    Patent Infringement and Other Indemnification Rights.
  
(a)    Contractor shall defend, indemnify, and hold harmless the Owner Parties
against all Losses arising from any Intellectual Property Claim. If Owner
provides notice to Contractor of the receipt of any such claim, Contractor
shall, at its own expense settle or defend any such Intellectual Property Claim
and pay all damages and costs, including reasonable attorneys' fees, awarded
against Owner. In addition to the indemnity set forth above, if Owner is
enjoined from completing the Project or any part thereof, or from the use,
operation, or enjoyment of the Project or any part thereof, as a result of a
final, non-appealable judgment of a court of competent jurisdiction or as a
result of injunctive relief provided by a court of competent jurisdiction,
Contractor shall use its best efforts to have such injunction removed at no cost
to Owner; and Contractor shall, at its own expense and without impairing the
performance requirements set forth in this Agreement: (a) procure for Owner, or
reimburse Owner for procuring, the right to continue using the infringing
service, Facility Equipment or other Work; (b) if the obligation set forth in
subclause (a) is not commercially feasible, modify the infringing service,
Facility Equipment or other Work with service, Facility Equipment or other Work,
as applicable, with substantially the same performance, quality and expected
life, so that the same becomes non-infringing; or (c) if the obligations set
forth in subclauses (a) and (b) are not commercially feasible, replace the
infringing service, Facility Equipment or other Work with non-infringing
service, Facility Equipment or other Work, as applicable, of comparable
functionality and quality; provided that in no case shall Contractor take any
action which adversely affects Owner's continued use and enjoyment of the
applicable service, Facility Equipment, or other Work without the prior written
consent of Owner.


(b)    Notwithstanding anything set forth in Section 24.3(a) to the contrary,
Contractor shall have no indemnity obligations under Section 24.3(a) for any
Intellectual Property Claim to the extent arising from or in connection with (i)
any modification of the Work by Owner or any third party (other than O&M
Provider or any other Contractor Party or any Subcontractor) of the Work, the
Facility, any Block, Module, Equipment or other goods, materials, supplies,
items or services provided by Contractor (or any of its Affiliates or
Subcontractors) that was not, in either case, authorized by Contractor, O&M
Provider, any other Contractor Party or any

80

--------------------------------------------------------------------------------




Subcontractor or (ii) Owner's material variation from Contractor's recommended
written procedures for using the Work (unless otherwise authorized by
Contractor, O&M Provider, any other Contracting Party or any Subcontractor).


(c)    Owner's acceptance of the supplied materials and equipment or other
component of the Work shall not be construed to relieve Contractor of any
obligation hereunder.
  
24.4    Environmental Indemnification. The scope of Contractor's and Owner's
indemnification obligations with respect to environmental matters are addressed
in Section 24.1(o), Sections 12.6 and 12.7.


24.5    Right to Defend. If any claim is brought against a Party, then the other
Party shall be entitled to participate in, and, unless a conflict of interest
between the Parties may exist with respect to such claim, assume the defense of
such claim, with counsel reasonably acceptable to the Indemnitee in accordance
with this Section 24.5. An Indemnitee shall provide Notice to the Indemnifying
Party, within *** after receiving Notice of the commencement of any legal action
or of any claims or threatened claims against such Indemnitee in respect of
which indemnification may be sought pursuant to the foregoing provisions of this
Article 24 or any other provision of this Agreement providing for an indemnity
(such notice, a “Claim Notice”). The Indemnitee's failure to give, or tardiness
in giving, such Claim Notice will reduce the liability of the Indemnifying Party
only by the amount of damages attributable and prejudicial to such failure or
tardiness, but shall not otherwise relieve the Indemnifying Party from any
liability that it may have under this Agreement. If the Indemnifying Party
assumes the defense, the Indemnitee shall have the right to employ separate
counsel in any such proceeding and to participate in (but not control) the
defense of such claim, but the fees and expenses of such counsel shall be borne
by the Indemnitee unless the Indemnifying Party agrees otherwise; provided that
if the named parties to any such proceeding (including any impleaded parties)
include both the Indemnitee and the Indemnifying Party, the Indemnifying Party
requires that the same counsel represent both the Indemnitee and the
Indemnifying Party, and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them,
then the Indemnitee shall have the right to retain its own counsel at the cost
and expense of the Indemnifying Party. If the Indemnifying Party does not assume
the defense of the Indemnitee, does not diligently prosecute such defense, or if
a conflict precludes counsel for Indemnifying Party from providing the defense,
then the Indemnitee shall have the absolute right to control the defense of such
claim and the fees and expenses of such defense, including reasonable attorneys'
fees of the Indemnitee's counsel, reasonable costs of investigation, court costs
and other costs of suit, arbitration, dispute resolution or other proceeding,
and any reasonable amount determined to be owed by Indemnitee pursuant to such
claim, shall be borne by the Indemnifying Party, provided that the Indemnifying
Party shall be entitled, at its expense, to participate in (but not control)
such defense and the Indemnifying Party shall reimburse the Indemnitee on a
monthly basis for such costs and expenses. Subject to all of the foregoing
provisions of this Section 24.5 as between the Parties, the Indemnifying Party
shall control the settlement of all claims, in coordination with any insurer as
required under the applicable insurance policies in Article 23 as to which it
has assumed the defense; provided that to the extent the Indemnifying Party, in
relation to such insurer, controls settlement: (a) such settlement shall include
a dismissal of the claim and an explicit release from the party bringing


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



81

--------------------------------------------------------------------------------




such claim or other proceedings of all Indemnitees; and (b) the Indemnifying
Party shall not conclude any settlement without the prior approval of the
Indemnitee, which approval shall not be unreasonably withheld or delayed;
provided further that except as provided in the preceding sentence concerning
the Indemnifying Party's failure to assume or to diligently prosecute the
defense of any claim, no Indemnitee seeking reimbursement pursuant to the
foregoing indemnity shall, without the prior written consent of the Indemnifying
Party, settle, compromise, consent to the entry of any judgment in or otherwise
seek to terminate any action, claim, suit, investigation or proceeding for which
indemnity is afforded hereunder unless such Indemnitee reasonably believes that
the matter in question involves potential criminal liability against such
Indemnitee. Other than as provided in this Section 24.5, Indemnifying Party
shall not settle any claim without the prior written approval of the Indemnitee,
which approval shall not be unreasonably withheld, delayed or conditioned. The
Indemnitee shall provide reasonable assistance to the Indemnifying Party when
the Indemnifying Party so requests, at the Indemnifying Party's expense, in
connection with such legal action or claim, including executing any
powers-of-attorney or other documents required by the Indemnifying Party with
regard to the defense or indemnity obligations.


24.6    Defense to Indemnification Obligations. ***


24.7    Comparative Fault. Except as expressly provided to the contrary herein,
it is the intent of the Parties that where fault is determined to have been
joint or contributory, principles of comparative fault will be followed and each
Party shall bear the proportionate cost of any Losses attributable to such
Party's fault.


24.8    Survival of Indemnity Obligations. The indemnities set forth in this
Article 24 shall survive the Final Completion Date or the earlier termination of
this Agreement for a period (the “Survival Period”) expiring *** following the
Final Completion Date or said termination, whichever first occurs; provided that
(i) with respect to indemnities arising out of or related to the Warranties, the
indemnities shall survive for a period of *** after the last Day of the
applicable Warranty Period; (ii) indemnities arising out of or related to
environmental matters (including as set forth in Article 12) shall survive for a
period expiring *** following the Final Completion Date or the earlier
termination of this Agreement, whichever first occurs; (iii) the indemnities set
forth in Section 24.1(p) and Section 24.3, shall survive for a period expiring
*** following the Final Completion Date or the earlier termination of this
Agreement; and (iv) indemnities arising out of or related to Tax shall survive
for a period equal to the later of *** following the Final Completion Date and
the applicable statute of limitations plus ***. All Claim Notices must be
delivered, if at all, to the applicable Party prior to the expiration of such
applicable Survival Period. If any Claim Notice is made within such Survival
Period, then the indemnifying period with respect to all claims identified in
such Claim Notice (and the indemnity obligation of the Parties hereunder with
respect to such claim) shall extend through the final, non-appealable resolution
of such claims. For purposes of clarification hereunder, without limiting the
other rights granted hereunder to either Party, a Party may enforce the
indemnity provisions hereunder pursuant to the provisions of this Article 24
without having to declare an Owner Event of Default or a Contractor Event of
Default, as applicable.




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



82

--------------------------------------------------------------------------------




ARTICLE 25.
 
CONFIDENTIALITY


25.1    Dissemination of Confidential Information. Neither Party (the “Receiving
Party”) shall (1) use for any purpose other than (i) performing its obligations
under this Agreement or (ii) within the scope of the license and rights granted
pursuant to Section 14.2 or (2) divulge, disclose, produce, publish, or permit
access to, without the prior written consent of the other Party (the “Disclosing
Party”), any Confidential Information of the Disclosing Party. “Confidential
Information” means proprietary information concerning the business operations or
assets of Owner or Contractor (as the case may be) and their respective
Affiliates, and may include, this Agreement and exhibits hereto, all information
or materials prepared in connection with the Work performed under this
Agreement, designs, drawings, specifications, techniques, models, data,
documentation, source code, object code, diagrams, flow charts, research,
development, processes, procedures, know-how, manufacturing, development or
marketing techniques and materials, development or marketing timetables,
strategies and development plans, customer, supplier or personnel names and
other information related to customers, suppliers or personnel, pricing policies
and financial information, and other information of a similar nature, whether or
not reduced to writing or other tangible form, and any other trade secrets.
Confidential Information does not include (a) information known to the Receiving
Party prior to obtaining the same from the Disclosing Party; (b) information in
the public domain at the time of disclosure by the Receiving Party; (c)
information obtained by the Receiving Party from a third party without an
obligation of confidentiality known to the Receiving Party and that is not
disclosed in breach of an obligation to keep such information confidential; (d)
information approved for public release by express prior written consent of an
authorized officer of Disclosing Party or (e) information independently
developed by the Receiving Party without use of the information provided by the
Receiving Party or in breach of this Article 25. The Receiving Party shall use
the higher of the standard of care that the Receiving Party uses to preserve its
own Confidential Information or a reasonable standard of care to prevent
unauthorized use or disclosure of such Confidential Information. Notwithstanding
anything herein to the contrary but subject to the last sentence of this Section
25.1, the Receiving Party has the right to disclose Confidential Information
without the prior written consent of the Disclosing Party: (i) as required by
any court or other Governmental Authority, or by any stock exchange on which the
shares of any Party are listed, but only to the extent, that, based upon
reasonable advice of counsel, Receiving Party is required to do so by the
disclosure requirements of any Applicable Laws and prior to making or permitting
any such disclosure, Receiving Party shall, to the extent legally permitted,
provide Disclosing Party with prompt Notice of any such requirement so that
Disclosing Party (with Receiving Party's assistance if requested) may seek a
protective order or other appropriate remedy, (ii) as otherwise required by
Applicable Law, (iii) as required in connection with any government or
regulatory filings, including without limitation, filings with any regulating
authorities covering the relevant financial markets, (iv) to any power
purchaser, transmission provider, or an Owner contractor or prospective
contractor (or advisors retained on their behalf) or their successors and
permitted assigns, the Financing Parties, Independent Engineer, Owner's Engineer
and its attorneys, accountants, financial advisors or other agents, in each case
bound by confidentiality obligations, (v) to banks, investors and other
financing sources and their advisors, in each case bound by confidentiality
obligations or (vi) in connection with an actual or prospective merger or
acquisition or similar transaction where the

83

--------------------------------------------------------------------------------




party receiving the Confidential Information is bound by the same or similar
confidentiality obligations. If a Receiving Party believes that it will be
compelled by a court or other Governmental Authority to disclose Confidential
Information of the Disclosing Party, it shall, to the extent legally permitted,
give the Disclosing Party prompt written notice so that the Disclosing Party may
determine whether to take steps to oppose such disclosure and it shall make such
disclosure only to the extent that, based upon reasonable advice of counsel,
Receiving Party is required to do so by the disclosure requirements of any
Applicable Law.


25.2    DAS System Information. Notwithstanding any other provision of this
Article 25, Contractor, SunPower Corporation and any Affiliate of SunPower
Corporation shall have the right to remotely access the DAS System installed by
Contractor in the Facility in order to collect all plant data for its own uses
to the end of the Warranty Period. Information shall not be distributed outside
of SunPower Corporation with the express written consent of Owner.


25.3    Return of Confidential Information.


(a)    Except for Confidential Information necessary for Contractor to perform
the Work and its obligations under this Agreement or as necessary for Owner in
connection with the construction, operation or maintenance, use, modification,
repair, disposal, removal or alteration of the Project, and subject to and in
accordance with, Section 14.2 at any time upon the request of Disclosing Party,
Receiving Party shall promptly deliver to Disclosing Party or destroy (as
determined by Receiving Party) (with such destruction to be certified by
Receiving Party) all documents (and all copies thereof, however stored)
furnished to or prepared by Receiving Party that contain Confidential
Information and all other documents in Receiving Party possession that contain
any such Confidential Information; provided that the Receiving Party may retain
one copy of such Confidential Information solely for the purpose of complying
with its audit and document retention policies and may retain such Confidential
Information if required by Applicable Law; and provided, further, that all such
retained Confidential Information shall be held subject to the terms and
conditions of this Agreement.


(b)    Notwithstanding the return or destruction of all or any part of the
Confidential Information, the confidentiality provisions set forth in this
Agreement shall nevertheless remain in full force and effect with respect to
Confidential Information until the date that is *** after the earlier of (i) the
Final Completion Date or (ii) the termination of this Agreement.


ARTICLE 26.


ASSIGNMENT


26.1    Prohibition on Assignment. Except as set forth in Section 26.2, no Party
shall be entitled to assign this Agreement or any of its rights or obligations
under this Agreement without the prior written consent of the other Party, which
may be withheld in its sole and absolute discretion.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





84

--------------------------------------------------------------------------------




26.2    Exceptions. Notwithstanding the foregoing, (a) Owner shall be entitled
to assign its right, title and interest in and to this Agreement (and, in
particular, any rights arising in relation to any insurance policy and any other
right to collect any amount from Contractor) to the Financing Parties by way of
security for the performance of obligations to such Financing Parties without
the consent of Contractor who, subject to any consent entered into by Contractor
with the Financing Parties, may further assign such rights, title and interest
under this Agreement upon exercise of remedies by a Financing Party following a
default by Owner under the financing agreements entered into between Owner and
the Financing Parties and (b) each Party shall be entitled to assign its right,
obligation, title and interest in and to this Agreement to any of its Affiliates
or in connection with a merger or acquisition of substantially all of the assets
of a Party, subject to the ***, as applicable, and continued validity thereof.
Contractor shall execute any consent and agreement or similar documents with
respect to such an assignment described in subclause (a) as the Financing
Parties may reasonably request and acknowledges that such consent and agreement
or similar document (which shall be reasonably acceptable to Contractor) may,
among other things, require Contractor to give the Financing Parties notice of,
and an opportunity to cure, any breach of this Agreement by Owner. Contractor
shall reasonably cooperate with Owner in the negotiation and execution of any
reasonable amendment or addition to this Agreement required by the Financing
Parties; provided, however, that Contractor shall not be obligated without a
Change Order under Section 11.4(b) to accept any undertaking imposed by any
Financing Party which Contractor reasonably believes will have an actual and
demonstrable increase in Contractor's costs and/or schedule. Contractor shall,
at Owner's cost and subject to the confidentiality provisions set forth in
Article 25, make available to the Financing Parties and other Persons involved
in the financing or refinancing of the Facility who have a need-to-know (e.g.,
counsel to a lender or any such other Person, Governmental Authority,
underwriters, rating agencies, independent reviewers and feasibility
consultants) such information in the control of Contractor (including financial
information concerning Contractor) as may reasonably be requested by Owner on
behalf of the Financing Parties or the Financing Parties' engineer with respect
to financing of the Project or the Facility. Contractor further agrees that, in
connection with the financing or refinancing of the Facility, Contractor shall,
at the request and expense of Owner, provide an opinion of counsel as to the
enforceability against Contractor of this Agreement until expiration of the last
Warranty Period. Any authorized assignment of this Agreement by either Party
shall relieve such Party of its obligations hereunder at such time as the
authorized successor agrees in writing to be bound by such assigning Party's
obligations hereunder. Any purported assignment of this Agreement in violation
of this Section 26.2 shall be null and void and shall be ineffective to relieve
either Party of its obligations hereunder.


26.3    Indemnitees; Successors and Assigns. Upon any assignment by either Party
hereunder, with respect to indemnification obligations, the definition of “Owner
Party” or “Contractor Party”, as applicable, shall be deemed modified to include
the assignor and permitted assignee under such assignment and each of their
respective employees, agents, partners, Affiliates, shareholders, officers,
directors, members, managers, successors and permitted assigns. This Agreement
shall be binding upon and inure to the benefit of the respective successors and
permitted assigns of each Party.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



85

--------------------------------------------------------------------------------




ARTICLE 27.


NOTICES


27.1    Notices. Any notice, request, demand or other communication required or
permitted under this Agreement, shall be deemed to be properly given by the
sender and received by the addressee if made in writing and: (a) hand-delivered;
(b) delivered by a reputable overnight courier service requiring signature for
receipt; (c) mailed by certified or registered air mail, post prepaid, with a
return receipt requested; or (d) sent by facsimile as evidenced by a printed
confirmation from the sender's facsimile machine. Notices given pursuant to this
Section 27.1 shall be addressed as follows to:


Owner
Solar Star California XX, LLC
c/o MidAmerican Renewables, LLC
1850 N. Central
Suite #1025
Phoenix, Arizona 85004
***
***
With a copy to (which shall not constitute notice):
 
Solar Star California XX, LLC
c/o MidAmerican Renewables, LLC
1850 N. Central
Suite #1025
Phoenix, Arizona 85004
***
***
Contractor:
SunPower Corporation, Systems
1414 Harbour Way, South
Richmond, California 94804 USA
***
***

A Party, the Financing Parties or the Independent Engineer, by giving notice as
provided in this Section 27.1 may, as to itself, change any of the details for
the service of notice hereunder or designate a reasonable number of additional
“with a copy to” recipients.
27.2    Effective Time. Any notice or notification given personally, through
overnight mail or through certified letter shall be deemed to have been received
on delivery, any notice given by express courier service shall be deemed to have
been received the next Business Day after the same shall have been delivered to
the relevant courier, and any notice given by facsimile transmission shall be
deemed to have been received on the date of delivery together with confirmation
if delivered prior to 5:00 pm Pacific Standard Time; provided, that if such date
of


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



86

--------------------------------------------------------------------------------




delivery is not a Business Day or is delivered after 5:00 pm Pacific Standard
Time, then the date of delivery shall be the immediately following Business Day.


ARTICLE 28.


DISPUTE RESOLUTION; GOVERNING LAW


28.1    Good faith negotiations. In the event that any question, dispute,
difference or claim arises out of or is in connection with this Agreement,
including any question regarding its existence, validity, performance or
termination (a “Dispute”), which either Party has notified to the other Party in
a written notice stating that it is a “Notice of Dispute”, senior management
personnel from both Contractor and Owner shall attempt to resolve the Dispute
for a minimum period of *** following issuance of the Notice of Dispute, and
such attempt shall include at least one in-person meeting between senior
management personnel from both Contractor and Owner, each of whom has the
authority to finally settle the Dispute on behalf of that Party. If the Dispute
is not resolved by negotiation, the provisions of Sections 28.2 and 28.3 below
shall apply.


28.2    Optional Arbitration.
  
(a)    Any Dispute that is not settled to the mutual satisfaction of the Parties
within the applicable notice or cure periods provided in this Agreement or
pursuant to Section 28.1 above, may proceed to court pursuant to Section 28.3
unless the Parties mutually agree in writing to resolve such Dispute by
arbitration as provided herein.


(b)    If the Parties elect to pursue arbitration, upon the expiration of the
*** negotiation period set forth in Section 28.1, either Party may submit such
Dispute to arbitration by providing a written demand for arbitration to the
other Party, and such arbitration shall be conducted in accordance with the
Rules of the AAA for the Resolution of Construction Industry Disputes (the
“Arbitration Rules”) in effect on the date that the submitting Party gives
notice of its demand for arbitration under this Section 28.2. The arbitration
shall be conducted at a location as agreed by the Parties, or if the Parties
cannot so agree, the arbitration shall be conducted in the county and state
where the Site is located. Unless otherwise agreed by the Parties, discovery
shall be conducted in accordance with the Federal Rules of Civil Procedure and
the Parties shall be entitled to submit expert testimony or written
documentation in the arbitration proceeding. The decision of the arbitrator(s)
shall be final and binding upon Owner and Contractor and shall be set forth in a
reasoned opinion, and any award may be enforced by Owner or Contractor, as
applicable, in any court of competent jurisdiction. Any award of the
arbitrator(s) shall include interest from the date of any damages incurred for
breach of this Agreement, and from the date of the award until paid in full, at
a rate equal to the lesser of (i) the rate published by the Wall Street Journal
as the “prime rate” on the Business Day preceding the date on which such
interest begins to accrue plus *** and (ii) the maximum rate allowed under
Applicable Law. Each of Owner and Contractor shall bear its own cost of
preparing and presenting its case; however, the prevailing party in such
arbitration shall be awarded its reasonable attorney's fees, expert fees,
expenses and costs incurred in connection with the Dispute. The fees and


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



87

--------------------------------------------------------------------------------




expenses of the arbitrator(s), and other similar expenses, shall initially be
shared equally by Owner and Contractor, subject to reimbursement of such
arbitration costs and attorney's fees and costs to the prevailing party. The
arbitrator(s) shall be instructed to establish procedures such that a decision
can be rendered within *** after the appointment of the arbitrator(s).


(c)    Appointment of Arbitrator(s). All arbitrators appointed to hear a Dispute
pursuant to paragraph (i) or paragraph (ii) below shall have significant
construction contract resolution experience and experience and understanding of
the contemporary solar photovoltaic power industry and photovoltaic systems.


(i)     Where the amount in dispute does not exceed *** the Dispute shall be
heard by a single neutral arbitrator agreed by the Parties. If the Parties
cannot agree on a single neutral arbitrator within *** after the written demand
for arbitration is provided, then the arbitrator shall be selected pursuant to
the Arbitration Rules.


(ii)    Where the amount in dispute is at least ***, the Dispute shall be heard
by a panel of three (3) arbitrators selected as follows. Each Party shall select
one neutral arbitrator to sit on the panel. The arbitrators selected by the
Parties shall in turn nominate a third neutral arbitrator from a list of
arbitrators mutually satisfactory to the Parties.


(d)    Arbitrator Confidentiality Obligation. The Parties shall ensure that any
arbitrator appointed to act under this Article 28 will agree to be bound to
comply with the provisions of Article 25 with respect to the terms of this
Agreement and any information obtained during the course of the arbitration
proceedings.


28.3    Governing Law/Litigation/Choice of Forum/Waiver of Jury Trial. THIS
AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK,
EXCLUDING ANY OF ITS CONFLICT OF LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. SUBJECT TO THE OTHER PROVISIONS
OF THIS ARTICLE 28 AND THE ARBITRATION OPTION DESCRIBED IN SECTION 28.2, FOR
PURPOSES OF RESOLVING ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE PARTIES
HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL
DISTRICT COURTS LOCATED IN NEW YORK, NEW YORK, OR, IF SUCH COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, THE STATE COURTS OF THE STATE OF NEW YORK. EACH
PARTY HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE VENUE OF SUCH ACTION,
SUIT OR PROCEEDING IN SUCH COURT OR THAT SUCH SUIT, ACTION OR PROCEEDING IN SUCH
COURT WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE
SAME. EACH PARTY FURTHER AGREES THAT SUCH COURT SHALL HAVE IN PERSONAM
JURISDICTION OVER EACH OF THEM WITH RESPECT TO ANY SUCH DISPUTE, CONTROVERSY, OR
PROCEEDING. THE PARTIES SUBMIT TO THE JURISDICTION OF SAID COURT AND WAIVE ANY
DEFENSE OF FORUM NON CONVENIENS. THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



88

--------------------------------------------------------------------------------




WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH
RESPECT THERETO.


28.4    Work to Continue. During the pendency of any dispute proceedings, as
required under the terms of this Agreement, Owner shall continue to make
undisputed payments and each Party shall continue to perform its obligations
under this Agreement.


ARTICLE 29.


LIMITATION OF LIABILITY


29.1    Consequential Damages. Neither Contractor nor Owner shall be liable to
the other for, nor shall a court or arbitrator assess, any consequential losses
or damages, whether arising in contract, warranty, tort (including negligence),
strict liability or otherwise, including losses of use, profits, business
opportunity, reputation or financing, subject to the following exclusions which
constitute amounts which shall not be deemed to be limited or waived by the
foregoing restriction: (a) Block Delay Liquidated Damages, Facility Delay
Liquidated Damages, Block Capacity Liquidated Damages, Final Capacity Liquidated
Damages or amounts payable pursuant to Section 17.8; (b) claims made by, damages
incurred by, or amounts payable pursuant to an indemnity given hereunder; (c)
damages arising out of a breach of Article 25 by either Party; (d) amounts
payable pursuant to the indemnity obligations of either Party under Section
24.3; (e) damages set forth in Sections 20.2(l) and 20.2(m) and (f) all
Termination Payments.


29.2    Overall Limitation of Liability. Notwithstanding any other provision of
this Agreement, (a) Contractor's maximum liability for the aggregate of Block
Delay Liquidated Damages, Facility Delay Liquidated Damages and Block Capacity
Liquidated Damages shall not exceed *** of the Contract Price, (b) Contractor's
maximum liability for Final Capacity Liquidated Damages shall not exceed *** of
the Contract Price, (c) Contractor's cumulative maximum liability for liquidated
damages described in subclauses (a) and (b) above, under this Agreement shall
not exceed *** of the Contract Price and (d) Contractor's cumulative maximum
liability to Owner under this Agreement shall not exceed (i) for the period
through the Facility Substantial Completion Date with respect to any claim
arising on or before the Facility Substantial Completion Date (even if actually
claimed or ultimately resolved or due after the Facility Substantial Completion
Date), *** of the Contract Price and (ii) for the period after the Facility
Substantial Completion Date with respect to any claim arising after the Facility
Substantial Completion Date, *** of the Contract Price. The foregoing limitation
of liability shall not apply with respect to claims made by, damages incurred
by, or amounts payable to third parties pursuant to an indemnity given hereunder
or claims arising out of Contractor's fraud or willful misconduct. To the extent
any provision of this Agreement establishes a lower limit of liability of a
Party with respect to a particular component or type of liability, such lower
limit of liability shall control with respect to the relevant component or type
of liability. *** Notwithstanding anything herein to the contrary, no
liabilities of Contractor to Owner covered by insurance carried by Contractor
pursuant to Article 23 (except deductibles paid by Contractor) shall be included
in Contractor's aggregate liability for the purposes of determining the limit on
Contractor's liability to Owner pursuant to this Agreement.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



89

--------------------------------------------------------------------------------




ARTICLE 30.


SURVIVAL


30.1    Survival. The provisions within the Articles with the following titles
shall survive termination of this Agreement: Contract Interpretation and
Effectiveness, Taxes, Force Majeure, Intellectual Property, Hazardous Materials,
Indemnity, Warranty, Suspension of the Work, Termination, Confidentiality and
Publicity, Assignment, Dispute Resolution, Limitation of Liability,
Miscellaneous and any other provision which expressly or by implication survives
termination.


ARTICLE 31.


MISCELLANEOUS


31.1    Severability. The invalidity or unenforceability of any portion or
provision of this Agreement shall in no way affect the validity or
enforceability of any other portion or provision hereof. Any invalid or
unenforceable portion or provision shall be deemed severed from this Agreement
and the balance of this Agreement shall be construed and enforced as if this
Agreement did not contain such invalid or unenforceable portion or provision. If
any such provision of this Agreement is so declared invalid, the Parties shall
promptly negotiate in good faith new provisions to eliminate such invalidity and
to restore this Agreement as near as possible to its original intent and effect
(including economic effect).


31.2    Third Party Beneficiaries. The provisions of this Agreement are intended
for the sole benefit of Owner and Contractor and there are no third-party
beneficiaries hereof (except as expressly set forth herein).


31.3    Further Assurances. Owner and Contractor will each use its reasonable
efforts to implement the provisions of this Agreement, and for such purpose
each, at the reasonable request of the other, will, without further
consideration, promptly execute and deliver or cause to be executed and
delivered to the other such assistance (including in connection with any
financing involving the Facility by either Party), or assignments, consents or
other instruments in addition to those required by this Agreement, in form and
substance satisfactory to the other, as the other may reasonably deem necessary
or desirable to implement any provision of this Agreement.


31.4    No Waiver. A Party's waiver of any breach or failure to enforce any of
the terms, covenants, conditions or other provisions of this Agreement at any
time shall not in any way affect, limit, modify or waive that Party's right
thereafter to enforce or compel strict compliance with every term, covenant,
condition or other provision hereof, any course of dealing or custom of the
trade notwithstanding. All waivers must be in writing and signed on behalf of
Owner and Contractor in accordance with Section 31.5.


31.5    Amendments in Writing. Without limiting any provision of Article 10 with
respect to mandatory Change Orders, no oral or written amendment or modification
of this Agreement by any officer, agent, member, manager or employee of
Contractor or Owner shall be of any

90

--------------------------------------------------------------------------------




force or effect unless such amendment or modification is in writing and is
signed by a duly authorized representative of the Party to be bound thereby.


31.6    Books and Record; Retention. Contractor agrees to retain for a period of
*** from the Final Completion Date all material records relating to its
performance of the Work or Contractor's warranty obligations herein.


31.7    Attorneys' Fees. If any legal action or other proceeding is brought for
the enforcement of this Agreement, the prevailing Party shall be entitled to be
awarded its reasonable attorney's fees, expert fees, expenses and costs incurred
in connection with such action or proceeding.


31.8    Inspection, Review and Approval. Notwithstanding Owner's inspection,
review, monitoring, observation, acknowledgement, comment or Owner's approval of
any items reviewed, inspected, monitored or observed in accordance with this
Agreement, neither Owner nor any of its representatives or agents reviewing such
items, including the Owner's Engineer, shall have any liability for, under or in
connection with the items such Person reviews or approves, and Contractor shall
remain responsible for the quality and performance of the Work in accordance
with this Agreement. Owner's or its representative's inspection, review,
monitoring, observation, acknowledgement, comment or approval of any items shall
not constitute a waiver of any claim or right that Owner may then or thereafter
have against Contractor. Unless otherwise expressly provided herein, Owner shall
not unreasonably delay its review of any item submitted by Contractor for review
or approval for review or approval; provided, however, the foregoing shall not
be used to decrease any express time limitation for such review or approval set
forth herein. Any review, inspection, monitoring or observation by Owner or its
representatives in accordance with this Agreement shall not constitute any
approval of the Work undertaken by such Person, cause Owner to have any
responsibility for the actions, the Work or payment of such Person (other than
in respect of Owner's obligations to pay Contractor in accordance with Article
7) or to be deemed to be in an employer-employee relationship with Contractor or
any Subcontractor, or in any way relieve Contractor of its responsibilities and
obligations under this Agreement or be deemed to be acceptance by Owner with
respect to such Work.


31.9    Independent Engineer. Contractor acknowledges that the Independent
Engineer will be engaged by Owner for the purpose of providing to Financing
Parties a neutral, third party overview of the Work. The Independent Engineer
shall provide Financing Parties with independent opinions and determinations,
arrived at reasonably and in good faith, with respect to: (a) the status of the
Work; (b) the performance of the Project and equipment and the Functional Tests
and Capacity Tests and the results and procedures related thereto; (c) invoices
submitted by Contractor; (d) Contractor's quality control procedures for the
Work and major components thereof; and (e) the approval of Change Orders. Owner
undertakes that it will use reasonable efforts to ensure that the Independent
Engineer gives its countersignature or indicates that it is not willing to do so
in relation to the relevant matter within the time specified in this Agreement
for Owner to respond in relation to such matter; provided that any such
unwillingness on the part of the Independent Engineer shall not affect or limit
Owner's obligations hereunder. The Independent Engineer may, at its option,
attend any meetings between Owner and Contractor related to the progress of the
Project and shall approve all Contractor's Applications




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



91

--------------------------------------------------------------------------------




for Payments prior to any payment being made by Owner thereunder; provided that
any failure by the Independent Engineer to approve a Contractor's Application
for Payment shall not affect or limit Owner's obligations hereunder.
Notwithstanding anything else to the contrary contained herein, the Independent
Engineer shall have no right to direct Contractor or any portion of the Work or
to make any Change Order. Contractor shall maintain a complete, accurate and
up-to-date log of all Change Orders and, upon request of the Independent
Engineer, shall furnish copies of such log to the Independent Engineer.
Contractor shall afford the Independent Engineer the same rights as Owner with
respect to access to the Site; provided that Owner shall be liable for any
failure by the Independent Engineer to maintain the confidentiality of
Confidential Information as required by Article 25.


31.10    Financing Matters. In connection with any collateral assignment by
Owner of its rights, title and interest under this Agreement to any Financing
Party in accordance with Section 26.2, Contractor shall execute and deliver any
usual and customary consent in accordance with Section 26.2 and use commercially
reasonable efforts to cause Major Subcontractors to execute subordination
agreements; provided, however, that Contractor shall not be obligated without a
Change Order to accept any undertaking imposed by any Financing Party which
Contractor reasonably believes will increase its obligations under this
Agreement, whether such increased obligations be technical, economic, schedule
or otherwise. Contractor agrees to make available, or to use commercially
reasonable efforts to cause its Subcontractors to make available, to the
Financing Parties and the Independent Engineer, subject to an appropriate
confidentiality agreement, independent reviewers, feasibility consultants, and
other financial institutions or parties involved in the financing process, such
information in the control of Contractor, its Affiliates and Subcontractors
(including financial information concerning Contractor, its Affiliates and the
Subcontractors) as may be reasonably requested by Owner. Contractor acknowledges
that the Financing Parties and the Independent Engineer may monitor, inspect and
review the Work as permitted by Article 6.


31.11    Set-Off. Owner may at any time, but shall be under no obligation to,
set-off any and all undisputed sums due from Owner or its Affiliates that are
party to the Project Transaction Documents against any and all undisputed sums
due to any such parties from Contractor or its Affiliates that are party to the
Project Transaction Documents. Contractor may at any time, but shall be under no
obligation to, set-off any and all undisputed sums due from Contractor or its
Affiliates that are party to the Project Transaction Documents against any and
all undisputed sums due to any such parties from, Owner or its Affiliates that
are party to the Project Transaction Documents.


31.12    Fees and Expenses. Except as specifically set forth herein, each Party
shall be responsible for any legal fees and expenses, financial advisory fees,
accountant fees and any other fees and expenses incurred by such Party in
connection with the negotiation, preparation and enforcement of this Agreement
and the transactions contemplated hereby.


31.13    Related Contracts. Services and work performed at any time by
Contractor or its Affiliates under the Module Warranty, the Performance Guaranty
Agreement or the O&M Agreement shall not constitute Work hereunder. Owner shall
use reasonable efforts to make claims against Contractor under the appropriate
contract (this Agreement, the Module Warranty, the Contractor Performance
Security, the Performance Guaranty Agreement or the O&M

92

--------------------------------------------------------------------------------




Agreement). Notwithstanding the foregoing, Contractor shall not contend that it
is not liable for any claim of Owner under or arising out of this Agreement on
the grounds that the loss or damage suffered by Owner was caused by an act or
omission or the failure to comply with the terms of the other Project
Transaction Documents by Contractor, its Affiliates or any other Person for
which Contractor or its Affiliates are responsible (including subcontractors),
and Contractor irrevocably waives any such defense in any Dispute. Contractor
shall inform Owner if it believes that Owner made a claim under the wrong
Project Transaction Document. If Contractor and Owner do not agree that such
claim should have been made under a different Project Transaction Document,
Contractor and Owner shall resolve any such dispute regarding which Project
Transaction Document a claim should have been made under by submitting such
dispute to dispute resolution in accordance with Article 28.


31.14    Audit Rights. With respect to any Change Order which adjusts the
Contract Price by compensating Contractor on a reimbursable cost or time and
materials basis, Contractor shall maintain, in accordance with Industry
Standards and generally accepted accounting principles consistently applied,
records and books of account as may be necessary for substantiation of all
Contractor claims for additional compensation or Change Orders. Owner, Owner's
Engineer, the Financing Parties (except for any Financing Party that is a
SunPower Competitor other than an Eligible SunPower Competitor), if any, and
their authorized representatives shall be entitled to inspect and audit such
records and books of account during normal business hours and upon reasonable
advanced notice during the course of the Work and for a period of *** after
Final Completion (or such longer period, where required by Applicable Law);
provided, however, that the purpose of any such audit shall be only for
verification of such costs, and Contractor shall not be required to keep records
of or provide access to those of its costs covered by the fee, allowances, fixed
rates, unit prices, lump sum amounts, or of costs which are expressed in terms
of percentages of other costs. Contractor shall retain all such records and
books of account for a period of at least *** after the Final Completion Date
(or such longer period, where required by Applicable Law). Contractor shall use
commercially reasonable efforts to cause all Major Subcontractors engaged in
connection with the Work or the performance by Contractor of its warranty
obligations herein to retain for the same period all their records relating to
the Work for the same purposes and subject to the same limitations set forth in
this Section 31.14. Audit data shall not be released by the auditor to parties
other than Contractor, Owner, Owner's Engineer, and their respective officers,
directors, members, managers, employees and agents in connection with any such
audit, subject to the provisions of Article 25. If, as a result of any audit
conducted pursuant to this Section 31.14, the results of such audit indicate
that Contractor received more or less than the amount to which it was entitled
under this Agreement, either Owner shall pay the additional amount owed to
Contractor or Contractor shall refund any overpayment to Owner, as applicable,
in either case within *** of a written request therefor. Owner shall be
responsible for all costs and expenses of such audit unless a significant
overpayment by Owner is discovered, in which case Contractor shall be
responsible for such costs and expenses.
[THE SIGNATURE PAGES IMMEDIATELY FOLLOW]






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





93

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the Effective Date.


SOLAR STAR CALIFORNIA XX, LLC
By: SunPower Corporation, Systems, its Managing Member
By:_________________________________________
Name: Charles D. Boynton
Title: Chief Financial Officer 
 
 
SUNPOWER CORPORATION, SYSTEMS
By:_________________________________________
Name: Howard Wenger
Title: President and Chief Executive Officer
 









--------------------------------------------------------------------------------






EXHIBIT 1
AVSP 2
Scope of Work


***
[15 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 1-1
AVSP II EPC Contract
Exhibit 1 - Scope of Work






--------------------------------------------------------------------------------




Exhibit 1 - Appendix A
Drawings


***


[4 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 1 - Appendix A-1
AVSP II EPC Contract
Exhibit 1 - Appendix A - Drawings








--------------------------------------------------------------------------------




EXHIBIT 1 - APPENDIX B
Conditional Use Permit - Division of Responsibility Table


MM Condition Number
Task Summary
Deadline
Area of Responsibility
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 1 - Appendix B-1
AVSP I EPC Contract
Exhibit 1 - Appendix B - CUP Responsibility Table




--------------------------------------------------------------------------------




MM Condition Number
Task Summary
Deadline
Area of Responsibility
***
***
***
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 1 - Appendix B-2
AVSP II EPC Contract
Exhibit 1 - Appendix B - CUP Responsibility Table








--------------------------------------------------------------------------------




Exhibit 1 - Appendix C
Geotechnical Report


***


[586 pages redacted]








*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 1 - Appendix C-1
AVSP II EPC Contract
Exhibit 1 - Appendix C - Geotechnical Report






--------------------------------------------------------------------------------




Exhibit 1 - Appendix D
Revegetation Plan


***


[33 pages redacted]








*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 1 - Appendix D-1
AVSP II EPC Contract
Exhibit 1 - Appendix D - Revegetation Plan






--------------------------------------------------------------------------------




Exhibit 1 - Appendix E
Operator Personnel Training Program
***
[4 pages redacted]






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 1 - Appendix E-1
AVSP II EPC Contract
Exhibit 1 - Appendix E - Operator Personnel Training Program






--------------------------------------------------------------------------------




APPENDIX F
Contractor and Owner Obligations under the Power Purchase Agreement


PPA Section
Task Summary
Timing
Deadline
Area of Responsibility
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 1 - Appendix F-1
AVSP II EPC Contract
Exhibit 1 - Appendix F - PPA Obligations




--------------------------------------------------------------------------------






***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 1 - Appendix F-2
AVSP II EPC Contract
Exhibit 1 - Appendix F - PPA Obligations






--------------------------------------------------------------------------------




EXHIBIT 1 - APPENDIX G
Contractor and Owner Obligations under the Interconnection Agreement


Section
Task Summary
Deadline
Area of Responsibility
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 1 - Appendix G-1
AVSP II EPC Contract
Exhibit 1 - Appendix G - LGIA Obligations






--------------------------------------------------------------------------------






Exhibit 2
AVSP2
Site Description


Real property in the Counties of Kern and Los Angeles, State of California,
described as follows:
 
Tract 1:  Alesso/Sub Option Agreement


PARCEL 1 OF PARCEL MAP 8370 IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN,
STATE OF CALIFORNIA, AS PER MAP RECORDED NOVEMBER 30, 1987, IN BOOK 35, PAGE 49
OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 
APN: 359-324-18-00-9
 
 
Tract 2: Alesso/Sub Option Agreement


PARCEL 3 OF PARCEL MAP 8370 IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN,
STATE OF CALIFORNIA, AS PER MAP RECORDED NOVEMBER 30, 1987, IN BOOK 35, PAGE 49
OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 
APN: 359-324-20-00-4
  
Tract 3: AVWS/Original Property


PARCEL 1:
 
THE NORTH HALF OF THE NORTHWEST QUARTER OF SECTION 36, TOWNSHIP 9 NORTH, RANGE
15 WEST, SAN BERNARDINO BASE AND MERIDIAN, AS PER THE OFFICIAL PLAT THEREOF, IN
THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA.


EXCEPT 20% OF ALL OIL, MINERAL AND NATURAL GAS RIGHTS IN AND UNDER SAID LAND, AS
RESERVED IN THE GRANT DEED FROM DANIEL WALTER KLEINHANS, JR., RECORDED NOVEMBER
21, 1957 IN BOOK 2871, PAGE 422 OF OFFICIAL RECORDS.


APN: 261-196-02-00-7 (PORTION)
 
PARCEL 2:


THE SOUTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP 9 NORTH,
RANGE 15 WEST, SAN BERNARDINO BASE AND MERIDIAN,




Exhibit 2-1
AVSP II EPC Contract
Exhibit 2 - Site Description








--------------------------------------------------------------------------------




AS PER THE OFFICIAL PLAT THEREOF, IN THE UNINCORPORATED AREA OF THE COUNTY OF
KERN, STATE OF CALIFORNIA.


EXCEPT 20% OF ALL OIL, MINERAL AND NATURAL GAS RIGHTS IN AND UNDER SAID LAND, AS
RESERVED IN THE GRANT DEED FROM DANIEL WALTER KLEINHANS, JR., RECORDED NOVEMBER
21, 1957 IN BOOK 2871, PAGE 429 OF OFFICIAL RECORDS.


APN: 261-196-02-00-7 (PORTION)
 
PARCEL 3:


THE NORTH HALF OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP 9 NORTH, RANGE
15 WEST, SAN BERNARDINO BASE AND MERIDIAN, AS PER THE OFFICIAL PLAT THEREOF, IN
THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA.


EXCEPT 20% OF ALL OIL, MINERAL AND NATURAL GAS RIGHTS IN AND UNDER SAID LAND, AS
RESERVED IN THE GRANT DEED FROM DANIEL WALTER KLEINHANS, JR., RECORDED NOVEMBER
21, 1957 IN BOOK 2871, PAGE 422 OF OFFICIAL RECORDS.
 
APN: 261-196-02-00-7 (PORTION)
 
 
Tract 4: AVWS/Original Property


THE SOUTH HALF OF THE NORTHWEST QUARTER AND THE SOUTHWEST QUARTER OF THE
NORTHEAST QUARTER OF SECTION 36, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO
BASE AND MERIDIAN, AS PER THE OFFICIAL PLAT THEREOF, IN THE UNINCORPORATED AREA
OF THE COUNTY OF KERN, STATE OF CALIFORNIA.
 
EXCEPT 20% OF ALL OIL, MINERAL AND NATURAL GAS RIGHTS IN AND UNDER SAID LAND, AS
RESERVED IN THE GRANT DEED FROM DANIEL WALTER KLEINHANS, JR., RECORDED NOVEMBER
21, 1957 IN BOOK 2871, PAGE 429 OF OFFICIAL RECORDS.
 
APN: 261-196-03-00-0
 
 
Tract 5: AVWS/Original Property


THE SOUTHEAST QUARTER OF SECTION 36, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN
BERNARDINO BASE AND MERIDIAN, AS PER THE OFFICIAL PLAT THEREOF, IN THE
UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA.




Exhibit 2-2
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




EXCEPT 3/4THS OF ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID
LAND AS RESERVED IN THE DEED FROM DANIEL WALTER KLEINHANS, JR. AND AGNES G.
KLEINHANS, HUSBAND AND WIFE, RECORDED JULY 15, 1965 IN BOOK 3857, PAGE 713 OF
OFFICIAL RECORDS.
 
APN: 261-196-04-00-3
 
 
Tract 6: AVWS/Original Property


PARCEL A:


THE NORTHWEST QUARTER OF SECTION 31, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN
BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, IN THE
UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA.


EXCEPTING AND RESERVING AN UNDIVIDED ONE-HALF OF ANY AND ALL GROUNDWATER RIGHTS
ASSOCIATED WITH THE PROPERTY THAT MAY BE FINALLY DETERMINED OR ADJUDICATED IN
THE COORDINATION PROCEEDING KNOWN AS THE “ANTELOPE VALLEY GROUNDWATER CASES”,
BEING JUDICIAL COUNCIL COORDINATION PROCEEDING NO. 4408(3), AS RESERVED IN DEED
RECORDED NOVEMBER 5, 2007 AS INSTRUMENT NO. 0207220993 OF OFFICIAL RECORDS.


PARCEL B:


A NON-EXCLUSIVE EASEMENT AND RIGHT OF WAY OVER THE NORTHERLY 18 FEET OF THE
NORTH HALF OF SECTION 32, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN BERNARDINO BASE
AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, IN THE UNINCORPORATED AREA
OF THE COUNTY OF KERN, STATE OF CALIFORNIA, FOR THE SOLE PURPOSE OF
CONSTRUCTING, OPERATING, MAINTAINING, AND IF NECESSARY, REPLACING, AN
UNDERGROUND WATER PIPELINE AS GRANTED IN DEED RECORDED NOVEMBER 24, 1976, IN
BOOK 4992 PAGE 712 OF OFFICIAL RECORDS.
 
APN: 359-041-17-00-4
 
 
Tract 7: AVWS/Original Property


LOTS 1 AND 2 OF THE SOUTHWEST QUARTER OF FRACTIONAL SECTION 31, TOWNSHIP 9
NORTH, RANGE 14 WEST, SAN BERNARDINO BASE AND MERIDIAN, AS PER THE OFFICIAL PLAT
THEREOF, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA.
 


Exhibit 2-3
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




EXCEPT THE SOUTH 30 FEET THEREOF.
 
APN: 359-041-18-00-7
 
 
Tract 8: AVWS/Original Property


THE EAST HALF OF THE LOTS 1 AND 2 IN THE NORTHWEST QUARTER OF SECTION 6,
TOWNSHIP 8 NORTH, RANGE 14 WEST, SAN BERNARDINO BASE AND MERIDIAN, IN THE COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID
LAND, AND DESCRIBED AS PARCEL 2 IN CONDITIONAL CERTIFICATE OF COMPLIANCE,
RECORDED SEPTEMBER 12, 2011 AS INSTRUMENT NO. 20111234624 OF OFFICIAL RECORDS.
 
APN:  3258-001-028 and 3258-001-029


 
Tract 9: AVWS/Easement Agreement


EASEMENT IN GROSS FOR POWER LINE FACILITIES AND ACCESS DRIVEWAY AND INCIDENTAL
PURPOSES, PURSUANT TO MEMORANDUM OF EASEMENT AGREEMENT EXECUTED BY AND BETWEEN
ANTELOPE VALLEY WATER STORAGE, LLC, A DELAWARE LIMITED LIABILITY COMPANY, SGS
ANTELOPE VALLEY DEVELOPMENT, LLC, A DELAWARE LIMITED LIABILITY COMPANY AND
WHIRLWIND SOLAR STAR, LLC, A DELAWARE LIMITED LIABILITY COMPANY, RECORDED
DECEMBER 2, 2010 AS INSTRUMENT NO. 0210166682, AND AS AMENDED BY FIRST AMENDMENT
TO PROJECT EASEMENT AGREEMENT AND MEMORANDUM OF EASEMENT AGREEMENT RECORDED MAY
12, 2011, AS INSTRUMENT NO. 0211062327, OF OFFICIAL RECORDS. 
 
PARCEL ONE:


ALONG HOLIDAY AVENUE (BETWEEN 160TH STREET WEST AND 170TH STREET WEST)


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE NORTH 100 FEET OF SECTION
25, TOWNSHIP 9 NORTH, RANGE 15 WEST OF THE SAN BERNARDINO BASE AND MERIDIAN, IN
THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA; AND


A STRIP OF LAND, 55 FEET IN WIDTH, DESCRIBED AS THE SOUTH 55 FEET OF THE NORTH
155 FEET OF THE EAST 800 FEET OF SECTION 25, TOWNSHIP 9 NORTH, RANGE 15 WEST OF
THE SAN BERNARDINO BASE AND MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY
OF KERN, STATE OF CALIFORNIA.
 


Exhibit 2-4
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




APN: 261-196-09-00-8
 
PARCEL TWO:


ALONG HOLIDAY AVENUE (BETWEEN 150TH STREET WEST AND 160TH STREET WEST)


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE SOUTH 100 FEET OF THE NORTH
155 FEET OF SECTION 30, TOWNSHIP 9 NORTH, RANGE 14 WEST OF THE SAN BERNARDINO
BASE AND MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF
CALIFORNIA, EXCEPT FOR THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF THE
NORTHWEST QUARTER.
 
APN: 359-041-01-00-7, 359-041-20-00-2 and 359-041-11-00-6 (PORTION)
 
 
Tract 10: AVWS/New Property


THE NORTH HALF OF SECTION 25, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO
BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, IN THE UNINCORPORATED
AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA.


EXCEPTING AND RESERVING AN UNDIVIDED ONE-HALF OF ANY AND ALL GROUNDWATER RIGHTS
ASSOCIATED WITH THE PROPERTY THAT MAY BE FINALLY DETERMINED OR ADJUDICATED IN
THE COORDINATION PROCEEDING KNOWN AS THE "ANTELOPE VALLEY GROUNDWATER CASES",
BEING JUDICIAL COUNCIL COORDINATION PROCEEDING NO. 4408(3), AS RESERVED IN DEED
RECORDED NOVEMBER 5, 2007 AS INSTRUMENT NO. 0207220991 OF OFFICIAL RECORDS.
 
APN: 261-196-09-00-8


Tract 10A: Intentionally deleted. 


Tract 11: Intentionally deleted.
 
Tract 12: Collins/Fee Option Agreement


PARCEL NO. 4 OF PARCEL MAP NO. 8294, IN THE COUNTY OF KERN, STATE OF CALIFORNIA,
AS FILED OCTOBER 22, 1987 IN BOOK 35, PAGE 17 OF PARCEL MAPS, RECORDS OF SAID
COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL




Exhibit 2-5
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




PROPERTY BELOW A DEPTH OF FIFTY (50) FEET AS RESERVED IN DEED RECORDED DECEMBER
__, 2012 AS INSTRUMENT NO. 2012-______ OF OFFICIAL RECORDS.
 
APN:  359-331-19-00-4 
 
Tract 13: Intentionally deleted. 
 
Tract 14: Dickinson/Sub Option Agreement


THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 34, TOWNSHIP 9 NORTH OF RANGE
14 WEST OF THE S. B. B. & M., IN THE UNINCORPORATED AREA, OF THE COUNTY OF KERN,
STATE OF CALIFORNIA.
 
APN:  359-321-02-00-1
 
 
Tract 15: Doyle/Fee Option Agreement


PARCEL 2 OF PARCEL MAP NO. 9211, IN THE UNINCORPORATED AREA, COUNTY OF KERN,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 41, PAGE 9 OF PARCEL MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.
 
APN:  359-331-25-00-1
 
 
Tract 16: eSolar/New Property


PARCEL 1:


THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 27, TOWNSHIP 9 NORTH,
RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY
OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.




Exhibit 2-6
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




APN: 261-193-02-00-6
 
PARCEL 2:


THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 27, TOWNSHIP 9 NORTH,
RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY
OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-03-00-9
 
PARCEL 3:


PARCEL 3 OF PARCEL MAP NO. 4818 FILED IN BOOK 22, PAGE 167 OF MAPS IN THE OFFICE
OF THE COUNTY RECORDER OF KERN COUNTY, CALIFORNIA.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-05-00-5
 
PARCEL 4:


PARCEL 2 OF PARCEL MAP 4818, IN THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 22, PAGE(S) 167, OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-06-00-8
 
PARCEL 5:




Exhibit 2-7
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




PARCEL 1 OF PARCEL MAP 4818, IN THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 22, PAGE(S) 167, OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-07-00-1
 
PARCEL 6:


PARCEL 1 OF PARCEL MAP NO. 4119, IN THE UNINCORPORATED AREA OF THE COUNTY OF
KERN, STATE OF CALIFORNIA, AS PER MAP RECORDED JULY 26, 1977 IN BOOK 18 PAGE 185
OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES LYING
BELOW THE SURFACE OF SAID LAND, BUT WITH NO RIGHT OF SURFACE ENTRY, AS SHOWN IN
GRANT DEED FROM VIOLA RUTH FRIESEN, SURVIVING TRUSTEE OF THE HERBERT H. AND
VIOLA RUTH FRIESEN TRUST DATED JULY 17, 1990, RECORDED MARCH 30, 2007, AS
INSTRUMENT NO. 0207070662, OF OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-08-00-4
 
PARCEL 7:


PARCEL 2 OF PARCEL MAP NO. 4119, IN THE UNINCORPORATED AREA OF THE COUNTY OF
KERN, STATE OF CALIFORNIA, AS PER MAP RECORDED JULY 26, 1977 IN BOOK 18 PAGE 185
OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES
LYING BELOW THE SURFACE OF SAID LAND, BUT WITH NO RIGHT OF SURFACE ENTRY, AS
SHOWN IN GRANT DEED FROM VIOLA RUTH FRIESEN, SURVIVING TRUSTEE OF THE HERBERT H.
AND VIOLA RUTH FRIESEN TRUST




Exhibit 2-8
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




DATED JULY 17, 1990, RECORDED MARCH 30, 2007, AS INSTRUMENT NO. 0207070663, OF
OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-09-00-7
 
PARCEL 8:


PARCEL 3 OF PARCEL MAP NO. 4119, IN THE UNINCORPORATED AREA OF THE COUNTY OF
KERN, STATE OF CALIFORNIA, AS PER MAP RECORDED JULY 26, 1977 IN BOOK 18 PAGE 185
OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES
LYING BELOW THE SURFACE OF SAID LAND, BUT WITH NO RIGHT OF SURFACE ENTRY, AS
SHOWN IN GRANT DEED FROM VIOLA RUTH FRIESEN, SURVIVING TRUSTEE OF THE HERBERT H.
AND VIOLA RUTH FRIESEN TRUST DATED JULY 17, 1990, RECORDED MARCH 30, 2007, AS
INSTRUMENT NO. 0207070664, OF OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-10-00-9
 
PARCEL 9:


PARCEL 3 OF PARCEL MAP NO. 1724 AS PER MAP THEREOF RECORDED JANUARY 24, 1974 IN
BOOK 8 PAGE 166 OF PARCEL MAPS IN THE OFFICE OF THE COUNTY RECORDER OF KERN
COUNTY, CALIFORNIA.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.
 
APN: 261-193-15-00-4




Exhibit 2-9
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




PARCEL 10:


PARCEL 2 OF PARCEL MAP NO. 1724, IN THE COUNTY OF KERN, STATE OF CALIFORNIA, AS
PER MAP THEREOF RECORDED JANUARY 24, 1974 IN BOOK 8, PAGE 166 OF PARCEL MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-17-00-0
 
PARCEL 11:


PARCEL 1 OF PARCEL MAP NO. 1724 IN THE UNINCORPORATED AREA OF THE COUNTY OF
KERN, STATE OF CALIFORNIA, AS PER MAP THEREOF RECORDED JANUARY 24, 1974 IN BOOK
8, PAGE 166 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-18-00-3
 
PARCEL 12:


THE NORTH ONE-HALF OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE
SOUTHEAST QUARTER (NORTH ½ NORTHWEST ¼ SOUTHWEST ¼ SOUTHEAST ¼) OF SECTION 27,
TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO BASE AND MERIDIAN, IN THE COUNTY
OF KERN, STATE OF CALIFORNIA.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-20-00-8
 


Exhibit 2-10
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




PARCEL 13:


EAST ½ OF THE NORTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 27, TOWNSHIP
9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF KERN, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF THEREOF, AS DESCRIBED IN
CERTIFICATE OF COMPLIANCE RECORDED NOVEMBER 24, 1997 DOCUMENT NO. 0197154347.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-25-00-3
 
PARCEL 14:


WEST ½ OF THE NORTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 27, TOWNSHIP
9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF KERN, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF AS DESCRIBED IN CERTIFICATE
OF COMPLIANCE RECORDED NOVEMBER 24, 1997 DOCUMENT NO. 0197154346.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-26-00-6
 
PARCEL 15:


THE SOUTH HALF OF THE NORTH HALF OF THE EAST HALF OF SECTION 26, TOWNSHIP 9
NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE
COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.




Exhibit 2-11
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




APN: 261-194-28-00-9
 
PARCEL 16:


THE NORTH HALF OF THE SOUTH HALF OF THE EAST HALF OF SECTION 26, TOWNSHIP 9
NORTH, RANGE 15 WEST, SAN BERNARDINO BASE AND MERIDIAN, IN THE UNINCORPORATED
AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-29-00-2
 
PARCEL 17:


THE NORTHEAST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 26, TOWNSHIP 9 NORTH,
RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA COUNTY OF
KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID LAND APPROVED
BY THE SURVEYOR GENERAL FEBRUARY 19, 1856.


EXCEPTING AN UNDIVIDED ½ OF ALL OIL, MINERALS, GAS, HYDROCARBON AND ALLIED
SUBSTANCES BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF SAID LAND, WITHOUT THE
RIGHT OF SURFACE ENTRY, AS EXCEPTED AND RESERVED IN DEED FROM GEORGE W. LANE, ET
UX, RECORDED AUGUST 21, 1962 IN BOOK 3521 PAGE 100 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-30-00-4
 
PARCEL 18:


PARCEL 1 OF PARCEL MAP 7128, IN THE UNINCORPORATED AREA, COUNTY OF KERN, STATE
OF CALIFORNIA, AS PER PARCEL MAP FILED APRIL 17, 1984 IN BOOK 30, PAGE 159 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.




Exhibit 2-12
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-36-00-2
 
PARCEL 19:


PARCEL 2 OF PARCEL MAP 7128, IN THE UNINCORPORATED AREA, COUNTY OF KERN, STATE
OF CALIFORNIA, AS PER PARCEL MAP FILED APRIL 17, 1984 IN BOOK 30, PAGE 159 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-37-00-5
 
PARCEL 20:


PARCEL 3 OF PARCEL MAP NO. 7128, IN THE COUNTY OF KERN, STATE OF CALIFORNIA AS
PER MAP RECORDED IN BOOK 30, PAGE 159 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-38-00-8
 
PARCEL 21:


PARCEL 4 OF PARCEL MAP NO. 7128, IN THE COUNTY OF KERN, STATE OF CALIFORNIA AS
PER MAP RECORDED IN BOOK 30, PAGE 159 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL




Exhibit 2-13
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




PROPERTY BELOW A DEPTH OF FIFTY (50) FEET AS RESERVED IN DEED RECORDED DECEMBER
__, 2012 AS INSTRUMENT NO. 2012-______ OF OFFICIAL RECORDS.


APN: 261-194-39-00-1
 
PARCEL 22:


PARCEL 4 OF PARCEL MAP 9347 IN THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER
MAP RECORDED FEBRUARY 28, 1991 IN BOOK 41, PAGE(S) 141 AND 142, OF PARCEL MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM 50% OF ALL OIL, MINERALS, GAS, HYDROCARBON AND ALLIED SUB
STANCES BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF SAID LAND, WITHOUT RIGHT
OF SURFACE ENTRY, AS RESERVED IN DEED RECORDED MAY 24, 1961 IN BOOK 3381, PAGE
519 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-45-00-8
 
PARCEL 23:


PARCEL 3 OF PARCEL MAP 9347 IN THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER
MAP RECORDED FEBRUARY 28, 1991 IN BOOK 41, PAGE(S) 141 AND 142, OF PARCEL MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT THEREFROM 50% OF ALL OIL, MINERALS, GAS, HYDROCARBON AND ALLIED SUB
STANCES BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF SAID LAND, WITHOUT RIGHT
OF SURFACE ENTRY, AS RESERVED IN DEED RECORDED MAY 24, 1961 IN BOOK 3381, PAGE
519 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-46-00-1


PARCEL 24:


Exhibit 2-14
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




PARCEL 2 OF PARCEL MAP 9347 IN THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER
MAP RECORDED FEBRUARY 28, 1991 IN BOOK 41, PAGE(S) 141 AND 142, OF PARCEL MAPS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM AN UNDIVIDED ONE-HALF INTEREST IN AND TO ALL OIL, GAS, AND
OTHER HYDROCARBONS AND MINERALS NOW OR AT ANY TIME HEREAFTER SITUATE THEREIN AND
THEREUNDER, TOGETHER WITH ALL EASEMENTS AND RIGHTS NECESSARY OR CONVENIENT FOR
THE PRODUCTION, STORAGE AND TRANSPORTATION THEREOF AND THE EXPLORATION AND
TESTING OF SAID REAL PROPERTY AND ALSO THE RIGHT TO DRILL FOR, PRODUCE AND USE
WATER FROM THE SAID REAL PROPERTY IN CONNECTION WITH DRILLING OR MINING
OPERATIONS THEREON, RECORDED FEBRUARY 29, 1944 IN BOOK 1186, PAGE 168 OF
OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-47-00-4
 
PARCEL 25:


THE NORTH HALF OF SECTION 35, TOWNSHIP 9 NORTH, RANGE 15 WEST, S.B.B.M., IN THE
UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-196-08-00-5
 
PARCEL 26:


THE EAST HALF OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 27,
TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF KERN,
STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B)


Exhibit 2-15
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




THE RIGHT TO DRILL OR EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW
A DEPTH OF FIFTY (50) FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS
INSTRUMENT NO. 2012-______ OF OFFICIAL RECORDS.


APN: 261-193-22-00-4
 
PARCEL 27:


THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 27, TOWNSHIP 9 NORTH,
RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF KERN, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID LAND APPROVED BY THE SURVEYOR
GENERAL FEBRUARY 19, 1856.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-23-00-7
 
PARCEL 28:


THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 27, TOWNSHIP 9 NORTH,
RANGE 15 WEST, SAN BERNARDINO MERIDIAN, ACCORDING TO THE OFFICIAL PLAT OF SAID
LAND APPROVED BY THE SURVEYOR GENERAL FEBRUARY 19, 1856, IN THE UNINCORPORATED
AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-193-24-00-0
 
PARCEL 29:


THE SOUTH ONE-HALF OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE
SOUTHEAST QUARTER (S 1/2 NW 1/4 SW 1/4 SE 1/4) OF SECTION 27, TOWNSHIP 9 NORTH,
RANGE 15 WEST, SAN BERNARDINO BASE AND MERIDIAN, IN THE COUNTY OF KERN, STATE OF
CALIFORNIA.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B)




Exhibit 2-16
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




THE RIGHT TO DRILL OR EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW
A DEPTH OF FIFTY (50) FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS
INSTRUMENT NO. 2012-______ OF OFFICIAL RECORDS.


APN: 261-193-19-00-6
 
PARCEL 30:


THE SOUTHEAST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 26, TOWNSHIP 9 NORTH,
RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF KERN, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID LAND APPROVED BY THE SURVEYOR
GENERAL, FEBRUARY 19, 1856.


EXCEPTING THEREFROM ONE HALF OF ALL OIL, MINERALS, GAS, HYDROCARBON AND ALLIED
SUBSTANCES BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF SAID LAND, WITHOUT
RIGHT OF SURFACE ENTRY, AS RESERVED IN DEED RECORDED AUGUST 21, 1962 IN BOOK
3521, PAGE 96 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 261-194-35-00-9
 
 
Tract 17: Faber-Wurl/Sub Option Agreement


PARCELS 1, 3 AND 4 OF PARCEL MAP NO. 9211, IN THE UNINCORPORATED AREA OF KERN,
IN THE COUNTY OF KERN, STATE OF CALIFORNIA, AS SHOWN ON MAP RECORDED IN BOOK 41
OF PARCEL MAPS, PAGE 9, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
 
APN:  359-331-24-00-8, 359-331-26-00-4 and 359-331-27-00-7
 
 
Tract 18: Grimmway/Original Property


PARCEL A:


PARCELS 1 THROUGH 24, INCLUSIVE, OF PARCEL MAP NO. 7981, IN THE UNINCORPORATED
AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER MAP FILED NOVEMBER 25,
1987 IN BOOK 35 PAGE 43 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.


Exhibit 2-17
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




EXCEPTING THE WEST 30 FEET OF PARCELS 1 (EXCEPT THE NORTH 1100 FEET THEREOF), 9,
17 AND 21 AS CONVEYED TO THE ANTELOPE VALLEY-EAST KERN WATER AGENCY IN THE DEEDS
RECORDED OCTOBER 3, 1989 IN BOOK 6298, PAGES 1794, 1797 AND 1800 OF OFFICIAL
RECORDS.


ALSO EXCEPTING FROM SAID LAND WITHIN THE SOUTH HALF OF THE NORTHEAST QUARTER AND
THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 22, TOWNSHIP 9 NORTH,
RANGE 14 WEST, SAN BERNARDINO BASE AND MERIDIAN, 50% OF ALL OIL, GAS AND MINERAL
RIGHTS, AS RESERVED BY OPAL ERNE, AN UNMARRIED WOMAN, IN DEED RECORDED MARCH 25,
1955 IN BOOK 2395 PAGE 514, OF OFFICIAL RECORDS.


AND ALSO EXCEPTING FROM SAID LAND WITHIN THE NORTHWEST QUARTER OF THE NORTHEAST
QUARTER OF SECTION 22, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN BERNARDINO BASE AND
MERIDIAN, ALL OF THE OIL, GAS, GOLD, SILVER AND OTHER PRECIOUS METALS, MINERALS
AND MINERAL SUBSTANCES IN AND UNDER AND THAT MAY BE PRODUCED FROM SAID LAND
TOGETHER WITH THE RIGHT OF INGRESS AND EGRESS AT ALL TIMES FOR THE PURPOSE OF
MINING, DRILLING AND EXPLORING SAID LANDS FOR ANY AND ALL OIL, GAS, MINERALS AND
MINERAL SUBSTANCES AND REMOVING THE SAME THEREFROM, AS GRANTED TO INDUSTRIAL
LESSORS, INC., A NEVADA CORPORATION, IN DEED RECORDED JULY 18, 1956 IN BOOK 2638
PAGE 89, OF OFFICIAL RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 359-011-01-00-8, 359-011-02-00-1, 359-011-03-00-4, 359-011-04-00-7,
359-011-05-00-0, 359-011-06-00-3, 359-011-07-00-6, 359-011-08-00-9,
359-011-09-00-2, 359-011-10-00-4, 359-011-11-00-7, 359-011-12-00-0,
359-011-13-00-3, 359-011-14-00-6, 359-011-15-00-9, 359-011-16-00-2,
359-011-17-00-5, 359-011-18-00-8, 359-011-19-00-1, 359-011-20-00-3,
359-011-21-00-6, 359-011-22-00-9, 359-011-23-00-2 and 359-011-24-00-5
 
PARCEL B:


PARCEL 2 OF PARCEL MAP WAIVER 17-98, AS SHOWN ON CERTIFICATE OF COMPLIANCE,
RECORDED MARCH 3, 1999, AS INSTRUMENT NO. 0199030750, BEING THE SOUTHEAST
QUARTER OF SECTION 21, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE UNINCORPORATED AREA, COUNTY OF KERN, STATE OF CALIFORNIA, AS
SHOWN ON THE OFFICIAL PLAT THEREOF.


Exhibit 2-18
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 359-020-50-00-6
 
PARCEL C:


PARCELS 1 THROUGH 12, INCLUSIVE, OF PARCEL MAP 8156, IN THE UNINCORPORATED AREA
OF THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER MAP FILED DECEMBER 17, 1987
IN BOOK 35, PAGE 53 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.


EXCEPTING THEREFROM THE WEST 30 FEET OF PARCELS 3 AND 9, AS CONVEYED TO ANTELOPE
VALLEY-EAST KERN WATER AGENCY BY DEED RECORDED OCTOBER 3, 1989 IN BOOK 6298,
PAGE 1792 OF OFFICIAL RECORDS.
 
ALSO EXCEPTING ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES WITHIN OR
UNDERLYING SAID LAND, OR THAT MAY BE PRODUCED AND SAVED THEREFROM; PROVIDING,
HOWEVER, THAT GRANTORS, THEIR SUCCESSORS AND ASSIGNS, SHALL NOT CONDUCT DRILLING
OR OTHER OPERATIONS UPON THE SURFACE OF SAID LAND, BUT NOTHING HEREIN SHALL BE
DEEMED TO PREVENT THE EXTRACTING OR CAPTURING OF SAID MINERALS BY DRILLING ON
ADJACENT OR NEIGHBORING LAND AND/OR FROM CONDUCTING OPERATIONS UNDER SAID LAND
AT A DEPTH OF 500 FEET BELOW THE SURFACE OF SAID LAND SO AS NOT TO DISTURB THE
SURFACE THEREOF OR ANY IMPROVEMENTS THEREON, AS RESERVED BY ARMANDO IARUSSI AND
EMMA VERA IARUSSI, HUSBAND AND WIFE, IN DEED RECORDED NOVEMBER 30, 1990 IN BOOK
6459, PAGE 1112 OF OFFICIAL RECORDS, AS TO PARCELS 1, 2, 3, 4, 5, 7, 8, 9, 10
AND 11.


ALSO RESERVING TO EMMA VERA IARUSSI, TRUSTEE OF THE ARMANDO IARUSSI AND EMMA
VERA IARUSSI FAMILY TRUST DATED MAY 8, 1991 ALL OIL, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES WITHIN OR UNDERLYING SAID LAND, OR THAT MAY BE PRODUCED
AND SAVED THEREFROM; PROVIDING, HOWEVER, THAT EMMA VERA IARUSSI, TRUSTEE OF THE
ARMANDO IARUSSI AND EMMA VERA IARUSSI TRUST HER SUCCESSORS AND ASSIGNS, SHALL
NOT CONDUCT DRILLING OR OTHER OPERATIONS UPON THE SURFACE OF SAID LAND, BUT
NOTHING HEREIN SHALL BE DEEMED TO PREVENT THE EXTRACTING OR CAPTURING OF SAID
MINERALS BY DRILLING ON ADJACENT OR NEIGHBORING LAND AND/OR FROM CONDUCTING
OPERATIONS UNDER SAID LAND AT A DEPTH OF 500 FEET BELOW THE SURFACE OF SAID LAND
SO AS NOT TO DISTURB THE SURFACE THEREOF OR ANY IMPROVEMENTS THEREON, AS
RESERVED IN DEED RECORDED MARCH 11, 1998, AS INSTRUMENT NO. 0198030172, OF
OFFICIAL


Exhibit 2-19
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




RECORDS, AS TO PARCELS 1 AND 2; PARCEL 3, EXCEPT THE WEST 30 FEET; PARCELS 4, 6
AND 7; PARCEL 9, EXCEPT THE WEST 30 FEET; AND PARCELS 10 AND 12.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 359-174-01-00-6, 359-174-02-00-9, 359-174-03-00-2, 359-174-04-00-5,
359-174-05-00-8, 359-174-06-00-1, 359-174-07-00-4, 359-174-08-00-7,
359-174-09-00-0, 359-174-10-00-2, 359-174-11-00-5 and 359-174-12-00-8
 
PARCEL D:


ALL THAT PORTION OF THE NORTHWEST QUARTER OF SECTION 22, TOWNSHIP 9 NORTH, RANGE
14 WEST, SAN BERNARDINO BASE AND MERIDIAN, IN THE UNINCORPORATED AREA OF THE
COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE RECORD OF SURVEY MAP AS
RECORDED MARCH 22, 1961 IN BOOK 8 PAGE 52 OF RECORD OF SURVEYS.


BEGINNING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER OF SAID SECTION;
THENCE NORTH 1° 06' 00" WEST, ALONG THE WEST LINE OF SAID SECTION, 2646.88 FEET
TO THE NORTHWEST CORNER OF SAID SECTION; THENCE NORTH 89° 37' 29" EAST ALONG THE
NORTH LINE OF SAID SECTION, 75.96 FEET; THENCE SOUTH 0° 22' 31" EAST, 55.00 FEET
TO A NON-TANGENT CURVE CONCAVE SOUTHEASTERLY HAVING A RADIUS OF 20.00 FEET, A
RADIAL LINE TO THE CENTER OF SAID CURVE BEARS SOUTH 0° 22' 31" EAST, THENCE
WESTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 90° 43' 35", AN ARC
DISTANCE OF 31.67 FEET; THENCE SOUTH 1° 06' 06" EAST, PARALLEL WITH AND 55.00
FEET EAST AS MEASURED AT RIGHT ANGLES TO THE WEST LINE OF SAID SECTION, 2571.65
FEET TO THE SOUTH LINE OF NORTHWEST QUARTER OF SAID SECTION; THENCE SOUTH 89°
39' 05" WEST ALONG SAID SOUTH LINE 55.00 FEET TO THE TRUE POINT OF BEGINNING.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.


APN: 359-240-04-00-7 (PORTION)
 
PARCEL E:


Exhibit 2-20
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




ALL OF THE SOUTHWEST QUARTER OF SECTION 22, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN
BERNARDINO BASE AND MERIDIAN, KERN COUNTY, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT THE NORTHWEST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION;
THENCE 89° 39' 05" EAST, ALONG THE NORTHWEST LINE OF SAID SOUTHWEST QUARTER,
2639.00 FEET TO THE CENTER OF SAID SECTION; THENCE SOUTH 1° 04' 21" EAST, ALONG
THE EAST LINE OF SAID SOUTHWEST QUARTER, 2648.38 FEET TO THE SOUTH QUARTER
CORNER OF SAID SECTION; THENCE SOUTH 89° 41' 29" WEST, ALONG THE SOUTH LINE OF
SAID SECTION, 2637.89 FEET TO THE SOUTHWEST CORNER OF SAID SECTION; THENCE NORTH
1° 05' 50" WEST, ALONG THE WEST LINE OF SAID SECTION, 2646.55 FEET TO THE POINT
OF BEGINNING.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.
 
APNS: 359-240-04-00-7 (PORTION)
 
 
Tract 19: Harter/Sub Option Agreement


PARCEL 1:


THE EAST HALF OF THE SOUTHEAST QUARTER OF SECTION 27, TOWNSHIP 9 NORTH, RANGE 14
WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN,
STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.


EXCEPT THE NORTHERLY 20.00 FEET OF THE SOUTHERLY 50.00 FEET THEREOF.


ALSO EXCEPT THAT PORTION INCLUDED IN PARCEL MAP NO. 2088, FILED APRIL 24, 1975
IN BOOK 13, PAGE 110 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
KERN COUNTY.
 
APN: 359-175-01-00-3
 
PARCEL 2:


PARCELS 1, 2 AND 3 IN THE UNINCORPORATED AREA, COUNTY OF KERN, STATE OF
CALIFORNIA, AS SHOWN ON PARCEL MAP NO. 2088, FILED APRIL 24, 1975 IN BOOK


Exhibit 2-21
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




13 PAGE 110 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF KERN COUNTY.


EXCEPT THE NORTHERLY 20.00 FEET OF THE SOUTHERLY 50.00 FEET THEREOF.
 
APN: 359-175-02-00-6,359-175- 03-00-9,359-175-04-00-2
 
PARCEL 3:


THE EAST HALF OF THE SOUTHEAST QUARTER OF SECTION 34, TOWNSHIP 9 NORTH, RANGE 14
WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN,
STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.
 
APN: 359-321-01-00-8
 
 
Tract 20: Intentionally deleted.
 
Tract 21: Kumar/Sub Option Agreement


PARCEL 4 OF PARCEL MAP 8370, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN,
STATE OF CALIFORNIA, AS PER PARCEL MAP RECORDED NOVEMBER 30, 1987, IN BOOK 35,
PAGE(S) 49 OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM 50% OF ALL COAL, OIL, PETROLEUM, GAS, MINERALS AND OTHER
HYDROCARBON SUBSTANCES LYING BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF SAID
LAND, BUT WITHOUT ANY RIGHTS TO THE GRANTORS, THEIR HEIRS, EXECUTORS OR ASSIGNS,
TO ENTER UPON THE SURFACE OF SAID LAND, OR THE SUB-SURFACE THEREOF TO A DEPTH OF
500 FEET, FOR THE PURPOSE OF TAKING THEREFROM ANY SUCH SUBSTANCES MENTIONED
HEREIN, AS RESERVED BY LESLIE C. WEAVER AND HAZEL L. WEAVER, HUSBAND AND WIFE,
IN DEED DATED JANUARY 27, 1989 AND RECORDED FEBRUARY 13, 1989, IN BOOK 6208,
PAGE(S) 1290 AS INSTRUMENT NO. 015620 OF OFFICIAL RECORDS.
 
APN: 359-324-21-00-7
 
 
Tract 22: Intentionally deleted.
 
Tract 23: Nikkel/Easement Agreement


AN EASEMENT AND RIGHT OF WAY FOR TRANSMISSION LINE AND INCIDENTAL PURPOSES,
OVER, UNDER, ALONG AND ACROSS A STRIP OF LAND, 100 FEET IN


Exhibit 2-22
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




WIDTH, DESCRIBED AS THE SOUTH 100 FEET OF THE NORTH 155 FEET OF PARCEL 1 OF
PARCEL MAP 1028, IN THE UNINCORPORATED AREA, OF THE COUNTY OF KERN, STATE OF
CALIFORNIA, AS PER MAP RECORDED AUGUST 14, 1973 IN BOOK 6, PAGE 140 OF PARCEL
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM ALL OIL, GAS AND MINERALS IN THE REAL PROPERTY AND RIGHTS
RELATED THERETO; PROVIDED THAT GRANTOR AND ITS HEIRS, SUCCESSORS AND ASSIGNS
SHALL HAVE NO RIGHT TO ENTER, ACCESS OR USE THE SURFACE OF THE REAL PROPERTY, OR
THE SUBSURFACE ABOVE A DEPTH OF 500 FEET FOR ANY REASON, INCLUDING WITHOUT
LIMITATION THE INVESTIGATION OR DEVELOPMENT OF OIL, GAS OR MINERAL RIGHTS OR THE
EXTRACTION OF OIL, GAS OR MINERALS, AS RESERVED BY CLARENCE NIKKEL, ET AL, IN
GRANT DEED RECORDED MARCH 2, 2010, AS INSTRUMENT NO. 0210027026 OF OFFICIAL
RECORDS.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.
 
APN:  359-041-07-00-5 (PORTION)
 
 
Tract 24: Intentionally deleted.


Tract 25: Intentionally deleted.
 
Tract 26: Sempra/Easement Agreement


AN EASEMENT AND RIGHT OF WAY FOR POWERLINE AND INCIDENTAL PURPOSES, OVER, UNDER,
ALONG AND ACROSS A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE NORTH 100
FEET OF PARCELS 1 THROUGH 8, INCLUSIVE, OF PARCEL MAP 8190, IN THE
UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, AS PER MAP FILED
SEPTEMBER 30, 1988 IN BOOK 36 PAGE 184 OF MAPS; AND BEING A PORTION OF PARCEL
"A" OF DETERMINATION OF MERGER, RECORDED APRIL 5, 2011 AS INSTRUMENT NO.
0211044912 OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY; AND BEING A PORTION OF SECTION 29, TOWNSHIP 9 NORTH, RANGE 14 WEST OF
THE SAN BERNARDINO BASE AND MERIDIAN.
 
APN:  359-350-01-00-0 (Affects Parcel 1)
359-350-02-00-0 (Affects Parcel 2)
359-350-03-00-0 (Affects Parcel 3)
359-350-04-00-0 (Affects Parcel 4)


Exhibit 2-23
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




359-350-05-00-0 (Affects Parcel 5)
359-350-06-00-0 (Affects Parcel 6)
359-350-07-00-0 (Affects Parcel 7)
359-350-08-00-0 (Affects Parcel 8)
 
Tract 27: Intentionally deleted.
 
Tract 28: Intentionally deleted.
 
Tract 29: Wong/Fee Option Agreement


PARCEL NO. 2 OF PARCEL MAP NO. 8294, IN THE COUNTY OF KERN, STATE OF CALIFORNIA,
FILED OCTOBER 22, 1987 IN BOOK 35, PAGE 17 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.


EXCEPTING THEREFROM A) ANY AND ALL MINERAL RIGHTS APPURTENANT TO THE REAL
PROPERTY OR OTHERWISE BENEFITING THE REAL PROPERTY, AND B) THE RIGHT TO DRILL OR
EXCAVATE, OR PLACE STRUCTURES ON, THE REAL PROPERTY BELOW A DEPTH OF FIFTY (50)
FEET AS RESERVED IN DEED RECORDED DECEMBER __, 2012 AS INSTRUMENT NO.
2012-______ OF OFFICIAL RECORDS.
 
APN:  359-331-17-00-8


Tract 30: Willow Springs Gen-Tie Easement


AN EASEMENT FOR TRANSMISSION LINE AND INCIDENTAL PURPOSES BEING OVER, UNDER OR
ACROSS A PORTION OF THE NORTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE
15 WEST, SAN BERNARDINO BASE MERIDIAN, IN THE UNINCORPORATED AREA, COUNTY OF
KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLATS THEREOF, AS MORE
PARTICULARLY DESCRIBED IN PARCEL 1A AND PARCEL 1B, AS FOLLOWS:


PARCEL 1A: Intentionally deleted.


PARCEL 1B: GEN-TIE WILLOW SPRINGS


COMMENCING AT THE WEST QUARTER CORNER OF SAID SECTION 24, THENCE EASTERLY ALONG
THE SOUTH LINE OF SAID SECTION, SOUTH 89° 37' 45” EAST, 155.03 FEET TO THE POINT
OF BEGINNING OF THE LAND TO BE DESCRIBED, THENCE NORTH 00° 58' 32” WEST, 1633.91
FEET; THENCE SOUTH 89° 01' 35” WEST, 155.00 FEET; THENCE NORTH 00° 58' 32” WEST,
20.00 FEET; THENCE NORTH 89° 01' 35” EAST, 155.00 FEET; THENCE NORTH 00° 58' 32”
WEST, 131.64 FEET, THENCE NORTH 82° 35' 58” WEST, 155.25 FEET; THENCE NORTH 00°
58' 32” WEST, 101.08 FEET; THENCE SOUTH 82° 35' 58” EAST, 155.25 FEET; THENCE
NORTH 00° 58' 32” WEST, 699.12 FEET; THENCE SOUTH 89° 37' 45” EAST, 100.03 FEET;
THENCE SOUTH


Exhibit 2-24
AVSP II EPC Contract
Exhibit 2 - Site Description








--------------------------------------------------------------------------------




00° 58' 32” EAST, 2585.71 FEET; THENCE NORTH 89° 37' 45” WEST, 100.04 TO THE
POINT OF BEGINNING.


AN EASEMENT FOR ACCESS AND INCIDENTAL PURPOSES BEING OVER, UNDER OR ACROSS A
PORTION OF THE NORTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST,
SAN BERNARDINO BASE MERIDIAN, IN THE UNINCORPORATED AREA, COUNTY OF KERN, STATE
OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLATS THEREOF, AS MORE PARTICULARLY
DESCRIBED IN PARCEL 2A AND PARCEL 2B, AS FOLLOWS:


PARCEL 2A: Intentionally deleted.


PARCEL 2B: TEMPORARY CONSTRUCTION WILLOW SPRINGS


THE WESTERLY 55 FEET OF THE SOUTHERN MOST 2585 FEET OF THE NORTHWEST QUARTER OF
SECTION 24.


EXCEPT THOSE PORTIONS AS DESCRIBED IN PARCEL 1B ABOVE.


APN: 261-260-20-00-7, 261-260-22-00-3 and 261-260-23-00-6 (PORTION)




Tract 31: Intentionally deleted.


Tract 32: Intentionally deleted.


Tract 33: Intentionally deleted.


Tract 34: Intentionally deleted.


Tract 35: Intentionally deleted.


Tract 36: AVWS Easement


THE SOUTHEAST QUARTER OF SECTION 25, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN
BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, IN THE
UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA.


APN: 261-196-11-00-3


Tract 37: Intentionally deleted.


Tract 38: Intentionally deleted.


Tract 39: Intentionally deleted.


Exhibit 2-25
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




Tract 40: Lin/Sempra Gen-Tie Easement




PARCEL 1A: GEN-TIE LIN/SEMPRA


AN EASEMENT FOR TRANSMISSION LINE PURPOSES OVER UNDER AND ACROSS A PORTION OF
THE SOUTH ONE-HALF OF THE SOUTH ONE-HALF OF THE SOUTH ONE-HALF OF THE SOUTHWEST
QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO BASE
MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLATS THEREOF, AS GRANTED FROM FIRST SOLAR
DEVELOPMENT, INC., A DELAWARE CORPORATION TO SGS ANTELOPE VALLEY DEVELOPMENT,
LLC, A DELAWARE LIMITED LIABILITY COMPANY AND WHIRLWIND SOLAR STAR, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, IN THAT CERTAIN GRANT OF POWER LINE AND
ACCESS EASEMENT RECORDED AUGUST 16, 2011 AS INSTRUMENT NO. 000211103862, AND
MORE PARTICULARLY DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE SOUTH HALF OF THE SOUTH HALF OF THE SOUTH HALF OF
THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN
BERNARDINO MERIDIAN, IN THE KERN COUNTY OFFICIAL RECORDS.


PARCEL1B: ACCESS LIN/SEMPRA


AN EASEMENT FOR ACCESS PURPOSES OVER UNDER AND ACROSS A PORTION OF THE SOUTH
ONE-HALF OF THE SOUTH ONE-HALF OF THE SOUTH ONE-HALF OF THE SOUTHWEST QUARTER OF
SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO BASE MERIDIAN, IN
THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO
THE OFFICIAL PLATS THEREOF, AS GRANTED FROM FIRST SOLAR DEVELOPMENT, INC., A
DELAWARE CORPORATION TO SGS ANTELOPE VALLEY DEVELOPMENT, LLC, A DELAWARE LIMITED
LIABILITY COMPANY AND WHIRLWIND SOLAR STAR, LLC, A DELAWARE LIMITED LIABILITY
COMPANY, IN THAT CERTAIN GRANT OF POWER LINE AND ACCESS EASEMENT RECORDED AUGUST
16, 2011 AS INSTRUMENT NO. 000211103862, AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE SOUTH HALF OF THE SOUTH HALF OF THE SOUTH HALF OF
THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN
BERNARDINO MERIDIAN, IN THE KERN COUNTY OFFICIAL RECORDS.


AND




Exhibit 2-26
AVSP II EPC Contract
Exhibit 2 - Site Description








--------------------------------------------------------------------------------




A STRIP OF LAND, 30 FEET IN WIDTH, DESCRIBED AS THE WESTERNMOST 30 FEET OF THE
SOUTH HALF OF THE SOUTH HALF OF THE SOUTH HALF OF THE SOUTHWEST QUARTER OF
SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE
KERN COUNTY OFFICIAL RECORDS.


APN: 261-120-08-00-2 (PORTION)


Tract 41: Tallman Gen-Tie Easement (Sempra)


PARCEL 1A: GEN-TIE TALLMAN


AN EASEMENT AND RIGHT OF WAY FOR POWER LINE AND APPURTENANCES THERETO, OVER,
UNDER, ALONG AND ACROSS THAT PORTION OF THE NORTH HALF OF THE NORTH HALF OF THE
SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO
MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLAT THEREOF, AS GRANTED BY DOCUMENT RECORDED JULY 7,
2011 AS INSTRUMENT NO. 0211086404 OF OFFICIAL RECORDS, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE NORTH HALF OF THE NORTH HALF OF THE SOUTHWEST
QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.


APN: 261-120-01-00-1


PARCEL 1B: ACCESS TALLMAN


AN EASEMENT AND RIGHT OF WAY FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND
ACCESS AND APPURTENANCES THERETO, OVER, UNDER, ALONG AND ACROSS THAT PORTION OF
THE NORTH HALF OF THE NORTH HALF OF THE SOUTHWEST QUARTER OF SECTION 24,
TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED
AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF, AS GRANTED BY DOCUMENT RECORDED JULY 7, 2011 AS INSTRUMENT NO.
0211086404 OF OFFICIAL RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE NORTH HALF OF THE NORTH HALF OF THE SOUTHWEST
QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.


AND


Exhibit 2-27
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




A STRIP OF LAND, 55 FEET IN WIDTH, DESCRIBED AS THE WESTERNMOST 55 FEET OF THE
NORTH HALF OF THE NORTH HALF OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9
NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, ACCORDING TO THE OFFICIAL PLAT
THEREOF.


APN: 261-120-01-00-1


Tract 42: Campbell Gen-Tie Easement (Sempra)


PARCEL 1A: GEN-TIE CAMPBELL


AN EASEMENT AND RIGHT OF WAY FOR POWER LINE AND APPURTENANCES THERETO, OVER,
UNDER, ALONG AND ACROSS THAT PORTION OF THE WEST HALF OF THE WEST HALF OF THE
SOUTH HALF OF THE NORTH HALF OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9
NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE
COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF, AS
GRANTED BY DOCUMENT RECORDED JUNE 13, 2011 AS INSTRUMENT NO. 0211076177 OF
OFFICIAL RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE WEST HALF OF THE WEST HALF OF THE SOUTH HALF OF THE
NORTH HALF OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15
WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF KERN, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLAT THEREOF.


APN: 261-120-09-00-5


PARCEL 1B: ACCESS CAMPBELL


AN EASEMENT AND RIGHT OF WAY FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND
ACCESS AND APPURTENANCES THERETO, OVER, UNDER, ALONG AND ACROSS THAT PORTION OF
THE WEST HALF OF THE WEST HALF OF THE SOUTH HALF OF THE NORTH HALF OF THE
SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO
MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLAT THEREOF, AS GRANTED BY DOCUMENT RECORDED JUNE 13,
2011 AS INSTRUMENT NO. 0211076177 OF OFFICIAL RECORDS, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE WEST HALF OF THE WEST HALF OF THE SOUTH HALF OF THE
NORTH HALF OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15
WEST, SAN BERNARDINO MERIDIAN, IN THE


Exhibit 2-28
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.


AND


A STRIP OF LAND, 55 FEET IN WIDTH, DESCRIBED AS THE WESTERNMOST 55 FEET OF THE
WEST HALF OF THE WEST HALF OF THE SOUTH HALF OF THE NORTH HALF OF THE SOUTHWEST
QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN,
IN THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.


APN: 261-120-09-00-5


Tract 43: Way Gen-Tie Easement (Sempra)


PARCEL 1A: GEN-TIE WAY


AN EASEMENT AND RIGHT OF WAY FOR POWER LINE AND APPURTENANCES THERETO, OVER,
UNDER, ALONG AND ACROSS THAT PORTION OF THE NORTH HALF OF THE SOUTH HALF OF THE
SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO
MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLAT OF SAID LAND APPROVED BY SURVEYOR GENERAL
FEBRUARY 19, 1856.


THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.


SAID EASEMENT WAS GRANTED BY DOCUMENT RECORDED JUNE 13, 2011 AS INSTRUMENT NO.
0211076180 OF OFFICIAL RECORDS, AND IS MORE PARTICULARLY DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE NORTH HALF OF THE SOUTH HALF OF THE SOUTHWEST
QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN,
IN THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF
SAID LAND APPROVED BY THE SURVEYOR GENERAL FEBRUARY 19, 1856.


THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.


APN: 261-120-05-00-3 and 261-120-06-00-6


PARCEL 1B: ACCESS WAY


Exhibit 2-29
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




AN EASEMENT AND RIGHT OF WAY FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND
ACCESS AND APPURTENANCES THERETO, OVER, UNDER, ALONG AND ACROSS THAT PORTION OF
THE NORTH HALF OF THE SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 24,
TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED
AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
OF SAID LAND APPROVED BY SURVEYOR GENERAL FEBRUARY 19, 1856.


THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.


SAID EASEMENT WAS GRANTED BY DOCUMENT RECORDED JUNE 13, 2011 AS INSTRUMENT NO.
0211076180 OF OFFICIAL RECORDS, AND IS MORE PARTICULARLY DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE NORTH HALF OF THE SOUTH HALF OF THE SOUTHWEST
QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN,
IN THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF
SAID LAND APPROVED BY THE SURVEYOR GENERAL FEBRUARY 19, 1856.


AND


A STRIP OF LAND, 55 FEET IN WIDTH, DESCRIBED AS THE WESTERNMOST 55 FEET OF THE
NORTH HALF OF THE SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9
NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF KERN, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID LAND APPROVED BY THE SURVEYOR
GENERAL FEBRUARY 19, 1856.
THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.


APN: 261-120-05-00-3 and 261-120-06-00-6


Tract 44: Blaire Gen-Tie Easement (Sempra)
PARCEL 1A: GEN-TIE BLAIRE


AN EASEMENT AND RIGHT OF WAY FOR POWER LINE AND APPURTENANCES THERETO, OVER,
UNDER, ALONG AND ACROSS THAT PORTION OF THE NORTH HALF OF THE SOUTH HALF OF THE
SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15
WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN,
STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID LAND APPROVED BY
SURVEYOR GENERAL FEBRUARY 19, 1856.


Exhibit 2-30
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.


SAID EASEMENT WAS GRANTED BY DOCUMENT RECORDED JUNE 13, 2011 AS INSTRUMENT NO.
0211076184 OF OFFICIAL RECORDS, AND IS MORE PARTICULARLY DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE NORTH HALF OF THE SOUTH HALF OF THE SOUTH HALF OF
THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN
BERNARDINO MERIDIAN, IN THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO
THE OFFICIAL PLAT OF SAID LAND APPROVED BY THE SURVEYOR GENERAL FEBRUARY 19,
1856.


THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.


APN: 261-120-07-00-9


PARCEL 1B: ACCESS BLAIRE


AN EASEMENT AND RIGHT OF WAY FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND
ACCESS AND APPURTENANCES THERETO, OVER, UNDER, ALONG AND ACROSS THAT PORTION OF
THE NORTH HALF OF THE SOUTH HALF OF THE SOUTH HALF OF THE SOUTHWEST QUARTER OF
SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE
UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT OF SAID LAND APPROVED BY SURVEYOR GENERAL FEBRUARY 19, 1856.
THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.


SAID EASEMENT WAS GRANTED BY DOCUMENT RECORDED JUNE 13, 2011 AS INSTRUMENT NO.
0211076184 OF OFFICIAL RECORDS, AND IS MORE PARTICULARLY DESCRIBED AS FOLLOWS:


A STRIP OF LAND, 100 FEET IN WIDTH, DESCRIBED AS THE EASTERN 100 FEET OF THE
WESTERNMOST 255 FEET OF THE NORTH HALF OF THE SOUTH HALF OF THE SOUTH HALF OF
THE SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN
BERNARDINO MERIDIAN, IN THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO
THE OFFICIAL PLAT OF SAID LAND APPROVED BY THE SURVEYOR GENERAL FEBRUARY 19,
1856.


AND


A STRIP OF LAND, 55 FEET IN WIDTH, DESCRIBED AS THE WESTERNMOST 55 FEET OF THE
NORTH HALF OF THE SOUTH HALF OF THE SOUTH HALF OF THE


Exhibit 2-31
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




SOUTHWEST QUARTER OF SECTION 24, TOWNSHIP 9 NORTH, RANGE 15 WEST, SAN BERNARDINO
MERIDIAN, IN THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT OF SAID LAND APPROVED BY THE SURVEYOR GENERAL FEBRUARY 19, 1856.


THE PLAT OF A DEPENDENT RESURVEY OF SAID TOWNSHIP WAS FILED IN THE DISTRICT LAND
OFFICE OCTOBER 7, 1936.
APN: 261-120-07-00-9


Tract 45: Intentionally deleted.


Tract 46: Lazaro/Falvo


Parcel A:


Parcel 1 of Parcel Map 8527, filed November 18, 1987 in Book 35, Page 39 of
Parcel Maps in the office of the Kern County recorder, being a division of the
North half of the Northeast Quarter of Section 28 Township 9 North, RANGE 14
WEST, San Bernardino Base and Meridian in the unincorporated area of the County
of Kern, State of California.


APN: 359-331-02-00-4


Parcel B:


Parcels 1, 2, 3 and 4 of Parcel Map 8665, in the unincorporated area of the
County of Kern, State of California as per map filed July 25, 1988 in Book 36,
Page 72 of parcel maps, in the office of the county recorder of said county.


APN: 359-331-04-00-0, 359-331-05-00-3, 359-331-10-00-7 AND 359-331-11-00-0


Tract 47: Intentionally deleted.


Tract 48: Antelope Valley-East Kern Water Agency


PARCEL A (AVEK 2 CROSSING):


REAL PROPERTY IN THE COUNTY OF KERN, STATE OF CALIFORNIA, BEING A PORTION OF
PARCEL 1 OF PARCEL MAP 2088, FILED APRIL 24, 1975 IN BOOK 13 OF PARCEL MAPS,
PAGE 110, IN THE OFFICE OF THE KERN COUNTY RECORDER, BEING IN THE EAST HALF OF
THE SOUTHEAST QUARTER OF SECTION 27, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN
BERNARDINO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


Exhibit 2-32
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




COMMENCING AT THE SOUTHWEST CORNER OF SAID PARCEL 1, THENCE NORTHERLY ALONG THE
WESTERLY LINE OF SAID PARCEL 1, N. 00°05'24” W., 30.00 FEET TO THE SOUTHERLY
LINE OF THAT CERTAIN EASEMENT IN FAVOR OF ANTELOPE VALLEY-EAST KERN WATER
AGENCY, FILED MAY 5, 1976 IN BOOK 4953, PAGE 1924 OF OFFICIAL RECORDS; THENCE
EASTERLY ALONG SAID SOUTHERLY LINE, N. 89°47'11”E., 71.10 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING EASTERLY ALONG SAID SOUTHERLY LINE, N. 89°47'11”
E., 30.00 FEET; THENCE LEAVING SAID LINE, N. 00°00'03” W., 20.00 FEET TO THE
NORTHERLY LINE OF SAID EASEMENT; THENCE WESTERLY ALONG SAID NORTHERLY LINE, S.
89°47'11” W., 30.00 FEET; THENCE LEAVING SAID LINE, S. 00°00'03” E., 20.00 FEET
TO THE POINT OF BEGINNING.


APN: 359-175-06-00-0 (PORTION)


PARCEL B (AVEK 3 CROSSING):


REAL PROPERTY IN THE COUNTY OF KERN, STATE OF CALIFORNIA, BEING A PORTION OF THE
EAST HALF OF THE SOUTHEAST QUARTER OF SECTION 27, TOWNSHIP 9 NORTH, RANGE 14
WEST, SAN BERNARDINO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHEAST CORNER OF SAID EAST HALF OF THE SOUTHEAST QUARTER,
THENCE NORTHERLY ALONG THE EASTERLY LINE OF SAID EAST HALF OF THE SOUTHEAST
QUARTER, N. 00°03'56” W., 30.00 FEET TO THE SOUTHERLY LINE OF THAT CERTAIN
EASEMENT IN FAVOR OF ANTELOPE VALLEY-EAST KERN WATER AGENCY, FILED MAY 5, 1976,
IN BOOK 4953, PAGE 1924 OF OFFICIAL RECORDS; THENCE WESTERLY ALONG SAID
SOUTHERLY LINE, S. 89°47'11”W., 407.64 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING WESTERLY ALONG SAID SOUTHERLY LINE, S. 89°47'11” W., 40.00 FEET;
THENCE LEAVING SAID LINE, N. 00°12'49” W., 20.00 FEET TO THE NORTHERLY LINE OF
SAID EASEMENT; THENCE EASTERLY ALONG SAID NORTHERLY LINE, N. 89°47'11” E., 40.00
FEET; THENCE LEAVING SAID LINE, S. 00°12'49” E., 20.00 FEET TO THE POINT OF
BEGINNING.


APN: 359-175-01-00-3


PARCEL C (AVEK 4 CROSSING):


REAL PROPERTY IN THE COUNTY OF KERN, STATE OF CALIFORNIA, BEING A PORTION OF
PARCEL 17 OF PARCEL MAP 7981, FILED NOVEMBER 25, 1987, IN BOOK 35 OF PARCEL
MAPS, PAGE 43, IN THE OFFICE OF THE KERN COUNTY RECORDER, BEING IN THE SOUTHEAST
QUARTER OF SECTION 22, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN BERNARDINO BASE AND
MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


Exhibit 2-33
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL 17, THENCE EASTERLY ALONG THE
NORTHERLY LINE OF SAID PARCEL 17, N. 89°43'59” E., 30.00 FEET TO A POINT IN THE
NORTHERLY PROLONGATION OF THE EASTERLY LINE OF THAT CERTAIN EASEMENT IN FAVOR OF
ANTELOPE VALLEY-EAST KERN WATER AGENCY, FILED OCTOBER 3, 1989 IN BOOK 6298, PAGE
1806 OF OFFICIAL RECORDS; THENCE SOUTHERLY ALONG SAID PROLONGATION OF THE
EASTERLY LINE, S. 00°59'55” E., 90.00 FEET; THENCE WESTERLY AND PARALLEL WITH
THE NORTHERLY LINE OF SAID PARCEL 17, S. 89°43'59” W., 30.00 FEET TO THE
WESTERLY LINE OF SAID PARCEL 17; THENCE NORTHERLY ALONG SAID WESTERLY LINE, N.
00°59'55” W., 90.00 FEET TO THE POINT OF BEGINNING.


APN: 359-011-27-00-0 (PORTION)


PARCEL D (AVEK 5 CROSSING):


REAL PROPERTY IN THE COUNTY OF KERN, STATE OF CALIFORNIA, BEING A PORTION OF
PARCEL 21 OF PARCEL MAP 7981, FILED NOVEMBER 25, 1987, IN BOOK 35 OF PARCEL
MAPS, PAGE 43, IN THE OFFICE OF THE KERN COUNTY RECORDER, BEING IN THE SOUTHEAST
QUARTER OF SECTION 22, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN BERNARDINO BASE AND
MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID PARCEL 21, THENCE NORTHERLY ALONG THE
WESTERLY LINE OF SAID PARCEL 21, ALSO BEING THE WESTERLY LINE OF THAT CERTAIN
EASEMENT IN FAVOR OF ANTELOPE VALLEY-EAST KERN WATER AGENCY, RECORDED OCTOBER 3,
1989 IN BOOK 6289, PAGE 1806 OF OFFICIAL RECORDS, N. 00°59'55” W., 189.09 FEET
TO THE POINT OF BEGINNING; THENCE CONTINUING NORTHERLY ALONG SAID WESTERLY LINE
N. 00°59'55” W., 30.00 FEET; THENCE LEAVING SAID LINE N. 90°00'00” E., 30.00
FEET TO THE EASTERLY LINE OF SAID EASEMENT; THENCE SOUTHERLY ALONG SAID EASTERLY
LINE, S. 00°59'55” E., 30.00 FEET; THENCE LEAVING SAID LINE N. 90°00'00” W.,
30.00 FEET TO THE POINT OF BEGINNING.


APN: 359-011-27-00-0 (PORTION)


PARCEL E (AVEK 6 CROSSING):


REAL PROPERTY IN THE COUNTY OF KERN, STATE OF CALIFORNIA, BEING A PORTION OF
PARCEL 21 OF PARCEL MAP 7981, FILED NOVEMBER 25, 1987, IN BOOK 35 OF PARCEL
MAPS, PAGE 43, IN THE OFFICE OF THE KERN COUNTY RECORDER, BEING IN THE SOUTHEAST
QUARTER OF SECTION 22, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN BERNARDINO BASE AND
MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID PARCEL 21, THENCE NORTHERLY ALONG THE
WESTERLY LINE OF SAID PARCEL 21, ALSO BEING THE


Exhibit 2-34
AVSP II EPC Contract
Exhibit 2 - Site Description






--------------------------------------------------------------------------------




WESTERLY LINE OF THAT CERTAIN EASEMENT IN FAVOR OF ANTELOPE VALLEY-EAST KERN
WATER AGENCY, RECORDED OCTOBER 3, 1989 IN BOOK 6289, PAGE 1806 OF OFFICIAL
RECORDS, N. 00°59'55” W., 109.58 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING NORTHERLY ALONG SAID WESTERLY LINE N. 00°59'55” W., 40.00 FEET;
THENCE LEAVING SAID LINE S. 89°59'57” E., 30.00 FEET TO THE EASTERLY LINE OF
SAID EASEMENT; THENCE SOUTHERLY ALONG SAID EASTERLY LINE, S. 00°59'55” E., 40.00
FEET; THENCE LEAVING SAID LINE N. 89°59'57” W., 30.00 FEET TO THE POINT OF
BEGINNING.


APN: 359-011-27-00-0 (PORTION)


PARCEL F (AVEK 7 CROSSING):


REAL PROPERTY IN THE COUNTY OF KERN, STATE OF CALIFORNIA, BEING A PORTION OF
PARCEL 9 OF PARCEL MAP 8156, FILED DECEMBER 17, 1987 IN BOOK 35 OF PARCEL MAPS,
PAGE 53, IN THE OFFICE OF THE KERN COUNTY RECORDER, BEING IN THE SOUTHEAST
QUARTER OF SECTION 27, TOWNSHIP 9 NORTH, RANGE 14 WEST, SAN BERNARDINO BASE AND
MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID PARCEL 9, THENCE NORTHERLY ALONG THE
WESTERLY LINE OF SAID PARCEL 9, N. 00°06'53” W., 89.69 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING NORTHERLY ALONG SAID WESTERLY LINE, N. 00°06'53”
W., 30.00 FEET; THENCE LEAVING SAID LINE, S. 89°59'57” E., 30.00 FEET TO THE
EASTERLY LINE OF THE CONVEYANCE TO ANTELOPE VALLEY-EAST KERN WATER AGENCY, FILED
OCTOBER 3, 1989 IN BOOK 6298, PAGE 1792 OF OFFICIAL RECORDS; THENCE SOUTHERLY
ALONG SAID EASTERLY LINE, S. 00°06'53” E., 30.00 FEET; THENCE LEAVING SAID LINE,
N. 89°59'57” W., 30.00 FEET TO THE POINT OF BEGINNING.


APN: 359-174-14-00-0 (PORTION)


Exhibit 2-35
AVSP II EPC Contract
Exhibit 2 - Site Description








--------------------------------------------------------------------------------






EXHIBIT 3
Technical Specifications- AVSP2


***
[17 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




Exhibit 3-1
AVSP II EPC Contract
Exhibit 3 - Technical Specifications










--------------------------------------------------------------------------------




Exhibit 3 - Appendix A


***


[4 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




Exhibit 3 - Appendix A-1
AVSP II EPC Contract
Exhibit 3 - Appendix A - ***








--------------------------------------------------------------------------------




Exhibit 3 - Appendix B
Reserved




Exhibit 3 - Appendix B-1
AVSP II EPC Contract
Exhibit 3 - Appendix B - Reserved






--------------------------------------------------------------------------------




Exhibit 3 - Appendix C
Well Locations


***


[1 page redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 3 - Appendix C-1
AVSP II EPC Contract
Exhibit 3 - Appendix C - Well Locations










--------------------------------------------------------------------------------








Exhibit 4A
AVSP II Milestone Schedule


***


[2 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 4A-1
AVSP II EPC Contract
Exhibit 4A - Milestone Schedule














--------------------------------------------------------------------------------




Exhibit 4B
Guaranteed MW block On-Line Schedule


***


[1 page redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 4B-1
AVSP II EPC Contract
Exhibit 4B - Guaranteed MW block On-Line Schedule








--------------------------------------------------------------------------------




EXHIBIT 4C
Baseline PV Module Delivery Schedule - AVSP I and AVSP II


The following is the agreed upon baseline PV module delivery schedule referenced
in Exhibit 31 of the Agreement which shall be used to determine Contractor's
compliance with the accelerated PV module delivery obligations under this
Agreement and Exhibit 31.


Period
PV Modules Delivered AVSP I, MWdc
PV Modules Delivered AVSP II, MWdc
Total PV Modules Delivered, MWdc
Quarter % PV Modules Delivered
Total % PV Modules Delivered


***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
Total
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 4C-1
AVSP II EPC Contract
Exhibit 4C - Baseline PV Module Delivery Schedule








--------------------------------------------------------------------------------




EXHIBIT 5
Key Personnel


Contractor shall staff the Project with the listed Key Personnel as defined in
Section 5.2 of this Agreement. Changes to the individuals identified in this
Exhibit 5 will be subject to the requirements of Section 5.2 of this Agreement.


Title
Contractor Key Personnel Assigned
Contractor's Representative - AVSP II
***
Project Director - AVSP II
***
Site Director - AVSP II
***
Engineering Manager - AVSP II
***
Environmental Permit Manager - AVSP II
***
Safety Manager - AVSP II
***
Commissioning/Testing Manager - AVSP II
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 5-1
AVSP II EPC Contract
Exhibit 5 - Key Personnel








--------------------------------------------------------------------------------






AVSP II
EXHIBIT 6A


Contractor Acquired Permits


 
Permit
Applicable Agency
1.
Encroachment Permits
Kern County
2.
Vacations of public road and public access easements listed on Schedule 2.7(v)
to MIPA
Kern County
3.
Landscaping Plan Approval
Kern County
4.
Pre-Construction Surveys for Migratory Birds and Raptors, Burrowing Owl,
American Badger and Desert Kit Fox, Active Bat Maternity Roosts, Coast Horned
Lizard and Silvery Legless Lizard and Desert Tortoise
Kern County
5.
Decommissioning Plan
Kern County
6.
Dedication of Alternative Energy Corridor
Kern County
7.
Approval of Solar Panel Support/Foundation Structures
Kern County
8.
Fugitive Dust Emissions Control Plan
Eastern Kern County Air Pollution Control District
9.
Drainage Plan
Kern County
10.
Water Supply and Sewage Disposal Plan
Kern County
11.
Fire Safety Plan (during construction)
Kern County Fire Department
12.
Memorandum of Understanding and Agreement for Performance of Zoning Ordinance
and Mitigation Measures as Environmental Restrictions
Kern County
13.
Hazardous Waste Identification Number (during construction)
US Environmental Protection Agency
14.
Oil Spill Prevention Control and Countermeasure Plan (during construction)
US Environmental Protection Agency



Exhibit 6A-1
AVSP II EPC Contract
Exhibit 6A - Contractor Acquired Permits




--------------------------------------------------------------------------------






 
Permit
Applicable Agency
15.
General Permit for Discharge of Storm Water Associated with Construction
Activities (during construction)
State Water Resources Control Board
16.
Septic System Permits (if not a part of building permits)
Kern County
17.
Grading Permit
Kern County
18.
Building/Construction Permits
Kern County
19.
Archaeological Research Design and Treatment Plan waiver
Kern County Planning and Community Development Department



Exhibit 6A-2
AVSP II EPC Contract
Exhibit 6A - Contractor Acquired Permits










--------------------------------------------------------------------------------




EXHIBIT 6B


Owner Acquired Permits


 
Permit
Applicable Agency
1.
Final Environmental Impact Report (SCH# 2010031022) for the Antelope Valley
Solar Project (approved August 2, 2011; NOD filed August 24, 2011)
Kern County Board of Supervisors
2.
Water Supply Assessment (approved August 2, 2011)
Kern County Board of Supervisors
3.
Resolution No. 2011-193 approving Specific Plan Amendment Case Nos. 17, 2 and 3
(Map Nos. 232, 232-23 and 233) (approved August 2, 2011)
Kern County Board of Supervisors
4.
Resolution No. 2011-194 approving amendments to Zoning Map Nos. 232 and 232-23
(Zone Change Case Nos. 34 and 5) (approved August 2, 2011)
Kern County Board of Supervisors
5.
Ordinance No. G-8179 amending Zoning Map No. 232 (Zone Change Case No. 34)
(approved August 2, 2011)
Kern County Board of Supervisors
6.
Ordinance No. G-8180 amending Zoning Map No. 232-23 (Zone Change Case No. 5)
(approved August 2, 2011)
Kern County Board of Supervisors
7.
Resolution No. 2011-195 approving Tentative Cancellation of Williamson Act
Contracts (approved August 2, 2011; corrected September 4, 2012)
Kern County Board of Supervisors
8.
Resolution No. 2011-196 approving Conditional Use Permit Nos. 28, 2 and 8 (Map
Nos. 232, 232-23 and 233) (approved August 2, 2011)
Kern County Board of Supervisors
9.
Addendum to the Environmental Impact Report for the Antelope Valley Solar
Project (approved March 13, 2012; NOD filed March 22, 2012)
Kern County Board of Supervisors
10.
Resolution No. 2012-036 approving amendments to Zoning Map No. 233 (Zone Change
Case No. 15) (approved March 13, 2012)
Kern County Board of Supervisors



Exhibit 6B-1
AVSP II EPC Contract
Exhibit 6B -Owner Acquired Permits






--------------------------------------------------------------------------------






 
Permit
Applicable Agency
11.
Ordinance No. G-8262 amending Zoning Map No. 233 (Zone Change Case No. 15)
(approved March 13, 2012)
Kern County Board of Supervisors
12.
Resolution No. 2012-037 approving Modification to Conditional Use Permit Nos. 28
and 8 (Map Nos. 232 and 233) (approved March 13, 2012)
Kern County Board of Supervisors
13.
Certificate of Cancellation of Williamson Act Contract (approved September 20,
2012)
Kern County Board of Supervisors
14.
Hazardous Waste Identification Number (during operations) (if required)
US Environmental Protection Agency
15.
Oil Spill Prevention Control and Countermeasure Plan (during operations) (if
required)
US Environmental Protection Agency
16.
Industrial Storm Water General Permit Order 97-03-DWQ (General Industrial
Permit) (during operations)
Lahontan Regional Water Quality Control Board (LRWQCB)
17.
Water Quality Certification (during operations)
Lahontan Regional Water Quality Control Board (LRWQCB)
18.
Fire Safety Plan (during operations)
Kern County Fire Department
19.
Raven Management Plan consultation (during operations)
US Fish & Wildlife Service
20.
Market Based Rate Authorization under Section 205 of the Federal Power Act
FERC



Exhibit 6B-2
AVSP II EPC Contract
Exhibit 6B -Owner Acquired Permits






--------------------------------------------------------------------------------




EXHIBIT 7
CONTRACTOR SUBMITTALS & PROJECT DOCUMENTATION


I.
GENERAL SCOPE

1.1
Exhibit 7 lists the documentation to be provided by Contractor to Owner. In
order to facilitate the Owner's right to review Contractor Submittals in
accordance with the terms of this Agreement, Contractor shall provide such
documentation in accordance with the submission requirements set forth in this
Exhibit 7. Transmittals for all submittals are to clearly indicate Owner's name,
Contractor's project number, Owner's project number, how they are being sent,
and the reason for the submittal. The transmittal should include a clear,
concise description of all documents enclosed. Documentation by drawing number,
revision number, document or drawing title, and date should be indicated, if
applicable. Distributions to other parties are to be shown on the face of the
transmittal.

1.2
Contractor Submittals identified below will be transferred electronically to
Owner via Contractor's document management system, E-Builder. Contractor will
send to Owner, through E-builder, an email with a hyperlink to an online server
where Owner may download documents for its review from E-Builder. Electronically
transmitted documents are submitted as portable document format (*.pdf) files.
Documents that cannot be transmitted electronically shall be submitted to Owner
as hard copy via overnight mail. The date of the email notification or the date
indicated on the delivery receipt for overnight mail shall be the contractual
delivery date for the Contractor Submittals.

1.3
Contractor shall submit to Owner for information all Contractor Submittals and
modified Contractor Submittals. All documents prepared by Contractor shall be in
English and shall bear the Project name AVSP II and a full title block
containing a unique identification number, revision number, source and type of
document and descriptive title. Each document shall clearly indicate the
applicable status of the document (e.g. Preliminary, for Information, for
Review, for Permit, for Bid, for Bid Addendum, for Construction, Design
Bulletin, and Record Drawing incorporating all as-built comments) as well as the
revision date. Contractor shall make reasonable efforts to obtain subcontractor
submittals that follow these same guidelines.

1.4
Contractor shall make reasonable efforts that project drawings be prepared in
such a way that photo-reduction to 11”x17” size shall result in a legible and
useable drawing. Particular attention shall be paid in this respect to selection
of fonts. A scale bar shall be included to permit use following photo-reduction
on drawings where where scaling is applicable.

1.5
Where possible, and for Contractor Submittals generated after the Effective
Date, one electronic copy of Contractor and Subcontractor generated drawings and
documents (the list of such drawings and documents to be determined by Owner
after



Exhibit 7-1
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation






--------------------------------------------------------------------------------




consultation with Contractor) shall be issued to Owner for review before the
procurement, fabrication or construction of any particular aspect of the Work is
commenced.
1.5.1
The measurement system shall be US customary units for all construction and
permit drawings.

1.5.2
Vendor drawings for electrical equipment shall be US customary units or SI
units. Vendor drawings shall clearly identify unit system.

1.5.3
Drawings: Copies shall be submitted in electronic form (portable document format
(*.pdf). All final drawings/document submittals that are reasonably likely to
require updating over the life of the Project shall additionally be submitted in
AutoCad to facilitate such future updates by Owner.

1.5.4
Documents: one electronic copy shall be provided in portable document format
(*.pdf) files for written text such as letters, specifications, procedures,
calculations (not including Subcontractor proprietary calculations), manuals,
lists, etc.

1.5.5
Drawings and Documents: Contractor shall make reasonable efforts to secure
electronically formatted drawings and documents from all Subcontractors. When
electronic formatting as noted in Sections 1.5.3 and 1.5.4, is not obtainable
due to Subcontractor policies or procedures then Contractor shall have such
materials scanned and submitted in portable document format (*.pdf).

1.6
Subcontractor drawings and documentation shall also be submitted electronically
to Owner as described above. Owner may make comments to Contractor on
Subcontractor drawings and documents if items are found not to be in compliance
with the requirements of this Agreement. Owner's review period shall be *** for
procurement specifications, *** for all other Contractor Submittals. Owner will
reasonably cooperate with Contractor to expedite reviews as necessary. Any
document not returned to Contactor in the allowable period shall be deemed
accepted with no comment or approved if submitted for approval. If Owner and
Contractor shall not agree as to whether Contractor is in compliance with the
requirements of this Agreement, this dispute shall be resolved in accordance
with Article 28.





II.
DESIGN REVIEW BY OWNER

2.1
Owner and Contractor agree to participate in an accelerated Design Review prior
to contract Effective Date. Owner and Contractor agree to accelerated resolution
of Design Review comments.



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 7-2
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation




--------------------------------------------------------------------------------






2.2
The purpose of the Design Review is to afford Owner the opportunity to ensure
that Contractor's design and final selection of Equipment is in accordance with
this Agreement.

2.3
The Design Review will consist of Owner review of the permit documents
Contractor has submitted to Kern and Los Angeles counties for approval.

2.4
Design Review shall not commence without Owner or Owner's representative.

2.5
The Design Review shall be held at Contractor facilities in Richmond,
California.

2.6
All Design Review participants shall pay their own travel, lodging and other
expenses.

2.7
Contractor and Owner shall provide access to all relevant technical subject
matter experts during the Design Review.

2.8
Design Review Documents will consist of the permitting and supporting documents,
which include but are not limited to:

2.8.1
Array layout with major equipment locations

2.8.1.1
Control Point Schedule with equipment names and locations for PCS stations,
motors and controllers, and MDAS tower locations in solar fields.

2.8.2
Electrical Design Documents

2.8.2.1
Physical Drawings showing all equipment locations, conduit interfaces, and
trenching.

2.8.2.2
AC single line(s)

2.8.2.3
DC single line(s)    

2.8.2.4
Schematic and Wiring Diagrams

2.8.2.5
Grounding Diagrams

2.8.2.6
Preliminary PCS layout

2.8.2.7
Cable Schedule (if not contained on one-line diagrams)

2.8.3
Preliminary grading plan

2.8.4
Preliminary storm water plan

2.8.5
Structural Design Documents



Exhibit 7-3
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation




--------------------------------------------------------------------------------






2.8.7.1
Drawings of all equipment foundations showing all equipment outline requirements
including anchor bolts that are to be used in the design of the foundations

2.8.7.2
Structural calculations detailing design criteria, equipment loads, and material
selection

2.8.6
SCADA, Instrumentation, and Controls Design Documents

2.8.6.1
Communication block diagrams for substations and solar fields

2.8.6.2
Fiber Termination Details

2.8.6.3
SCP (SCADA Control Panel) DI Wiring Diagram

2.8.6.4
MDAS Schematics and Instrumentation Diagrams

2.8.6.5
SCADA Server Termination Details & Schematic

[2.8.6.6
Flow block diagrams and State machine diagrams

2.8.7
Site logistics plan

2.8.8
Specification list

2.8.9
Installation specification

2.8.10
Purchase specifications for:

2.8.10.1
AC Station (includes inverter)

2.8.10.2
34.5 kV collection system switchgear

2.8.10.3
Medium voltage cable

2.8.11
Electrical and structural calculations and studies required for permit (not
including Subcontractor proprietary calculations)

2.8.12
Substation grounding calculations to support sizing

2.9
Contractor shall provide the supporting information upon which the Project
design is based, including, but not limited to the results of survey,
geotechnical report and addenda, and manufacturers' data.

2.10
During the Design Review, Owner may make comments to drawings and documents if
items are found not to be in compliance with the requirements of this Agreement.
Contractor shall be obligated to resolve any such compliance issues in a timely

Exhibit 7-4
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation




--------------------------------------------------------------------------------




manner and resubmit to Owner the Contractor drawings and documents reflecting
such resolutions.
III.
DELIVERABLES

3.1
All other drawings or data listed herein or requested by Owner and provided by
Contractor may be considered for information and record purposes. Owner may
comment on such drawings and data to ensure compliance with the Agreement.

3.2
For Owner's records, Contractor shall develop and submit a comprehensive
documentation/design package to Owner consisting of, but not limited to, the
documents and drawings as prescribed in this Section III. The Design Review and
Owner's review are covered in Section II.

3.2.1
Comprehensive Project documentation submittal schedule

3.2.2
Drawings:

·
Site plan/arrangement

·
Site grading and drainage

·
Site restoration and finishing

·
Soil stabilization, erosion, and sediment control

·
Foundation plans and details

·
Structural plans, details, and elevations

·
General plant arrangement, building arrangement, and hazardous area location (if
any) drawings; and civil, and steel standard drawings

·
Array layout

·
Electrical/Instrument diagrams including electrical one-line, substation
electrical three-line, and instrument diagrams

·
Power and control wiring, including AC and DC systems. Details showing
protection against galvanic corrosion, if applicable. (i.e. Aluminum to copper
transition)

·
AC Station drawings

·
String wiring diagrams

.
Grounding plans

·
Relay tripping and control schematics and/or logic diagrams

·
Control system logic diagrams

·
SCADA system configuration drawings/diagrams



Exhibit 7-5
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation






--------------------------------------------------------------------------------




·
Fencing plan

·
All drawings issued/used for construction

·
Record drawings (including as-built comments) shall be submitted in AutoCad
format no later than date set forth in Exhibit 1. All drawings submitted to
Owner by Contractor shall be updated to reflect on-site changes and will be
marked “ Record Drawings”.

3.2.3
Other Required Documentation:

·
Operations and maintenance manuals with respect to each Block shall be submitted
no later than the date set forth in the Table Of Contractor Submittals shown at
the end of this Exhibit 7. If a piece of equipment was “wholesale” changed out
during the construction process for whatever reason the contractor shall provide
updated maintenance and technical documentation to account for the change.

·
System descriptions

·
System turnover packages

·
SCADA graphics/configuration guidelines

·
Drawings that show equipment, instrument, device and SCADA schematics containing
content mutually agreed upon by Owner and Contractor

·
Subcontractor drawings, documentation, and manuals required for Owner review

·
Schedules, including engineering, procurement, and construction (EPC)
activities; integrated AVSP II schedules, and progress reports required pursuant
to this Agreement.

·
Quality assurance and quality control program manuals

·
Project Health and Safety Plan attached as Exhibit 22 to this Agreement

·
Commissioning plan as required under this Agreement

·
Commissioning logs shall be submitted as required under Exhibit [16] to this
Agreement

·
Performance test procedures/reports as required under the Agreement

·
Instructions for handling, storage, and pre-operational maintenance of Facility
Equipment

·
Site and shop inspection and testing plans or requirements

·
Original Equipment Manufacturer's quality assurance (QA) documentation as
provided by Manufacturer





Exhibit 7-6
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation




--------------------------------------------------------------------------------




·
Procurement specifications for all Equipment supplied by Major Subcontractors/
installation areas

·
Power transformer data sheets, as applicable

·
Instrument data sheets

·
Training program and manuals

·
Required Manuals

·
Contractor / Acquired Permits and Subcontractor permits

·
Meeting minutes for Owner/Contractor meetings

·
Electrical and structural calculations and studies submitted to permit agencies

·
Other non-proprietary engineering calculations applicable to the design and
construction of the Project



IV.
FINAL DRAWINGS

4.1
Contractor shall provide Record Drawings for the entire Project, consisting of
mechanical, electrical, and civil drawings, general arrangements,
instrumentation diagrams, one-line, three-line, schematics, wiring, cable tray,
routed conduit, and duct banks, and other drawings as mutually agreed upon by
Owner and Contractor. Documents shall be re-drafted as necessary to incorporate
final information. Mark-up sketches, referencing, and other field marking
techniques are not acceptable as final Record Drawings. Contractor shall prepare
“conformed to construction record” of the original drawings or data sheets.

4.2
During construction, Contractor shall maintain on file in the field reasonably
current as-built redline mark-ups of all drawings and data sheets to agree with
actual work undertaken.

4.3
Record drawings shall be issued by Contractor as the next sequential revision
from previous releases. The revision block shall state Record Drawings. All
clouds, revision diamonds, and other interim control marking shall be removed.
All information listed as “later” or “hold” shall be completed or deleted. The
conformed to construction record drawings shall be clear and readable in full
size, and where possible, also in 11”x17” size reduction.

4.4
Major Subcontractors' drawings shall be conformed to construction records to
reflect actual installed configuration. These Subcontractor drawings shall be in
sufficient detail to indicate the kind, size, arrangement, weight of each
component, and operation of component materials and devices, the external
connections, anchorages, and supports required; the dimensions needed for
installation, and correlation with other materials and equipment. Final
Subcontractor's drawings shall be bound in the



Exhibit 7-7
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation






--------------------------------------------------------------------------------




equipment Operation & Maintenance Manuals. One electronic copy, in portable
document format (*.pdf), of the vendor drawings shall be provided.
4.5
Contractor shall provide one hard copy set of Record Drawings to Owner, in
12”x18” size.



V.
LISTS

5.1
All lists that will be Issued for Record shall be furnished in electronic
format.



VI.
SOFTWARE REQUIREMENTS

6.1
All final drawings /document submittals that are reasonably likely to require
updating over the life of the Project shall additionally be submitted in native
electronic format to facilitate such future updates by Owner. Site-specific
drawings provided in native format shall include the project master plan, the
project single line, and trenching plans. Product-specific drawings will be
provided in portable document format (*.pdf).     Where possible, Contractor
Submittals lists and manuals shall be provided with electronic search engines to
facilitate ease of use, as commercially available.

6.2
Where possible, Contractor Submittals lists shall be provided in electronic
format such as Microsoft Excel or approved alternative to facilitate integration
into Owner's existing applications. Owner will provide Contractor with
reasonable formatting information as required.

Design calculations shall be submitted in PDF format only. Native files shall
not be provided.
6.3
Contractor shall provide final electronic submittals in the following software
formats:

        
Software Function
Software Name
Word processing
Microsoft Word
Lists
Microsoft Excel
Database
Microsoft Access
Drawings
AutoCAD and AutoDesk Civil 3D
Project Schedules
Portable document format (*.pdf) produced from Microsoft Project or Primavera
native format
Scannable Material
Portable document format (*.pdf)
SCADA / PLC Programming /
 





Exhibit 7-8
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation




--------------------------------------------------------------------------------




    
Configuration
By OEM (subject to IP restrictions)

VII.
DATA/DRAWINGS REQUIRED AFTER AWARD OF CONTRACT

7.1
General

7.1.1
For equipment being procured after the Effective Date, Contractor shall submit
the specifications for each equipment package for Owner review for compliance
with this agreement.

7.1.2
Contractor shall facilitate the exchange of information in order to demonstrate
to Owner Contractor's plan to meet the schedule requirements of this Agreement.

7.1.3
For any drawing or design document developed or significantly updated after the
Design Review, Contractor shall submit to Owner for review to fully establish
that all parts shall comply with this Agreement. Owner review shall follow
guidelines and timelines per agreement. Owner may make comments to drawings and
documents if items are found not to be in compliance with the requirements of
this Agreement. Contractor shall be obligated to resolve any such compliance
issues in a timely manner and resubmit to Owner the Contractor drawings and
documents reflecting such resolutions.

7.1.4
If Owner review is not completed on drawings covered in 7.1.3 and per this
agreement, and should Contractor proceed with manufacture of Facility Equipment
or construction prior to Owner review of such drawings, Contractor does so at
its own risk.

7.1.5
Contractor shall be responsible for any discrepancies, errors, or omissions on
the drawings supplied by Contractor or Subcontractors.

7.1.6
All drawings and data, including changes thereto, shall conform to the
requirements of this Agreement.

 
[Table of Contractor Submittals on following page.]




Exhibit 7-9
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation








--------------------------------------------------------------------------------




Document
Timing of First Delivery
Sheet Sets
 
—
 
Civil Sheet Set
1
 - Site Development Plan
 
 - Monuments and Benchmark Plan
 
 - Miscellaneous Foundations
 
 - Road and Driveway sections
 
 - Demolition Plan
 
 - Grading, road layout and fencing plans
 
 - Erosion control plan
 
Structural Sheet Set
2
 - Operation and Maintenance Building Arrangement and Foundation Concept
 
Electrical Sheet Set
1
 - Cable Schedule
 
 - Construction Power One-Line
 
 - MV One-Line
 
 - Grounding plan and details
 
 - Underground cable plans
 
 - Direct buried cable sections
 
 - Ductbank Sections
 
 - 34.5kV Plans & Profiles
 
 - 34.5kV Assemblies
 
 - 34.5kV Structure Details
 
SCADA Sheet Set
1
 - Communication Block Diagram
 
 - Fiber termination details
 
 - Fiber route plan
 
Substation Sheet Set
1
 - Substation Communications Block Diagram
 
 - Plan arrangement
 
 - Sections and details
 
 - Raceway plan and details
 
 - Grounding plan and details
 
 - Control enclosure layout
 
 - 230kV Panels
 
 - One-Line
 
 - Foundation plan
 



Exhibit 7-10
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation






--------------------------------------------------------------------------------




Document
Timing of First Delivery
 - Structure Loading Diagrams
 
Transmission Line Sheet Set
1
 - 230kV Plans and Profiles
 
 - 230kV Suspension and Deadend Assemblies
 
 - OPGW and Shieldwire Assemblies
 
 - 230kV Structure Details
 
 - 230kV Transmission Line Foundation Details
 
Substation Specifications
 
GSU Transformer Spec
1
Structures and Equipment Spec
1
HV Circuit Breaker Spec
1
Control House Spec
1
 
 
Transmission Line Specifications
 
Tubular Steel Poles Spec
1
Conductor Spec
1
Hardware Spec
1
 
 
SCADA System Specifications
 
SCADA FRS
1
Facility Controller FRS
1
MDAS Spec
1
 
 
Equipment Specifications
 
Inverter/Transformer Spec
1
Inverter Manual
3
Inverter Data Sheet
3
Transformer Manual
3
LV Cabinet Spec
1
LV Cabinet Data Sheet
4
SCADA Com. Panel Spec
1
Combiner Box Specification
1
 
 
Other Documents
 
Operation and Maintenance Building Specifications
2
 
 
Design Changes
2
County Approved Construction Permit Packages
2
 
 
Plans, Procedures, Programs and Manuals
 
Site Commissioning Plan
3



Exhibit 7-11
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation








--------------------------------------------------------------------------------




Document
Timing of First Delivery
Testing Procedures
3
Preliminary Operations and Maintenance Manual
3
Final Operation and Maintenance Manual
4
Record Drawings
4



 
TIMING OF DELIVERY
1
***
2
***
3
***
4
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 7-12
AVSP II EPC Contract
Exhibit 7 - Contractor Submittals & Project Documentation










--------------------------------------------------------------------------------




Exhibit 8A
Form of Monthly Report


[spwrlogosmall.jpg]


Date, Year                             Prepared by:


Project Monthly Report
Project size: YYY MWac / ZZZ MWdc - T0 Tracker
Owner: TBD
Customer: TBD
Project Number: XXXXXX


1. Project Overview
1.1 Executive Summary
Project consists of a photovoltaic array of YYYMWdc of SunPower modules covering
approximately XX acres in XXXXX California, United States, owned by XXXXXX. The
EPC Agreement was executed on XXXXXXX. Site Preparation started in XXXXXXX.
Construction activities began on XXXXXXX, with Interconnection scheduled in
XXXXXX, and Substantial Completion on XXXXX.


Accomplishments during the past month include the following items:
• Plant substantially complete.
• Substation complete
• Back feed inverters commissioned


Short Term Look-Ahead Activities
• Transformers for SMA Inverters installed by
• Performance Testing scheduled to begin on
• Complete roads and seeding by


2. Appendices
A. Summary of Major Activities Completed This Month
B. Major Activities Planned in the Next Month
C. Procurement Status and List
D. Expediting Status and List
E. Schedule
F. Quality Report
G. Safety Report
H. Problem Areas and Planned Corrections
I. Punch List
J. Pending and Approved Change Orders
K. Drawing Document Log
L. Construction Photos
M. Labor Report
N. Permits
O. Invoice and Payment Status
P. Contract Notifications


1414 Harbour Way South
SunPower Energy Systems, Corporation
P: 1.510.540.0550
Richmond, CA 94804 USA
www.sunpowercorp.com
F: 1.510.540.0552







--------------------------------------------------------------------------------




 


[spwrlogosmall.jpg]











 
Monthly Report
 
for Month 20XX
  
Project #
 
Issued:





--------------------------------------------------------------------------------




Month 20XX MONTHLY PROGRESS REPORT
A.
Summary of Major Activities Completed This Month
B.
Major Activities Planned in the Next Month
C.
Procurement Status and List
D.
Expediting Status List
E.
Schedule
F.
Quality Report
G.
Safety Report
H.
Problem Areas and Planned Corrections
I.
Punch List
J.
Pending and Approved Change Orders
K.
Drawing and Document Submittal Log
L.
Construction Photos
M.
Labor Report
N.
Permits
O.
Invoice and Payment Status
P.
Contract Notification





--------------------------------------------------------------------------------






EXHIBIT A SUMMARY OF MAJOR ACTIVITIES COMPLETED THIS MONTH
(Summary Curves will be attached)
Construction
Quantity
Prev Month Total
Month Total
Total to Date
% Complete
Pier Installation
 
 
 
 
 
Fence Installation
 
 
 
 
 
Tracker Rows
 
 
 
 
 
Drive Motor Pads
 
 
 
 
 
Install Drive Motors
 
 
 
 
 
Inverter Pads
 
 
 
 
 
DC Wiring Per Invert Pad (Home Run)
 
 
 
 
 
DC Wiring Per Invert Pad (String)
 
 
 
 
 
AC Wiring Per Invert Pad
 
 
 
 
 
Install Inverters/Xmfr
 
 
 
 
 
PV installation*
 
 
 
 
 
Substation Construction
 
 
 
 
 
Commissioning by Pad
 
 
 
 
 
Commissioning AC Collection System
 
 
 
 
 
Commissioning Substation
 
 
 
 
 
Commissioning SCADA, MDAS
 
 
 
 
 
Performance Testing
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT B MAJOR ACTIVITIES PLANNED IN THE NEXT MONTH
Upcoming Activities
 
Pier Installation
 
Fence Installation
 
Tracker Rows
 
Drive Motor Pads
 
Install Drive Motors
 
Inverter Pads
 
DC Wiring Per Invert Pad
 
AC Wiring Per Invert Pad
 
Install Inverters/Xmfr
 
PV installation
 
Substation Construction
 
Commissioning by Area
 
Performance Testing
 
Security
 
Seeding and Mulching
 







--------------------------------------------------------------------------------




EXHIBIT C PROCUREMENT STATUS AND LIST
Division
Description
Part#
Date Req
Lead Time
Date PO
Anticipated Delivery
Actual Delivery
Manufacturer
 
 
 
Onsite
In weeks
Issued
Date
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT D EXPEDITING STATUS AND LIST
Date
Description
Notes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT E SCHEDULE
PLEASE SEE ATTACHED P6 SCHEDULE
See attached construction schedule
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT F QUALITY REPORT
TRAINING UPDATE
 
INCOMING MATERIAL
 
INSPECTIONS UPDATE
 
 
 
 
 
MECHANICAL CIVIL UPDATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NRC UPDATE
 
 
 
TRAVELLER STATUS
 
 
 
 
 
FINDER FIXER UPDATE
 
 
 
OTHER ISSUES
 
 
 





--------------------------------------------------------------------------------




EXHIBIT G ACCIDENTS AND EVENTS
Date
Incident
Resolution
Open/Closed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT H PROBLEM AREAS AND PLANNED CORRECTIONS
Date
Issue
Resolution
Open/Closed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT I PUNCH LIST
REV
SYSTEM
DESCRIPTION OF ISSUE
PRIORITY
REPORY BY
COMMENT/STATUS
DATE CLOSED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT J PENDING AND APPROVED CHANGE ORDERS
Date
Issue
Approved
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT K DRAWING AND DOCUMENT SUBMITTAL LOG
Type
Drawing #
Description
Date
Revision #
Author
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT L CONSTRUCTION PHOTOS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT M LABOR REPORT
Period
Hours Worked
 
 
 
 
 
 
 
 
 
 
 
 
Total hours worked to date:
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT N CONTRACT PERMITS
Jurisdiction
Description
Date Submitted
Date Approved
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT O INVOICE AND PAYMENT STATUS
Invoice Number
Date Submitted
Disputed/Undisputed
Date Paid
Method of Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT P Contract Notification Log
Letter Number
Date Submitted
Summary
Response Date
Status
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Exhibit 8A-1
AVSP II EPC Contract
Exhibit 8A - Form of Monthly Report




--------------------------------------------------------------------------------




Form of Weekly Report
A weekly report shall be submitted to the Owner by noon Tuesday of the following
week completed. The report shall include the following:
1.
Highlights & Lowlights of Week Completed

2.
Focus for upcoming week

3.
Safety Stats

a.
Manhours

b.
Lost Time

c.
Recordables

d.
First Aids

4.
Table of Progress Completed aligned to Exhibit 9 Milestones

a.
Qty completed for Period to Date

b.
Qty & % of Total Inception to Date

5.
Three Week Look Ahead

6.
Change Request Log

7.
Owner Action Item Log



Exhibit 8B-1
AVSP II EPC Contract
Exhibit 8B - Form of Weekly Report






--------------------------------------------------------------------------------




Exhibit 9
Payment Schedule


***


[2 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 9-1
AVSP II EPC Contract
Exhibit 9 - Payment Schedule








--------------------------------------------------------------------------------




EXHIBIT 10
Form of Application for Payment


To:


Re:


Gentlemen:


Pursuant to Article 8 of the Engineering, Procurement and Construction
Agreement, dated as of [_________] [_], 2012, between [_________], and SunPower
Corporation, Systems (the “Agreement”), we hereby apply for payment in the
aggregate amount of $_____________ for having completed the Work as particularly
set forth in Attachment 1 hereto.
A summary of the amounts to be paid is reflected in the following table:
[EXAMPLE]
 
As of
Previous Month
For This Month (This Payment Application)
Total
After this Application for Payment
Original Contract Price
***
***
***
Contract Price to Date
***
***
***
Cumulative Milestone Payments
***
***
***
Amount of Retainage withheld by Owner
 
***
 
Actual Amount Paid or to be Paid
***
***
***



Contractor hereby certifies as follows:
i.The Work for which payment is sought (a) has been performed to the extent
indicated in this Application for Payment and is in accordance with the
Agreement and (b) has not been the subject of a previous requisition which has
become due and received by Contractor;


ii.Contractor's Insurance is in full force and effect;


iii.Enclosed are the applicable lien releases from Contractor and the Major
Subcontractors in accordance with Section 8.4; and






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 10-1
AVSP II EPC Contract
Exhibit 10 - Form of Application for Payment




--------------------------------------------------------------------------------




Capitalized terms used herein have the meanings given them in the Agreement.
Very truly yours,


SunPower Corporation, Systems






By: _______________________
Contractor's Representative








Exhibit 10-2
AVSP II EPC Contract
Exhibit 10 - Form of Application for Payment






--------------------------------------------------------------------------------




Attachment 1


[Attachment 1 shall include all necessary documentary evidence including the
submittal of the completed Work (and the applicable quantities) with dollar
values.]


Exhibit 10-3
AVSP II EPC Contract
Exhibit 10 - Form of Application for Payment








--------------------------------------------------------------------------------




Exhibit 11
Form of Contractor Performance Security


***


[9 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 11-1
AVSP II EPC Contract
Exhibit 11 - Form of Contractor Performance Security






--------------------------------------------------------------------------------




Exhibit 12
Form of Equity Contribution Agreement


***


[16 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 12-1
AVSP II EPC Contract
Exhibit 12 - Form of Equity Contribution Agreement








--------------------------------------------------------------------------------




EXHIBIT 13A


Form of Conditional Waiver and Release on Progress Payment




CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT


CALIFORNIA CIVIL CODE SECTION 8132


NOTICE: THIS DOCUMENT WAIVES THE CLAIMANT'S LIEN, STOP PAYMENT NOTICE, AND
PAYMENT BOND RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT. A PERSON SHOULD NOT RELY ON
THIS DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.


Identifying Information
Name of
Claimant:    ________________________________________________________________________
Name of
Customer:    ________________________________________________________________________
Job
Location:    ______________________________________________________________________________
__________________________________________________________________________________________
Owner:    ____________________________________________________________________________________
Through Date:__________________


Conditional Waiver and Release
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job through the Through Date of this
document. Rights based upon labor or service provided, or equipment or material
delivered, pursuant to a written change order that has been fully executed by
the parties prior to the date that this document is signed by the claimant, are
waived and released by this document, unless listed as an Exception below. This
document is effective only on the claimant's receipt of payment from the
financial institution on which the following check is drawn:
Maker of Check:_______________________________________________
Amount of Check: $________________________
Check Payable to:_____________________________________________


Exceptions
This document does not affect the following:
1.
Retentions.

2.
Extras for which the claimant has not received payment.

3.
The following progress payments for which the claimant has previously given a
conditional waiver and release but has not received payment:

Date(s) of waiver and release:______________________________________
Amount(s) of unpaid progress payment(s):$_______________________________
4.
Contract rights, including (A) a right based on rescission, abandonment, or
breach of contract, and (B) the right to recover for work not compensated by the
payment.



Signature
Claimant's Signature:________________________________________
Claimant's Title:____________________________________________
Date of Signature:________________






Exhibit 13A-1
AVSP II EPC Contract
Exhibit 13A - Form of Conditional Lien Release and Waiver






--------------------------------------------------------------------------------




EXHIBIT 13A-1


***


[2 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 13A-1-1
AVSP II EPC Contract
Exhibit 13A-1 - ***






--------------------------------------------------------------------------------




EXHIBIT 13B


Form of Conditional Waiver and Release on Final Payment




CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT
CALIFORNIA CIVIL CODE SECTION 8136


NOTICE: THIS DOCUMENT WAIVES THE CLAIMANT'S LIEN, STOP PAYMENT NOTICE, AND
PAYMENT BOND RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT. A PERSON SHOULD NOT RELY ON
THIS DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.


Identifying Information
Name of
Claimant:    ________________________________________________________________________
Name of
Customer:    ________________________________________________________________________
Job
Location:    _______________________________________________________________________________
__________________________________________________________________________________________
Owner:    ____________________________________________________________________________________


Conditional Waiver and Release
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job. Rights based upon labor or
service provided, or equipment or material delivered, pursuant to a written
change order that has been fully executed by the parties prior to the date that
this document is signed by the claimant, are waived and released by this
document, unless listed as an Exception below. This document is effective only
on the claimant's receipt of payment from the financial institution on which the
following check is drawn:
Maker of Check:____________________________________________
Amount of Check: $_____________________
Check Payable to:__________________________________________


Exceptions
This document does not affect the following:
Disputed claims for extras in the amount of: $_____________________


Signature
Claimant's Signature:_________________________________________
Claimant's Title:_____________________________________________
Date of Signature:___________________




Exhibit 13B-1
AVSP II EPC Contract
Exhibit 13B - Form of Conditional Waiver and Release of Final Payment








--------------------------------------------------------------------------------






Exhibit 14
Module Warranty


***


[22 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 14-1
AVSP II EPC Contract
Exhibit 14 - Module Warranty






--------------------------------------------------------------------------------




EXHIBIT 15


Insurance Requirements




PART I: CONTRACTOR'S INSURANCE REQUIREMENTS


Contractor shall secure and maintain the following insurance coverages:


Commercial General Liability


Coverage shall insure Contractor's legal liability arising out of all the Work
and other activities of the Contractor and Subcontractors, including: 
premises/operations, products/completed operations, personal injury (with the
contractual exclusion removed), explosion, collapse and underground property
damage; independent contractors, and contractual liability and be written on an
occurrence form. The policy form shall be the most recently approved ISO
Commercial General Liability insurance policy, or its equivalent as approved by
Owner (which approval shall not be unreasonably withheld or conditioned).
 
Limits of Liability:
$***. General Aggregate (per project)
$***. Products/Completed Operations Aggregate
$***. Personal & Advertising Injury Limit
$***. Per Occurrence


Automobile Liability:


Automobile Liability insurance in respect of all vehicles used on public
highways or in any circumstances such as to be liable for compulsory motor
insurance in accordance with Applicable Law of the applicable state that the
vehicle will operate. The coverage shall apply for all owned, non-owned and
hired vehicles. The policy form shall be the most recently approved ISO Business
Automobile Liability insurance policy, or its equivalent as approved by Owner
(such approval not to be unreasonably withheld or conditioned). If applicable
and not provided by a separate pollution liability policy, the coverage shall
include an MCS-90 endorsement and broadened pollution coverage endorsement CA
9948 if hazardous waste transportation or disposal is performed as part of the
Work.


Limits of Liability: $*** combined single limit each accident




Workers' Compensation/Employers' Liability


a)
Contractor shall maintain statutory limits for Workers' Compensation Insurance
and Occupational Disease Insurance in accordance with state laws and any
applicable federal law such as (e.g., FELA, USL&H and Jones Act), during the
entire time that any full time



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 15-1
AVSP II EPC Contract
Exhibit 15 - Insurance




--------------------------------------------------------------------------------




persons are employed by them on the Site in connection with the Work. Part-time,
temporary, or leased employees shall be required to maintain separate Workers
Compensation Insurance according to the terms herein.


b)
Contractor shall maintain Employers' Liability Insurance with limits of not less
than the following: bodily injury by accident - $*** each accident; bodily
injury by disease - $*** policy limit; bodily injury by disease - $*** each
employee.



The coverages shall cover all work places involved in this Agreement.


Umbrella or Excess Liability


Umbrella or excess liability coverage in excess of the limits of insurance
provided by the Commercial General Liability, Automobile Liability and Employers
Liability as shown above, providing coverage on a follow form basis. Coverage is
required to be written on an occurrence form. Contractor shall provide notice to
Owner if at any time the Contractor's full umbrella/excess limits as required in
this Exhibit 15 are not available during the term of this Agreement, and
Contractor will purchase additional limits to satisfy the requirements herein if
reasonably requested by Owner.
Limits of liability of not less than $*** per occurrence limit and $***
aggregate.


Contractor's Pollution Liability


Insurance for the Contractor's legal liability for losses caused by pollution
conditions that arise from the operations of the Contractor at the Site. Such
insurance shall include coverage for:


(a)
Bodily injury, sickness, disease, mental anguish or shock sustained by any
person, including death;

(b)
Property damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed;

(c)
Defense costs associated with (a) and (b) above;

(d)
Coverage written on an occurrence form or claims-made form; however if coverage
is written on a claims-made form, Contractor shall be required to maintain such
coverage for 3 years following the Facility Substantial Completion Date; and

(e)
Coverage shall also include coverage for disposal and transportation of
pollutants, if applicable and not provided by the Automobile Liability
insurance. The definition of pollution conditions shall include damage to
natural resources damage within the definition of property damage resulting from
the Contractor's and Subcontractors' work/operations.





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 15-2
AVSP II EPC Contract
Exhibit 15 - Insurance






--------------------------------------------------------------------------------




Limits of liability of not less than $*** each occurrence and aggregate.


Professional Liability


Insurance covering damages arising out of negligent acts, errors, or omissions
committed by Contractor in the performance of this Agreement. Contractor shall
maintain this policy for a minimum of two (2) years after Final Completion Date
or shall arrange for a two year extended discovery (tail) provision if the
policy is not renewed if written on a claims-made basis. The intent of this
policy is to provide coverage for claims arising out of the performance of
services under this Agreement and caused by an error, omission, or act for which
the Contractor is held liable. Alternatively, the Contractor shall require that
Subcontractors who are required to perform professional engineering, consulting,
or design services as it relates to the Work shall carry and maintain such
insurance during the course of the Project. Evidence of insurance from design
Subcontractors to Owner is required prior to acceptance of this alternative.
Contractor need not appear as an insured under the Subcontractor's policy.


Liability limit of not less than $*** each claim and in the aggregate.


Aircraft Liability


If applicable, in respect of all aircraft owned, non-owned, hired or chartered
for use, if any, and hull and aviation liability shall be arranged.


Limit of liability shall not be less than $*** per occurrence.


Transit/Ocean Marine Insurance


Contractor shall maintain transit insurance and, if necessary, property
insurance covering all domestic and international air, land and water shipments
as well as offsite storage of plant, equipment, machinery and materials not
covered by the Builders All Risk (BAR) policy (as further described in this
Exhibit 15). Coverage shall commence from the manufacturer's and supplier's
location and provide continuous coverage including temporary off-site storage
and transit to and from locations requiring equipment fabrication/repairs until
reaching the Site. Contractor may satisfy its Transit insurance requirement
through its equipment and materials supplier's transit insurance covering
imports of plant, equipment, machinery and materials to the Site provided such
supplier's insurance meets the requirements for Transit insurance as set forth
herein.


a) Cover shall provide all risk with the exception of normal and customary
exclusions and include Institute Cargo Clauses (A) plus war plus strike, riot
and civil strife, perils and shall include a minimum of *** of storage on or off
the Site. The sum insured with respect to each shipment shall not be less than
the value of the largest single shipment. Transit and/or Property coverage to
include all voyages (land, water or air) sourced overseas, in Canada and Mexico,
if


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 15-3
AVSP II EPC Contract
Exhibit 15 - Insurance






--------------------------------------------------------------------------------




not covered under the BAR policy and attaches from the time of leaving the
manufacturers'/suppliers' warehouses (including inland marine), to final Site.


b) Deductibles under the Transit coverage shall not be greater than $*** for any
one shipment.


c) Contractor shall have obtained such Transit and Property coverage on or prior
to the date on which the exposure to the risk covered by the Transit coverage
arises.


d) The only permissible cancellation of such Transit insurance is as follows:
(i) cancellation on *** notice for war, strikes, civil commotion, (ii)
cancellation on *** notice for strikes, riots, and civil commotion preventing
passage to or from the United States, and (iii) cancellation on *** notice for
non-payment of premium.


e) Coverage to continue during storage until BAR policy is in force.


f) Coverage shall insure Owner, Financing Parties, and Contractor as insured
parties to the extent of their interests under this Agreement.


g) Contractor will be responsible to schedule and pay for marine cargo surveys
required by the Transit/Ocean Marine and will also be responsible to coordinate
surveys required of Owner's delay in start-up insurers for equipment specified
under the insurance. If Contractor fails to schedule the required surveys,
Contractor will be responsible for any reduction in, or loss of, coverage that
results from such failure.


h) ***


Builders All- Risk /Delay in Start-Up:


Builders All Risks (“BAR”) insurance covering loss or damage to each Block or
portion thereof during the construction, testing and commissioning periods and
until such Block reaches Block Substantial Completion.


a)
The policy will include the interest of Contractor, Subcontractors of any tier
(performing work at the Site), Owner and Financing Parties, to the extent of
their interest under this Agreement, and is to be on an “all risk” basis subject
to normal and customary policy exclusions, terms and conditions and subject to
normal and customary sub-limits for similar size solar projects as described
below, including earthquake, wind and flood losses.



b)
Coverage shall be written on a replacement cost basis and the limit of liability
shall be the full replacement cost of the Work or the property in relation to
such Blocks that have begun construction (including any Facility Equipment on
the Site but not incorporated into the Project) but have not achieved Block
Substantial Completion. The earthquake and flood sub-limit for each shall be not
less than $*** each occurrence and annual aggregate (or when taken together with
the AVSP 1 Facility, $***); provided, that, if Owner purchases or requires
Contractor to purchase additional earthquake and flood coverage with higher
sub-limits, Contractor shall pay the first $*** of the aggregate costs to obtain
such additional



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 15-4
AVSP II EPC Contract
Exhibit 15 - Insurance




--------------------------------------------------------------------------------




coverage for both the Facility and the AVSP 1 Facility and Owner shall pay all
other costs associated with obtaining and maintaining such additional coverage.
Normal and customary sub-limits shall be provided for debris removal, demolition
costs, expediting expenses, express freight, air freight and overtime. Inland
transit and off-site storage will have sub-limits that satisfy the highest
valued shipment or storage location, if not provided by the Transit and Ocean
Marine Insurance or other Contractor procured insurance policies.


c)
Any required payment of deductibles for builders all-risk insurance shall be the
responsibility of Contractor, provided however that deductibles under the
builder's risk insurance shall not exceed $*** per occurrence except ***% of
values at the time of loss for California earthquake subject to a minimum of
$*** and a maximum of $*** and ***% of values at time of loss for high hazard
flood zones subject to a minimum of $*** and maximum of $***.



d)
Contractor shall have obtained such BAR coverage on or prior to the date on
which the exposure to the risk covered by the BAR coverage arises.



e)
The only permissible cancellation is as follows: (i) *** for non-payment of
premium and (ii) material change in the risk profile of the Project after
coverage commences.



f)
Coverage to include 50/50 hidden damage provision. Coverage to include testing
coverage and resultant damage from faulty design, materials and workmanship (LEG
2 or equivalent).



g)
Coverage to include a sub-limit of $*** each occurrence for damage to existing
property of Owner.



h)
Serial defects clause to be agreed by Owner and Financing Parties, if
applicable.



i)
Owner and Financing Parties shall be included as additional named insured
parties under the policy and Financing Parties will be a loss payee as required.



i)
The policy shall not allow any form of subrogation against Owner, Contractor,
Subcontractors of any tier or Financing Parties except for (i) manufacturer or
supplier of machinery, equipment or other property, whether named as an insured
or not, for the cost of making good any loss or damage which said party has
agreed to make good under a guarantee or warranty, whether express or implied,
and (ii) architect or engineer, whether named as an insured or not, for any loss
or damage arising out of the performance of professional services in their
capacity as such and caused by an error, omission, deficiency or act of the
architect or engineer, by any person employed by them or by any others whose
acts they are legally liable.



k)
Prior to exposure to property damage for equipment and materials that will
become a permanent part of the Project, builders risk coverage will be provided
based on a loss limit and sub-limits that are approved by the Owner and
Financing Parties.





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 15-5
AVSP II EPC Contract
Exhibit 15 - Insurance








--------------------------------------------------------------------------------




Builders All Risk Delay in Start-Up coverage to cover the financial loss arising
from a delay of reaching the Block Substantial Completion Date of the Project
caused by insurable damage covered by the Builders All Risk Insurance. Coverage
to provide debt service and continuing expenses, or gross earnings on and actual
loss sustained basis for a *** period of indemnity. The coverage shall have a
maximum waiting period deductible of ***.


PART II: OWNER'S INSURANCE REQUIREMENTS


Owner shall secure and maintain the following insurance coverages:


(1)
Workers' Compensation/Employer's Liability



a)
Owner shall maintain statutory limits for Worker's Compensation Insurance and
Occupational Disease Insurance in accordance with Applicable Law (e.g., FELA,
USL&H and Jones Act), during the entire time that any persons are employed by
Owner on the Site in connection with the Project.



b)
Owner shall maintain Employer's Liability Insurance with limits of not less than
the following: bodily injury by accident - $*** each accident; bodily injury by
disease - $*** policy limit; bodily injury by disease - $*** each employee.



The Owner may self insure where permitted by Applicable Law.


(2) Liability insurance


Owner shall at all times keep in force the following insurance: Liability
insurance for the Owner's legal liability arising out of the Site and owned,
non-owned or hired vehicles of the Owner with a limit of not less than ***
($***) per occurrence and in the annual aggregate. Owner may self-insure where
permitted by Applicable Law.


(3)
Operational All Risk insurance



Owner shall, from each Block Substantial Completion Date to the Facility
Substantial Completion Date, keep in force at all times, Operational All Risk
Property insurance covering loss or damage to any such covered Block at loss
limit and sub-limits at Owner's discretion and will provide evidence of coverage
to Contractor. Contractor will cooperate with Owner and provide Project
information as reasonably requested by Owner's operational property insurers
including providing probable maximum loss estimate reports for flood and
earthquake with respect to the Project then in Contractor's or Affiliates
control.


(4)
All other insurance required by Applicable Law.





General Insurance Provisions


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 15-6
AVSP II EPC Contract
Exhibit 15 - Insurance






--------------------------------------------------------------------------------




a)
all insurance may be carried through the worldwide insurance programs of Owner
or Contractor or their respective Affiliates unless project specific policies
are required.



b)
All liability insurance required to be maintained by Contractor (except for
workers' compensation/employer's liability and professional liability) shall be
endorsed to the effect that Owner, the Owner's Affiliates, Financing Parties
shall be included as additional insureds thereon. Commercial General Liability
insurance additional insured endorsement shall be ISO Form CG 20 10/CG 2037 or
other Owner approved equivalent. Contractor's third party liability policies
shall provide for a severability of interest clause and waiver of subrogation
will be provided on all Contractor's policies except Professional Liability.
Contractor's BAR and Transit policies shall be primary and not excess to or
contributing with any insurance or self-insurance maintained by Owner with
regard to the Project. Contractor's other policies shall be primary and not
excess to or contributing with any insurance or self-insurance maintained by
Owner with regard to the Project except to the extent the loss is attributable
to Owner's fault.



c)
In the event any insurance described herein (including the limits or deductibles
thereof), other than insurance required by Applicable Law, shall not be
available on commercially reasonable terms in the commercial insurance market
for facilities having a similar risk profile, the Parties shall consent to waive
the requirement to maintain such insurance to the extent the maintenance thereof
is not so available on such terms, but the Parties shall continue to remain
obligated to maintain any such insurance up to the level, if any, at which such
insurance can be maintained on commercially reasonable terms in the commercial
insurance market for facilities with a similar risk profile. This waiver is
subject to Financing Parties' approval, provided, however, that if the Financing
Parties do not provide such approval, Owner shall cover any premium and any
other related out of pocket costs incurred by Contractor to obtain and maintain
such insurance.



d) As required by Owner's Financing Parties, Contractor will provide
certificates of insurance with its insurance broker's letter of certification
prior to close of financing and will include the items shown in e) and f) below.


e)
Loss payable wording for the BAR and Transit/Ocean Marine insurance shall be
reasonably acceptable to the Financing Parties, if applicable. Contractor will
request its insurer(s) to attach 438 BFU or CP 1218 lender loss payable
endorsement, its equivalent or other lender loss payable form approved by
Owner's Financing Parties



f) Non-Vitiation. The BAR and Transit/Ocean Marine insurance required to be
maintained and shall insure the interests of the Financing Parties regardless of
any breach or violation by the Owner or Contractor, its Affiliates or others
acting on their behalf of any warranties, declarations or conditions contained
in such policies, any action or inaction, or any foreclosure relating to the
Project or any change in ownership of all or any portion of the Project (the
foregoing may be accomplished by the use of an approved lender loss payable
endorsement or acceptable mortgagee clause or multiple insureds clause).


g)
Unless specified otherwise in this exhibit no insurance shall be canceled with
respect to the interest of the Financing Parties without *** (*** for nonpayment
of premium) prior written



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 15-7
AVSP II EPC Contract
Exhibit 15 - Insurance




--------------------------------------------------------------------------------






notice given to the named insured party and the Financing Parties. Such named
insured party shall within ***, provide such notice to the other Party under
this Agreement as the case may be. In the event of cancellation due to
nonpayment of premium, the Financing Parties, if any, shall have the right to
make payments in order to keep insurance in force.


h)
All insurance required to be maintained in accordance with this exhibit shall be
placed with financially sound and reputable insurers having an A.M Best rating
of *** or better and with coverage forms reasonably acceptable to the Owner and
if applicable, the Financing Parties.



i)
Contractor shall require Subcontractor's who perform Work at the Site to carry
liability insurance (auto, commercial general, and excess/umbrella liability)
and workers' compensation/employer's liability insurance in accordance with its
usual business practice; provided, however, Contractor shall remain responsible
and indemnify the Owner for any claims, lawsuits, losses and expenses included
defense costs that exceed any of its Subcontractor's insurance limits or for
uninsured claims or losses.



j)
All amounts of insurance coverage under this Agreement are required minimums.
Owner and Contractor shall each be solely responsible for determining the
appropriate amount of insurance, if any, in excess thereof. The required minimum
amounts of insurance shall not operate as limits on recoveries available under
this Agreement. Owner and Contractor will be responsible for any deductibles and
uninsured losses that apply to their insurance requirements as shown in this
exhibit.

 
k)
Evidence of Insurance. Evidence of insurance required hereunder in the form of
certificates of insurance shall be furnished by each Party when required to be
delivered no later than the date on which coverage is required to be in effect
pursuant to this Exhibit 15, as applicable; provided, however, a draft copy of
the BAR and Transit/Ocean Marine insurance (redacting any confidential or
proprietary information) shall be provided to the Owner and the Financing
Parties as soon as reasonably possible prior to the date such insurance is
required to be in effect; and the final copy of such BAR insurance shall be
provided promptly after such insurance coverage is bound but not later than ***
after coverage is required to be in effect. Not later than *** of the date of
delivery of the certificates of insurance hereunder or the expiration date of
the policy if for a term of more than ***, and not later than each *** or policy
renewal date thereafter, each Party shall deliver copies of the certificate of
insurance of the renewal insurance policies.



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 15-8
AVSP II EPC Contract
Exhibit 15 - Insurance










--------------------------------------------------------------------------------




EXHIBIT 16A
Capacity and Availability Test


***


[14 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 16A-1
AVSP II EPC Contract
Exhibit 16A - Capacity and Availability Test






--------------------------------------------------------------------------------




EXHIBIT 16B
Performance Guarantee




1. Guaranteed Capacity:  
1.1
The Guaranteed Block Capacity for the Facility is defined as:

All values are at the Delivery Point
Guaranteed Capacity of each Block is listed in Exhibit 4B.




1.2
The Guaranteed Facility Capacity for the Facility is defined as:

AVSP 1: *** MWac at the Delivery Point
AVSP 2: *** MWac at the Delivery Point


1.3
The Guaranteed Capacity applies under the following guarantee reference
conditions (GRC) which is the expected point where the inverter clips at its
nameplate rating:



1.3.1
System is in a new and clean condition

1.3.2
Plane of array irradiance:

AVSP 1: 908 W/m2 
1.3.3
Ambient temperature: 20C

1.3.4
Cell temperature:

AVSP 1: 46.69°C
1.3.5
Wind speed: 1 m/sec

1.3.6
Inverters operating at a unity power factor set-point.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 16B-1
AVSP II EPC Contract
Exhibit 16B - Performance Guarantees








--------------------------------------------------------------------------------




1.3.7
Measurement uncertainty to be determined based on *** and applied to the
measured value as a tolerance when calculating the Block Capacity Test values to
determine if the Guaranteed Capacity has been achieved.

1.3.7
Non-recoverable degradation applied at a rate of *** to be applied for purposes
of the Module degradation warranty.

2. Block Guaranteed Availability:  
2.1
The guaranteed availability for each Block is defined as:

test period:        ***
availability guarantee:        ***
 


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Exhibit 16B-2
AVSP II EPC Contract
Exhibit 16B - Performance Guarantees








--------------------------------------------------------------------------------




EXHIBIT 16C
Installed DC Rating Survey


As per PPA requirements, Contractor shall demonstrate that the Total Installed
DC Rating (as defined below) of the Facility is greater or equal to AVSP2 = ***
kWPDC per PPA Exhibit B1. “Block Installed DC Rating” means, at any time, the
sum of the manufacturer's nameplate ratings of all solar panels installed in a
Block, as indicated on the nameplates physically attached to the individual
solar panels.


The “Total Installed DC Rating” shall be the sum of the Block Installed DC
Rating of each Block turned over to Owner.


Contractor shall cooperate with Owner to demonstrate to SCE the actual Total
Installed DC Rating.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 16C-1
AVSP II EPC Contract
Exhibit 16C - Installed DC Rating Survey






--------------------------------------------------------------------------------




EXHIBIT 16D
Facility Demonstration Test


***


[2 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 16D-1
AVSP II EPC Contract
Exhibit 16D - Facility Demonstration Test






--------------------------------------------------------------------------------




EXHIBIT 17


Form of Capacity Test Certificate
DATE: ________________


1.SunPower Corporation, Systems (“Contractor”) has delivered this Capacity Test
Certificate completed, except for signature by Solar Star California XIX, LLC
(“Owner”), to Owner's duly authorized representative on the above date.
Capitalized terms used, but not otherwise defined, herein have the meanings set
forth in that certain Engineering, Procurement and Construction Agreement
between Contractor and Owner, dated as of November [__], 20[__] (the
“Agreement”).


2.Contractor certifies and represents to Owner that the following statements are
true with respect to Block[s] ____ as of the date of delivery hereof to Owner:
a.
The Capacity Test of such Block[s], described in Exhibit 16A of the Agreement,
has been conducted, and the Final Test Results demonstrate that the Minimum
Capacity Level for such Block[s] [has/have] been achieved according to the
criteria set forth in Exhibit 16A of the Agreement.

b.
The Final Test Results of such Block[s], performed pursuant to Exhibit 16A of
the Agreement, are attached hereto.



The person signing below is authorized to submit this Capacity Test Certificate
to Owner for and on behalf of Contractor.


Contractor: SunPower Corporation, Systems
By: ____________________________
Name:
Title:


Owner agrees that the Capacity Test for the Block[s] named above has been
completed as set forth herein. This certificate was received by Owner on the
date first written above and is effective as of such date. By execution of this
certificate, Owner does not waive any right it may have under the Agreement with
respect to the Block[s], Facility or their respective performance.


Owner: Solar Star California XIX, LLC
By: ____________________________
Name:
Title:
Date: ____________________________


This form shall be signed by the person authorized to sign this Capacity Test
Certificate for and on behalf of Owner.


Exhibit 17-1
AVSP II EPC Contract
Exhibit 17 - Form of Capacity Test Completion Certificate








--------------------------------------------------------------------------------




EXHIBIT 18


Disputed Change Order Methodology


Contractor shall develop the adjustment to the Contract Price utilizing the
following Contractor Rate Schedule:
CONTRACTOR 2012 RATE SCHEDULE
Hourly Labor Rates
Job Title
Normal
Overtime
Holiday
Senior Project
Manager
***
***
***
Project Manager
***
***
***
Design Engineer
***
***
***
CAD Operator
***
***
***
EE/Mechanical
Engineer
***
***
***
Construction Manager
***
***
***
Administrative
Assistant
***
***
***
Principals / Officers / Project Director
***
***
***
Overhead and Profit Mark-up Percent
Without duplication of any amounts due and owing as Direct Costs under the
Agreement:
Vendor Materials
***
SunPower Materials
***
Subcontractor
***
Labor
***
Travel Expenses
***
Other Expenses
***
                                                 
Rates for 2013 and onwards will be adjusted from 2012 prices by CPI (as defined
in the O&M Agreement)
With X=





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 18-1
AVSP II EPC Contract
Exhibit 18 - Disputed Change Order Methodology






--------------------------------------------------------------------------------






***% for forced Changes (Example: Change Orders resulting from Section 10.1,
Section 10.2, Section 10.3, Section 11.4(d) and Section 19.4)
***% for all other Change Orders (Example: Change Orders resulting from Section
11.4(b))



Exhibit 18-2
AVSP II EPC Contract
Exhibit 18 - Disputed Change Order Methodology






--------------------------------------------------------------------------------




EXHIBIT 19


Form of Certificate of Block Substantial Completion
DATE: ________________
1.    SunPower Corporation, Systems (“Contractor”) has delivered this
Certificate of Block Substantial Completion completed, except for signature by
Solar Star California XX, LLC (“Owner”), to Owner's duly authorized
representative on the above date. Capitalized terms used, but not otherwise
defined, herein have the meanings set forth in that certain Engineering,
Procurement and Construction Agreement between Contractor and Owner dated as of
November [___], 20[__] (the “Agreement”).


2.    Contractor certifies and represents to Owner that the following statements
are true with respect to Block[s] _____ as of the date of delivery hereof to
Owner:


(a)    the design, engineering, procurement and construction of such Block[s]
[has/have] been completed in accordance with the Agreement except for Punch List
Items and the Block has been commissioned and a Functional Test has been
Successfully Run in respect of such Block and such Block is ready to commence
commercial operation;


(b)    the Block[s] [is/are] electrically interconnected to and [has/have] been
synchronized with, and [is/are] capable of transmitting electric energy to, the
Delivery Point in accordance with the Interconnection Agreement and the PPA and
all testing and obligations under the PPA required as a condition to such
delivery of energy under the PPA, including testing required by CAISO for
delivery of electricity from such Block[s] have been satisfactorily completed;


(c)    a Capacity Test pursuant to Exhibit 16A of the Agreement has been
Successfully Run in respect of such Block[s] and Contractor has provided to
Owner, and Owner has accepted, a Capacity Test Certificate evidencing that the
Minimum Capacity Level for such Block[s] has been achieved;


(d)    the Block[s] [is/are] capable of continuous operation in a safe manner
(with respect to damage to any portion or component of the Project or injury to
any Person) in accordance with Applicable Law, Applicable Permits, Applicable
Codes, the PPA, the Interconnection Agreement, manufacturers' recommendations,
Industry Standards, the Technical Specifications and the design criteria;


(e)    Owner has received all Contractor Submittals (if any) as required to be
delivered by the Block Substantial Completion Date for such Block;


(f)    Contractor and Owner have agreed to the Punch List Items for the Block[s]
and Contractor has completed all Work on such Block[s] other than the remaining
Punch List Items; and


Exhibit 19-1
AVSP II EPC Contract
Exhibit 19 - Form of Certificate of Block Substantial Completion




--------------------------------------------------------------------------------




(g)    Contractor has delivered the notice of Block Substantial Completion of
such Block[s] to Owner pursuant to Section 16.3 of the Agreement.


The person signing below is authorized to submit this Block Substantial
Completion Certificate to Owner for and on behalf of Contractor.


Contractor: SunPower Corporation, Systems
By: ____________________________
Name:
Title:


Owner agrees that Block Substantial Completion has been achieved with respect to
the Block[s] set forth above. This certificate was received by Owner on the date
first written above and is effective as provided in accordance with Section 16.3
of the Agreement. By execution of this certificate, Owner does not waive any
right it may have under the Agreement with respect to such Blocks, the Facility
or their respective performance.
Owner: Solar Star California XX, LLC
By: ____________________________
Name:
Title:
Date: ____________________________
This form shall be signed by the person authorized to sign this Certificate of
Block Substantial Completion for and on behalf of Owner.


Exhibit 19-2
AVSP II EPC Contract
Exhibit 19 - Form of Certificate of Block Substantial Completion








--------------------------------------------------------------------------------




EXHIBIT 20


Form of Certificate of Facility Substantial Completion
DATE: ________________
1.    SunPower Corporation, Systems (“Contractor”) has delivered this
Certificate of Facility Substantial Completion completed, except for signature
by Solar Star California XX, LLC (“Owner”), to Owner's duly authorized
representative on the above date. Capitalized terms used, but not otherwise
defined, herein have the meanings set forth in that certain Engineering,
Procurement and Construction Agreement between Contractor and Owner dated as of
November [___], 20[__] (the “Agreement”).


2.    Contractor certifies and represents to Owner that the following statements
are true with respect to the Facility as of the date of delivery hereof to
Owner:
(a)    each Block has achieved Block Substantial Completion and the Project as a
whole is capable of continuous operation in a safe manner (with respect to
damage to any portion or component of the Project or injury to any Person) in
accordance with Applicable Law, Applicable Permits, Applicable Codes, the PPA,
the Interconnection Agreement, manufacturers' recommendations, Industry
Standards, the Technical Specifications and the design criteria;
    
(b)    at least *** MW of inverters have been installed as determined by
aggregating the nameplate of inverters;


(c)    the Facility is operational and can demonstrate that it evacuates power
at the Delivery Point pursuant to the Facility Demonstration Test performed in
accordance with Exhibit 16D of the Agreement;


(d)    the most recent Functional Test has been Successfully Run in respect of
the Facility and the Facility is ready to commence commercial operation;


(e)    the Guaranteed Capacity for the Facility has been achieved, or if not,
the Facility Capacity is greater than the Minimum Capacity Level of the Facility
and Contractor has paid the applicable Final Capacity Liquidated Damages;


(f)    each of the requirements to achieve “Commercial Operation” under the PPA
shall have been satisfied, except those requirements that are Owner's
obligations set forth in Sections L, M or N of Exhibit 1;


(g)    Contractor and Owner have agreed upon the list of Punch List Items;


(h)    Owner has received all Contractor Submittals as required to be delivered
by the Facility Substantial Completion Date in accordance with Exhibit 7 of the
Agreement;


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 20-1
AVSP II EPC Contract
Exhibit 20 - Form of Certificate of Facility Substantial Completion




--------------------------------------------------------------------------------




(i)    all construction and post-construction submittals required by the
Contractor Acquired Permits for the Project have been submitted to the
appropriate Governmental Authorities;


(j)    all Certificates of Block Substantial Completion have been received by
and approved or deemed approved by Owner;
    
(k)    ***;
    
(l)    the Facility has successfully completed the Installed DC Rating Survey in
accordance with Exhibit 16C of the Agreement; and


(m)    Contractor has delivered the notice of Facility Substantial Completion to
Owner pursuant to Section 16.5 of the Agreement.


The person signing below is authorized to submit this Facility Substantial
Completion Certificate to Owner for and on behalf of Contractor.


Contractor: SunPower Corporation, Systems
By: ____________________________
Name:
Title:


Owner agrees that Facility Substantial Completion has been achieved as set forth
herein. This certificate was received by Owner on the date first written above
and is effective as provided in Section 16.5 of the Agreement. By execution of
this certificate, Owner does not waive any right it may have under the Agreement
with respect to the Blocks, the Facility or their respective performance.


Owner: Solar Star California XX, LLC
By: ____________________________
Name:
Title:
Date: ____________________________
This form shall be signed by the person authorized to sign this Facility
Substantial Completion Certificate for and on behalf of Owner.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 20-2
AVSP II EPC Contract
Exhibit 20 - Form of Certificate of Facility Substantial Completion








--------------------------------------------------------------------------------




EXHIBIT 21


Form of Certificate of Final Completion
DATE: ________________


1.SunPower Corporation, Systems (“Contractor”) has delivered this Certificate of
Final Completion completed, except for signature by Solar Star California XX,
LLC (“Owner”), to Owner's duly authorized representative on the above date.
Capitalized terms used, but not otherwise defined, herein have the meanings set
forth in that certain Engineering, Procurement and Construction Agreement
between Contractor and Owner dated as of November [___], 20[__] (the
“Agreement”).


2.Contractor certifies and represents to Owner that the following statements are
true with respect to the Facility as of the date of delivery hereof to Owner:


(a)    Facility Substantial Completion has occurred;
    
(b)    the performance of the Work for the Facility is complete, including all
Punch List Items or pursuant to Section 8.1(c) of the Agreement, Owner has
withheld any remaining Punch List Holdback to complete any items on the Project
Punch List not completed by Contractor in accordance with the terms hereof;


(c)    Contractor has delivered all Contractor Submittals, including the final
record as-built drawings;


(d)    Contractor has paid all bills from its Subcontractors related to the
Project that are not in dispute;


(e)    no Contractor Liens shall be outstanding against the Project and Owner
shall have received all required final lien waivers under Section 8.4 of the
Agreement;


(f)    Contractor has complied with its clean-up obligations pursuant to Section
3.15 of the Agreement;


(g)    Contractor has paid all Block Delay Liquidated Damages, Facility Delay
Liquidated Damages, Block Capacity Liquidated Damages and Final Capacity
Liquidated Damages, if any, to the extent required in accordance with this
Agreement;


(h)    *** and
    
(i)    Contractor has delivered the notice of Final Completion to Owner pursuant
to Section 18.2 of the Agreement.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 21-1
AVSP II EPC Contract
Exhibit 21 - Form of Certificate of Final Completion






--------------------------------------------------------------------------------




The person signing below is authorized to submit this Certificate of Final
Completion to Owner for and on behalf of Contractor. By execution of this
Certificate of Final Completion, Owner does not waive any right it may have
under the Agreement with respect to the Blocks, the Facility or their respective
performance.


Contractor: SunPower Corporation, Systems
By: ____________________________
Name:
Title:


Owner agrees that Final Completion has been achieved. This certificate was
received by Owner on the date first written above and is effective as of such
date.


Owner: Solar Star California XX, LLC
By: ____________________________
Name:
Title:
Date: ____________________________
This form shall be signed by the person authorized to sign this Final Completion
Certificate for and on behalf of Owner.


Exhibit 21-2
AVSP II EPC Contract
Exhibit 21 - Form of Certificate of Final Completion








--------------------------------------------------------------------------------




Exhibit 22
Form of Safety Plan


***


[151 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 22-1
AVSP II EPC Contract
Exhibit 22 - Form of Safety Plan






--------------------------------------------------------------------------------






Exhibit 23
Form of Quality Assurance and Control Plan


***


[16 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 23-1
AVSP II EPC Contract
Exhibit 23 - Form of Quality Assurance and Control Plan








--------------------------------------------------------------------------------






EXHIBIT 24


QUALIFIED MAJOR SUBCONTRACTORS


Additional suppliers and subcontractor may be added to Exhibit 24 after the
Effective Date with prior written consent of the Owner, which such consent shall
not be unreasonably withheld.
.


Inverters
Inverter Step-up transformers
Substation Main Power Transformers
 
***
***
***
 
 
 
 
 



Modules
Electrical Installation
Project Control System
Project Substation Design & Construction
***
***
***
***
 
 
 
***



Site Preparation/Grading
SCADA
Meteorological Stations
 
***
***
***
 
 
 
 
 



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 24-1
AVSP II EPC Contract
Exhibit 24 - Qualified Major Subcontractors






--------------------------------------------------------------------------------






Exhibit 25
EITC and Depreciation Exhibit


***
[1 page redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 25-1
AVSP II EPC Contract
Exhibit 25 - EITC and Depreciation Exhibit






--------------------------------------------------------------------------------




EXHIBIT 26
Additional Work
Contractor shall complete each of the following items in the course of the
performance of the Work under the Agreement and shall promptly notify Owner
following the completion of any item:


***






*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 26-1
AVSP II EPC Contract
Exhibit 26 - Additional Work








--------------------------------------------------------------------------------






EXHIBIT 27
COMMISSIONING AND FUNCTIONAL TESTING


***


[4 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 27-1
AVSP II EPC Contract
Exhibit 27 - Commissioning and Functional Testing






--------------------------------------------------------------------------------




Exhibit 28
Performance Guaranty Agreement


***


[57 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 28-1
AVSP II EPC Contract
Exhibit 28 - Performance Guaranty Agreement






--------------------------------------------------------------------------------




EXHIBIT 29
RIGHT OF FIRST OFFER


***


[2 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 29-1
AVSP II EPC Contract
Exhibit 29 - Right of First Offer






--------------------------------------------------------------------------------




Exhibit 30
Spare Parts


***


[1 page redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 30-1
AVSP II EPC Contract
Exhibit 30 - Spare Parts






--------------------------------------------------------------------------------




EXHIBIT 31
Credit Support Requirements


***


[3 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 31-1
AVSP II EPC Contract
Exhibit 31 - Credit Support Requirements






--------------------------------------------------------------------------------




EXHIBIT 32
Form of Acceptable Letter of Credit
IRREVOCABLE STANDBY LETTER OF CREDIT
[Name of Issuing Bank]
[Address of Issuing Bank]
[City, State of Issuing Bank]
Letter Of Credit No. [_______]
Irrevocable Standby Letter Of Credit
 
 
Date of Issue: [________], 20__
Stated Expiration Date: [___________]
 
 
Applicant:
SunPower Corporation, Systems
1414 Harbour Way South
Richmond, CA 94804


Stated Amount: USD $[____________]
 
 
Beneficiaries:
Solar Star California XIX, LLC
c/o MidAmerican Solar, LLC
1850 N. Central Avenue, Suite 1025
Phoenix, Arizona 85004
Attn: President
 
 
 
and
 
 
 
Solar Star California XX, LLC
c/o MidAmerican Solar, LLC
1850 N. Central Avenue, Suite 1025
Phoenix, Arizona 85004
Attn: President
 
 
 
 
Credit Available With: [__________]





    


                        
            








                
                            




Exhibit 32-1
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit




--------------------------------------------------------------------------------




Ladies and Gentlemen:
At the request and for the account of SunPower Corporation, Systems, a Delaware
corporation (the “Applicant”), we hereby establish in favor of Solar Star
California XIX, LLC and Solar Star California XX, LLC (each individually a
“Beneficiary” and collectively, the “Beneficiaries”) for the aggregate amount
not to exceed [ ] million United States Dollars ($ ), in connection with (a) the
Engineering, Procurement and Construction Agreement dated as of [__], 2012 (as
amended, restated, amended and restated or otherwise modified, the “AVSP 1 EPC
Agreement”), by and between the Applicant and Solar Star California XIX, LLC and
(b) the Engineering, Procurement and Construction Agreement dated as of [__],
2012 (as amended, restated, amended and restated or otherwise modified, the
“AVSP 2 EPC Agreement”), by and between the Applicant and Solar Star California
XX, LLC (the AVSP 1 EPC Agreement and AVSP 2 EPC Agreement are each individually
referred to as an “EPC Agreement” and are collectively referred to as the “EPC
Agreements”), this Irrevocable Standby Letter of Credit no. [_____] (this
“Letter of Credit”) expiring on [date not earlier than 364 days from issuance]
(the “Stated Expiration Date”).


We irrevocably authorize you to draw on this Letter of Credit, in accordance
with the terms and conditions hereinafter set forth, in any amount up to the
full Available Amount (as defined
below) available against presentation of a dated drawing request drawn on [Name
of Issuing Bank] manually signed by a purported authorized representative of a
Beneficiary completed in the form of Annex 1 hereto (a “Drawing Request”).
Partial drawings and multiple drawings are allowed under this Letter of Credit.
Each Drawing Request honored by us shall immediately reduce the amount available
to be drawn hereunder by the amount of the payment made in satisfaction of such
Drawing Request (each, an “Automatic Reduction”).


On any given date, the Stated Amount (as set forth on the first page of this
Letter of Credit) minus any Automatic Reductions plus any amounts reinstated
pursuant to the terms hereof plus any amounts increased pursuant to the terms
and conditions hereto shall be the aggregate amount available hereunder (the
“Available Amount”).


Drawing Requests and all communications with respect to this Letter of Credit
shall be in writing, addressed or presented in person to us at: [Address of
Issuing Bank], Attn: [__________], referencing this Letter of Credit No.
[_____]. In addition, presentation of a Drawing Request may also be made by
facsimile transmission to [Fax number of Issuing Bank], or such other facsimile
number identified by us in a written notice to you. To the extent a Drawing
Request is made by facsimile transmission, you must (i) provide telephone
notification to us at [Telephone number of Issuing Bank] prior to or
simultaneously with the sending of such facsimile transmission and (ii) send the
original of such Drawing Request to us by overnight courier, at the same address
provided above; provided, however, that our receipt of such telephone notice or
original documents shall not be a condition to payment hereunder. Presentation
of the original of this Letter of Credit shall only be required for any drawing
of the entire Available Amount.




Exhibit 32-2
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit






--------------------------------------------------------------------------------




If a Drawing Request is presented in compliance with the terms of this Letter of
Credit to us at such address or facsimile number by 11:00 a.m., New York City
time, on any Business Day (as defined below), payment will be made not later
than the close of business, New York City time, on such Business Day and if such
Drawing Request is so presented to us after 11:00 a.m., New York City time, on
any Business Day, payment will be made on the following Business Day not later
than the close of business, New York City time on such following Business Day.
Payment under this Letter of Credit shall be made in immediately available funds
by wire transfer to such account as is set forth below.


As used in this Letter of Credit, “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks are authorized or
required by law to remain closed in the State of New York.


This Letter of Credit shall expire on the earliest to occur of (1) our receipt
of written confirmation from a Beneficiary authorizing us to cancel this Letter
of Credit accompanied by the original of this Letter of Credit; (2) the close of
business, New York time, on the date (the “Early Expiration Date”) specified in
a notice of early expiration in the form of Annex 2 hereto sent by us to the
Beneficiaries and the Applicant by courier, mail delivery or delivery in person
or facsimile transmission and stating that this Letter of Credit shall terminate
on such date, which date shall be no less than *** after the date of such
notice, with the Beneficiaries remaining authorized to draw on us prior to such
Early Expiration Date in accordance with the terms hereof; or (3) the Stated
Expiration Date. It is a condition of this letter of credit that it shall be
deemed automatically extended without an amendment for periods of *** each
beginning on the present expiry date hereof and upon each anniversary of such
date, unless at least *** prior to any such expiry date we have sent you written
notice ( the “Notice of Non-Renewal”) by certified mail or overnight hand
delivered courier service that we elect not to permit this Letter of Credit to
be so extended beyond, and will expire on its then current expiry date. No
presentation made under this Letter of Credit after such expiry date will be
honored. To the extent a Notice of Non-Renewal has been provided to the
Beneficiaries and Applicant in accordance herewith, the Beneficiaries are
authorized to draw on us up to, in the aggregate, the full Available Amount of
this Letter of Credit, by presentation to us, in the manner and at the address
specified in the third preceding paragraph, of a Drawing Request completed in
the form of Annex 1 hereto and sent and purportedly signed by a Beneficiary's
authorized representative.


This Letter of Credit is effective immediately.


In the event that a Drawing Request fails to comply with the terms of this
Letter of Credit, we shall provide the Beneficiaries prompt notice of same
stating the reasons therefor and shall upon receipt of a Beneficiary's
instructions, hold any nonconforming Drawing Request and other documents at your
disposal or return any non-conforming Drawing Request and other documents to the
Beneficiaries at the addresses set forth above by delivery in person or
facsimile transmission. Upon being notified that the drawing was not effected in
compliance with this Letter of Credit, a Beneficiary may attempt to correct such
non-complying Drawing Request in accordance with the terms of this Letter of
Credit.




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 32-3
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit






--------------------------------------------------------------------------------






This Letter of Credit sets forth in full the terms of our undertaking and this
undertaking shall not in any way be modified, amended, limited or amplified by
reference to any document, instrument or agreement referred to herein, and any
such reference shall not be deemed to incorporate herein by reference any
document, instrument, or agreement except for Drawing Requests and certificates.
The foregoing notwithstanding, this Letter of Credit is subject to the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law and Practice (“ISP 98”) and, as to matters not
governed by ISP 98, shall be governed by and construed in accordance with the
laws of the State of New York.


This Letter of Credit is transferable, in its entirety upon presentation to us
of a signed transfer certificate in the form of Annex 3 accompanied by this
Letter of Credit, in which a Beneficiary irrevocably transfers to its successor
or assign all of its rights hereunder, whereupon we will either issue a
substitute letter of credit to such successor or assign or endorse such transfer
on the reverse of this Letter of Credit.


Any voluntary reduction hereunder shall be in the form of Annex 4 hereto.


All banking charges are for the account of the Applicant.


All Drawing Requests under this Letter of Credit must bear the clause: “Drawn
under [Name of Issuing Bank], Letter of Credit Number [______] dated
[____________].”


This Letter of Credit shall not be amended except with the written concurrence
of [Name of Issuing Bank], the Applicant and the Beneficiaries.


We hereby engage with you that a Drawing Request drawn strictly in compliance
with the terms of this Letter of Credit and any amendments thereto shall be
honored.


We irrevocably agree with you that any legal action or proceeding with respect
to this Letter of Credit shall be brought in the courts of the State of New York
in the County of New York or of the United States of America in the Southern
District of New York. You and we irrevocably submit to the nonexclusive
jurisdiction of such courts solely for the purposes of this Letter of Credit.
You and we hereby waive to the fullest extent permitted by law any objection
either of us may now or hereafter have to the laying of venue in any such action
or proceeding in any such court.


[Name of Issuing Bank]




Authorized signature




Exhibit 32-4
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit






--------------------------------------------------------------------------------




ANNEX 1
[Letterhead of a Beneficiary]


Drawn under [insert name of Issuing Bank],
Letter of Credit Number [______] dated [________]


DRAWING REQUEST
[Date]
[name and address of Issuing Bank]


Ladies and Gentlemen:


The undersigned, a duly authorized representative of a Beneficiary hereby draws
on [insert name of Issuing Bank], Irrevocable Standby Letter of Credit No.
[______] (the “Letter of Credit”) dated [___________] issued by you in favor of
us. Any capitalized term used herein and not defined herein shall have its
respective meaning as set forth in the Letter of Credit.


In connection with this drawing, we hereby certify that:


A) This drawing in the amount of US$__________ is being made pursuant to the
Letter of Credit;


[Use one or more of the following forms of paragraph B, as applicable]


B-1)
Beneficiary is authorized to make a drawing under this Letter of Credit in
accordance with the terms of the EPC Agreement applicable to Beneficiary.

or


B-2)
The Letter of Credit will expire within *** of the date of this Drawing Request
pursuant to a Notice of Non-Renewal and the Applicants have failed to provide a
replacement letter of credit from an acceptable credit provider and satisfying
the requirements of the EPC Agreement applicable to Beneficiary;



or


B-3)
[insert name of Issuing Bank] has delivered an Early Expiration Notice and such
Early Expiration Notice has not been rescinded and the Applicant has not
replaced the Letter of Credit;

; and


C) You are directed to make payment of the requested drawing to:




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




Exhibit 32-5
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed and delivered this request on
this ____ day of _________________.


[Beneficiary]


By: _________________________
Name:
Title:
cc:


[Applicant name and address]




Exhibit 32-6
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit






--------------------------------------------------------------------------------




ANNEX 2
NOTICE OF EARLY EXPIRATION
[Date]


[Beneficiary name and address]


Ladies and Gentlemen:


Reference is made to that Irrevocable Standby Letter of Credit No. [______] (the
“Letter of Credit”) dated [___________] issued by [Issuing Bank] in favor of
[_________] (the “Beneficiary”). Any capitalized term used herein and not
defined herein shall have its respective meaning as set forth in the Letter of
Credit.


This constitutes our notice to you pursuant to the Letter of Credit that the
Letter of Credit shall terminate on__________, ____ [insert a date which is ***
or more days after the date of this notice of early expiration] (the “Early
Expiration Date”).


Pursuant to the terms of the Letter of Credit, the Beneficiary is authorized to
draw (pursuant to one or more drawings), prior to the Early Expiration Date, on
the Letter of Credit in an aggregate amount that does not exceed the then
Available Amount (as defined in the Letter of Credit).


IN WITNESS WHEREOF, the undersigned has executed and delivered this request on
this ____ day of _________________.


[ISSUING BANK]


By: _________________________
Name:
Title:


cc:


[Applicant name and address]




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 32-7
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit






--------------------------------------------------------------------------------




ANNEX 3


REQUEST FOR TRANSFER OF LETTER OF CREDIT IN ITS ENTIRETY


[Name of Issuing Bank],                            Date: _________________
[Address]
[City, State]


Attn: Trade Services Department


Re: [Name of Issuing Bank], Irrevocable Standby Letter of Credit No.
[_______________]


For value received, the undersigned beneficiary hereby irrevocably transfers to:
 


NAME OF TRANSFEREE __________________________________________________________  
ADDRESS OF TRANSFEREE __________________________________________________________
__________________________________________________________
CITY, STATE/COUNTRY ZIP
__________________________________________________________


(hereinafter, the “transferee”) all rights of the undersigned beneficiary to
draw under above letter of credit, in its entirety.  


By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary hereof, including sole rights relating to any amendments,
whether increases or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised directly to the transferee
without necessity of any consent of or notice to the undersigned beneficiary.


The original of such letter of credit is returned herewith, and we ask you to
endorse the transfer on the reverse thereof, and forward it directly to the
transferee with your customary notice of transfer.


In payment of your transfer commission in amount equal to a minimum of $[____]
and maximum of $[_______].


Select one of the following:
____ we enclose a cashier's/certified check
____ we have wired funds to you through ______________________________________
bank
____ we authorize you to debit our account # ______________________ with you,
and in addition thereto, we agree to pay you on demand any expenses which may be
incurred by you in connection with this transfer


Very truly yours,
[BENEFICIARY NAME]


__________________________________
Authorized Signature


The signature(s) of _____________________________with title(s) as stated
conforms to those on file with us; are authorized for the execution of such
instrument; and the beneficiary has been approved under our bank's Customer
Identification Program. Further, pursuant to Section 326 of the USA Patriot Act
and the applicable regulations promulgated thereunder, we represent and warrant
that the undersigned bank: (i) is subject to a rule implementing the anti-money
laundering compliance program requirements of 31 U.S.C. section 5318(h); (ii) is
regulated by a Federal functional regulator [as such term is defined in 31
C.F.R. section 103.120(a)(2)]; and (iii) has a Customer Identification Program
that fully complies with the requirements of the regulations.
_____________________________________________
______________________________________
(Signature of Authenticating Bank)              (Name of Bank)
____________________________________________
______________________________________
(Printed Name/Title)                 (Date)




IN WITNESS WHEREOF, the undersigned has executed and delivered this request on
this ____ day of _________________.


Exhibit 32-8
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit




--------------------------------------------------------------------------------






[Beneficiary name]


By: _________________________
Name:
Title:


cc:
[insert name and address of Transferee]
[insert name and address of Applicant]




Exhibit 32-9
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit






--------------------------------------------------------------------------------




ANNEX 4
VOLUNTARY REDUCTION REQUEST CERTIFICATE
[Date]


[insert name of Issuing Bank]
[insert address of Issuing Bank]


Ladies and Gentlemen:


Reference is made to that Irrevocable Standby Letter of Credit No. [______] (the
“Letter of Credit”) dated [___________] issued by you in favor of [______] (the
“Beneficiary”). Any capitalized term used herein and not defined herein shall
have its respective meaning as set forth in the Letter of Credit.


The undersigned, a duly authorized representative of the Beneficiary, having
been so directed by [_______] (the “Applicant”), hereby requests that the Stated
Amount (as such term is defined in the Letter of Credit) of the Letter of Credit
be reduced by $[___________] to $[___________].


We hereby certify that the undersigned is a duly authorized representative of
the Beneficiary.


IN WITNESS WHEREOF, the undersigned has executed and delivered this request on
this ____ day of _________________.


[Beneficiary name]


By: _________________________
Name:
Title:


cc:


[Applicant name and address]


 


Exhibit 32-10
AVSP II EPC Contract
Exhibit 32 - Form of Acceptable Letter of Credit








--------------------------------------------------------------------------------




EXHIBIT 33
AVSP 2


***


[2 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit 33-1
AVSP II EPC Contract
Exhibit 33 - ***






